Exhibit 10.1









FINANCING AGREEMENT
dated as of August 7, 2020
among
BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.
AND
BIOHAVEN PHARMACEUTICALS, INC.,
as Borrowers,
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
as Guarantors,
VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,
AND
SIXTH STREET SPECIALTY LENDING, INC.,
as Administrative Agent




US-DOCS\116826573.25


--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
Article I DEFINITIONS AND INTERPRETATION
1
Section 1.1    Definitions
1
Section 1.2    Accounting and Other Terms
42
Section 1.3    Interpretation, Etc.
43
Section 1.4    Time References
44
Section 1.5    Certain Matters of Construction
44
Section 1.6    Irish Terms.
45
Article II LOANS
45
Section 2.1    Term Loans
45
Section 2.2    Use of Proceeds
46
Section 2.3    Evidence of Debt; Register; Lenders’ Books and Records; Notes
47
Section 2.4    Interest
47
Section 2.5    Conversion/Continuation
48
Section 2.6    Default Interest
49
Section 2.7    Fees
49
Section 2.8    Repayment of Term Loans
49
Section 2.9    Voluntary Prepayments and Commitment Reductions
50
Section 2.10    Mandatory Prepayments
51
Section 2.11    Application of Prepayments
52
Section 2.12    General Provisions Regarding Payments
53
Section 2.13    Ratable Sharing
55
Section 2.14    Increased Costs; Capital Adequacy
55
Section 2.15    Taxes; Withholding, Etc.
57
Section 2.16    Obligation to Mitigate
59
Section 2.17    Defaulting Lenders
60
Section 2.18    Removal or Replacement of a Lender
60
Section 2.19    Making or Maintaining LIBOR Rate Loans
61
Article III CONDITIONS PRECEDENT
63
Section 3.1    Closing Date
63
Section 3.2    Conditions to Each Subsequent Credit Extension
66
Article IV REPRESENTATIONS AND WARRANTIES
68
Section 4.1    Organization; Requisite Power and Authority; Qualification
68
Section 4.2    Capital Stock and Ownership
68
Section 4.3    Due Authorization
68
Section 4.4    No Conflict
68
Section 4.5    Governmental Consents
69
Section 4.6    Binding Obligation
69

- 1 -



US-DOCS\116826573.25

--------------------------------------------------------------------------------



Section 4.7    Historical Financial Statements
69
Section 4.8    Projections
69
Section 4.9    No Material Adverse Effect
69
Section 4.10    Adverse Proceedings, Etc.
69
Section 4.11    Payment of Taxes
70
Section 4.12    Properties, Title
70
Section 4.13    Environmental Matters
70
Section 4.14    No Defaults
70
Section 4.15    Material Contracts
71
Section 4.16    Governmental Regulation
71
Section 4.17    Margin Stock
71
Section 4.18    Employee Benefit Plans
71
Section 4.19    Certain Fees
71
Section 4.20    Solvency
71
Section 4.21    ERISA
71
Section 4.22    Compliance with Statutes, Etc.
72
Section 4.23    Intellectual Property
72
Section 4.24    Insurance
74
Section 4.25    Common Enterprise
74
Section 4.26    Permits, Etc.
74
Section 4.27    Bank Accounts and Securities Accounts
74
Section 4.28    Security Interests
74
Section 4.29    PATRIOT ACT and FCPA
75
Section 4.30    Reserved
76
Section 4.31    Disclosure
76
Section 4.32    Use of Proceeds
76
Section 4.33    Regulatory Compliance
76
Section 4.34    Government Contracts
78
Section 4.35    Healthcare Regulatory Laws.
78
Section 4.36    Data Protection
78
Article V AFFIRMATIVE COVENANTS
79
Section 5.1    Financial Statements and Other Reports
79
Section 5.2    Existence
84
Section 5.3    Payment of Taxes and Claims
84
Section 5.4    Maintenance of Properties
85
Section 5.5    Insurance
85
Section 5.6    Books and Records; Inspections
85
Section 5.7    Lenders Meetings and Conference Calls
86
Section 5.8    Compliance with Laws
86
Section 5.9    Environmental
86
Section 5.10    Subsidiaries
87

- 2 -



US-DOCS\116826573.25

--------------------------------------------------------------------------------



Section 5.11    Real Estate Assets
87
Section 5.12    Further Assurances
88
Section 5.13    Control Agreements, Etc.
88
Section 5.14    Post-Closing Matters
88
Article VI NEGATIVE COVENANTS
89
Section 6.1    Indebtedness
89
Section 6.2    Liens
89
Section 6.3    Material Contracts
89
Section 6.4    No Further Negative Pledges
89
Section 6.5    Restricted Junior Payments
90
Section 6.6    Restrictions on Subsidiary Distributions
91
Section 6.7    Investments
91
Section 6.8    Minimum Qualified Cash
91
Section 6.9    Fundamental Changes; Disposition of Assets
91
Section 6.10    Disposal of Subsidiary Interests
93
Section 6.11    Sales and Lease Backs
93
Section 6.12    Transactions with Shareholders and Affiliates
93
Section 6.13    Conduct of Business
94
Section 6.14    Changes to Organizational Documents
94
Section 6.15    Accounting Methods
94
Section 6.16    Deposit Accounts and Securities Accounts
94
Section 6.17    Prepayments of Certain Indebtedness
94
Section 6.18    Anti-Terrorism Laws
95
Section 6.19    Anti-Corruption Laws
95
Section 6.20    Use of Proceeds
95
Section 6.21    Permitted Activities of Biohaven Ireland and Other Subsidiaries
95
Section 6.22    RPI Collateral
96
Section 6.23    Products (Core)
96
Article VII GUARANTY
97
Section 7.1    Guaranty of the Obligations
97
Section 7.2    Contribution by Guarantors
97
Section 7.3    Payment by Guarantors
98
Section 7.4    Liability of Guarantors Absolute
98
Section 7.5    Waivers by Guarantors
99
Section 7.6    Guarantors’ Rights of Subrogation, Contribution, Etc.
100
Section 7.7    Subordination of Other Obligations
101
Section 7.8    Continuing Guaranty
101
Section 7.9    Authority of Guarantors or Borrowers
101
Section 7.10    Financial Condition of Borrowers
101
Section 7.11    Bankruptcy, Etc.
101
Section 7.12    Discharge of Guaranty Upon Sale of Guarantor
102

- 3 -



US-DOCS\116826573.25

--------------------------------------------------------------------------------



Article VIII EVENTS OF DEFAULT
102
Section 8.1    Events of Default
102
Section 8.2    Remedies
105
Section 8.3    Rights Not Exclusive
106
Article IX ADMINISTRATIVE AGENT
106
Section 9.1    Appointment of Administrative Agent
106
Section 9.2    Powers and Duties
106
Section 9.3    General Immunity
106
Section 9.4    Administrative Agent Entitled to Act as Lender
107
Section 9.5    Lenders’ Representations, Warranties and Acknowledgment
108
Section 9.6    Right to Indemnity
108
Section 9.7    Successor Administrative Agent
109
Section 9.8    Collateral Documents and Guaranty
110
Section 9.9    Agency for Perfection
110
Section 9.10    Reports and Other Information; Confidentiality; Disclaimers
111
Section 9.11    Protective Advances
112
Article X MISCELLANEOUS
112
Section 10.1    Notices
112
Section 10.2    Expenses
113
Section 10.3    Indemnity
114
Section 10.4    Set-Off
114
Section 10.5    Amendments and Waivers
115
Section 10.6    Successors and Assigns; Participations
116
Section 10.7    Independence of Covenants
119
Section 10.8    Survival of Representations, Warranties and Agreements
119
Section 10.9    No Waiver; Remedies Cumulative
119
Section 10.10    Marshalling; Payments Set Aside
119
Section 10.11    Severability
120
Section 10.12    Obligations Several; Independent Nature of Lenders’ Rights
120
Section 10.13    Headings
120
Section 10.14    APPLICABLE LAW
120
Section 10.15    CONSENT TO JURISDICTION
120
Section 10.16    WAIVER OF JURY TRIAL
121
Section 10.17    Confidentiality
121
Section 10.18    Usury Savings Clause
122
Section 10.19    Counterparts
123
Section 10.20    Effectiveness
123
Section 10.21    PATRIOT Act Notice
123
Section 10.22    Service of Process
123
Section 10.23    Waiver of Immunity
123
Section 10.24    Administrative Borrower
124

- 4 -



US-DOCS\116826573.25

--------------------------------------------------------------------------------



Section 10.25    Joint and Several Liability of Borrowers
124
Section 10.26    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
126







- 5 -



US-DOCS\116826573.25

--------------------------------------------------------------------------------







APPENDICES:A-1Initial Term Loan CommitmentsA-2Delayed Draw Term Loan
CommitmentsBNotice AddressesSCHEDULES:4.1Jurisdictions of Organization and
Qualification4.2Capital Stock and Ownership4.12Real Property4.15Material
Contracts4.23Intellectual Property4.24Insurance4.27Bank Accounts and Securities
Accounts4.34Government Contracts5.14Certain Post Closing Matters6.1Certain
Indebtedness6.2Certain Liens6.7Certain Investments6.12Certain Affiliate
TransactionsEXHIBITS:A-1Funding NoticeA-2Conversion/Continuation
NoticeBCompliance CertificateCAssignment AgreementDCertificate Regarding
Non-Bank StatusEClosing Date CertificateFSolvency CertificateGCounterpart
AgreementHIP Holdco Exclusive License





- 6 -



US-DOCS\116826573.25


--------------------------------------------------------------------------------



FINANCING AGREEMENT
This FINANCING AGREEMENT, dated as of August 7, 2020, is entered into by and
among Biohaven Pharmaceutical Holding Company Ltd., a BVI business company
limited by shares incorporated under the laws of the British Virgin Islands with
company number 1792178 (“Company” or “BVI Borrower”), BIOHAVEN PHARMACEUTICALS,
INC., a corporation organized under the laws of Delaware (“US Borrower” and,
together with BVI Borrower, the “Borrowers”, and each individually, a
“Borrower”), and certain Subsidiaries of BVI Borrower, as Guarantors, the
Lenders from time to time party hereto, and SIXTH STREET SPECIALTY LENDING,
INC., a Delaware corporation (“Sixth Street”), as administrative agent for the
Lenders (in such capacity, “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, Lenders have agreed to extend certain senior secured credit facilities
to the Borrowers, in an aggregate principal amount not to exceed $500,000,000
(plus any capitalized PIK Interest as provided herein), consisting of (a) an
initial term loan in an aggregate principal amount equal to $275,000,000 and (b)
delayed draw term loans in an aggregate principal amount not exceeding
$225,000,000, in each case the proceeds of which will be used as described in
Section 2.2;
WHEREAS, each Borrower has agreed to secure all of its Obligations by granting
to Administrative Agent, for the benefit of Secured Parties, a First Priority
Lien on all of its assets (except as otherwise set forth in the Collateral
Documents), including a pledge or mortgage (as applicable) of all of the Capital
Stock of each of its Subsidiaries (except as otherwise set forth in the
Collateral Documents); and
WHEREAS, Guarantors have agreed to guarantee the Obligations of Borrowers
hereunder and to secure their respective Obligations by granting to
Administrative Agent, for the benefit of Secured Parties, a First Priority Lien
on all of their respective assets (except as otherwise set forth in the
Collateral Documents), including a pledge or mortgage (as applicable) of all of
the Capital Stock of each of their respective Subsidiaries (except as otherwise
set forth in the Collateral Documents).
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Article I.


DEFINITIONS AND INTERPRETATION
Section i.Definitions
. The following terms used herein, including in the preamble, recitals, exhibits
and schedules hereto, shall have the following meanings:
“Account Charge” means any British Virgin Islands or Cayman Islands law governed
account charge in form and substance reasonably satisfactory to Administrative
Agent, executed and delivered by the applicable Loan Party and Administrative
Agent.



US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Additional Equity Proceeds” means the net cash proceeds of any sale of
Qualified Capital Stock of Company.
“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (a) the rate
per annum obtained by dividing (i) (A) the rate per annum equal to the
Intercontinental Exchange Benchmark Administration Ltd. (or such other Person
that takes over the administration of such rate) LIBOR Rate (“ICE LIBOR”), as
published by a nationally recognized service such as the Dow Jones Market
Service (Telerate), Reuters or Bloomberg (or such other commercially available
source providing quotations of ICE LIBOR as may be reasonably designated by
Administrative Agent from time to time), or a comparable or successor rate used
generally in the market for syndicated commercial loans that has been approved
by Administrative Agent in consultation with the Company (such rate, the
“Alternate Benchmark Rate”), at approximately 11:00 a.m., London time on the
Interest Rate Determination Date, for Dollar deposits (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period or
(B) if such rate is not available at such time for any reason, the rate per
annum determined by Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) on the Interest Rate Determination Date,
by (ii) an amount equal to (A) one, minus (B) the Applicable Reserve
Requirement, and (b) 1.00% per annum. Any determination of LIBOR shall be
conclusive absent manifest error.
“Administrative Agent” has the meaning specified in the preamble hereto.
“Administrative Borrower” has the meaning specified in Section 10.24.
“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to Administrative Agent under this Agreement and
the other Loan Documents.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any mediator or
arbitrator, whether pending or, to the knowledge of the Company or any of its
Subsidiaries, threatened in writing against the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Lender” has the meaning specified in Section 2.19(b).
“Affected Loans” has the meaning specified in Section 2.19(b).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or Capital




- 2 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Stock, by contract or otherwise. Notwithstanding anything herein to the
contrary, in no event shall Administrative Agent or any Lender or any of their
Affiliates or Related Funds be considered an “Affiliate” of any Loan Party.
“Aggregate Amounts Due” has the meaning specified in Section 2.13.
“Aggregate Payments” has the meaning specified in Section 7.2.
“Agreement” means this Financing Agreement and any annexes, exhibits and
schedules attached hereto.
“Alternate Benchmark Rate” has the meaning set forth in the definition of
Adjusted LIBOR Rate.
“Anti-Corruption Laws” means all Requirements of Law concerning or relating to
bribery or corruption, including, without limitation, the United States Foreign
Corrupt Practices Act of 1977, and the anti-bribery and anti-corruption laws and
regulations of those jurisdictions in which the Loan Parties do business.
“Anti-Terrorism Laws” means any Requirement of Law relating to terrorism or
money laundering, including, without limitation, (a) the Money Laundering
Control Act of 1986 (i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Currency and
Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (the “Bank Secrecy Act”), (c) the USA PATRIOT
Act, (d) the laws, regulations and Executive Orders administered by the United
States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
(e) the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
and implementing regulations by the United States Department of the Treasury,
(f) any law prohibiting or directed against terrorist activities or the
financing of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or (g)
any similar laws enacted in the United States or any other jurisdictions in
which the parties to this Agreement operate, as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war and any regulations promulgated pursuant thereto.
“Applicable Margin” means (a) with respect to a Term Loan that is a LIBOR Rate
Loan, 9.00% per annum and (b) with respect to a Term Loan that is a Base Rate
Loan, 8.00% per annum.
“Applicable Premium” has the meaning specified in the Fee Letter.
“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined, or (b) any category of extensions of credit or other assets which
include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of




- 3 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.
“Application Event” means the (a) occurrence of an Event of Default and (b) the
election by Administrative Agent or the Required Lenders during the continuance
of such Event of Default to require that payments and proceeds of Collateral be
applied pursuant to Section 2.12(f).
“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Loan Party’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Capital Stock of any Loan Party. For purposes of clarification,
“Asset Sale” shall include (a) the sale or other disposition for value of any
contracts, (b) any disposition of property through a “plan of division” under
the Delaware Limited Liability Company Act or any comparable transaction under
any similar law, (c) any sale of accounts (or any rights thereto (including,
without limitation, any rights to any residual payment stream with respect
thereto)) by any Loan Party or Subsidiary of the Company, (d) any Product
Agreement and (e) any Royalty Monetization Transaction.
Notwithstanding the foregoing, none of the following items will be deemed to be
an Asset Sale:
(i)an issuance of Capital Stock by a Subsidiary of the Company to the Company or
to another Loan Party;
(ii)use or transfer of Cash or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;
(iii)the non-exclusive licensing or sublicensing of any Intellectual Property
Rights in the ordinary course of business which do not materially interfere with
the ordinary conduct of the business of the Company or any of its Subsidiaries
and which are otherwise permitted under this Agreement (provided and for the
avoidance of doubt that (x) any exclusive or co-exclusive license or other
arrangement with respect to any Intellectual Property Rights and (y) any Royalty
Monetization Transaction shall be deemed to be an Asset Sale); and
(iv)the non-exclusive lease, assignment or sublease of any real or personal
property (other than any Intellectual Property Rights or any property pursuant
to a Royalty Monetization Transaction) in the ordinary course of business which
do not materially interfere with the ordinary conduct of the business of the
Company or any of its Subsidiaries and which are otherwise permitted under this
Agreement.
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit C, with such amendments or modifications as
may be approved by Administrative Agent.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), director, chief executive
officer, president or one of its vice presidents (or the equivalent thereof),
and such Person’s chief financial officer or treasurer.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.




- 4 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank Secrecy Act” has the meaning specified in the definition of Anti-Terrorism
Laws.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%, (c) the Adjusted LIBOR Rate (which rate shall
be calculated based upon an Interest Period of three months and to be determined
on a daily basis) plus 1.00%, and (d) 2.00% per annum. Any change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBOR Rate, respectively.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Beneficiary” means Administrative Agent and each Lender.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Internal Revenue Code to which Section 4975 of
the Internal Revenue Code applies, and (c) any Person whose assets include (for
purposes of the Plan Asset Regulations or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“BHVN Asia” means Biohaven Asia Pacific Ltd, a BVI business company limited by
shares with company number 1915652 incorporated under the laws of the British
Virgin Islands.
“BHVN CGRP” means Biohaven CGRP IP Ltd, a BVI business company limited by shares
with company number 2040341 incorporated under the laws of the British Virgin
Islands.
“BHVN Specialty” means Biohaven Specialty Pharma Ltd., a BVI business company
limited by shares with company number 2010773 incorporated under the laws of the
British Virgin Islands.
“BHVN Therapeutics” means Biohaven Therapeutics Ltd, a BVI business company
limited by shares with company number 1916121 incorporated under the laws of the
British Virgin Islands.
“BHVN Therapeutics IP” means Biohaven Therapeutics IP Ltd, a BVI business
company limited by shares with company number 2040291 incorporated under the
laws of the British Virgin Islands.




- 5 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Biohaven Ireland” means Biohaven Pharmaceutical Ireland Designated Activity
Company, a designated activity company limited by shares incorporated in Ireland
with company registration number 666134.
“Blocked Person” means any Person:
(a)that is publicly identified (i) on the most current list of “Specially
Designated Nationals and Blocked Persons” published by OFAC or resides, is
organized or chartered, or has a place of business in a country or territory
subject to OFAC sanctions or embargo program or (ii) as prohibited from doing
business with the United States under the International Emergency Economic
Powers Act, the Trading With the Enemy Act, or any other Anti-Terrorism Law;
(a)that is owned or controlled by, or that owns or controls, or that is acting
for or on behalf of, any Person described in clause (a) above;
(b)which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law; and
(c)that is affiliated or associated with a Person described in clauses (a), (b),
or (c) above.
“BMS” means Bristol-Myers Squibb Company or any successor thereto.
“Board of Directors” means, (a) with respect to any corporation or company, the
board of directors of the corporation, company or any committee thereof duly
authorized to act on behalf of such board, (b) with respect to a partnership,
the board of directors of the general partner of the partnership, (c) with
respect to a limited liability company, the managing member or members or any
controlling committee or board of directors of such company or the sole member
or the managing member thereof, and (d) with respect to any other Person, the
board or committee of such Person serving a similar function.
“Borrower” and “Borrowers” have the meanings specified in the preamble hereto.
“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or the British Virgin
Islands or is a day on which banking institutions located in either such
jurisdiction are authorized or required by law or other governmental action to
close, and (b) with respect to all notices, determinations, fundings and
payments in connection with the Adjusted LIBOR Rate or any LIBOR Rate Loans, the
term “Business Day” shall mean any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
“BVI Borrower” has the meaning specified in the preamble hereto.
“Capital Lease” means, as applied to any Person, and subject to Section 1.2(a),
any lease of any property (whether real, personal or mixed) by that Person (a)
as lessee that, in conformity with GAAP, is or should be accounted for as a
capital lease on the balance sheet of that Person or (b) as lessee which is a
transaction of a type commonly known as a “synthetic lease” (i.e., a transaction
that is treated as an operating lease for accounting purposes but with respect
to which payments of rent are intended to be treated as payments of principal
and interest on a loan for income tax purposes).




- 6 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a company or a corporation,
any and all equivalent ownership interests in a Person (other than a
corporation), including, without limitation, shares, partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire any of the foregoing; provided that
Capital Stock shall exclude debt securities and other Indebtedness convertible
into or exchangeable for any of the foregoing (including without limitation,
Permitted Convertible Indebtedness).
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date, (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P 1 from Moody’s, (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A 1 from S&P or at least P 1 from
Moody’s, (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000, (e) shares of any money market mutual fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s, and (f) other investments made in accordance with Company’s cash
management policy delivered to the Administrative Agent on or prior to the
Closing Date.
“Change of Control” means, at any time, the occurrence of any of the following
events:
(a)any Person or “group” (within the meaning of Rules 13d 3 and 13d 5 under the
Exchange Act) (i) shall have acquired beneficial ownership of 35% or more on a
fully diluted basis of the voting interest in the securities or Capital Stock of
Company or (ii) shall have obtained the power (whether or not exercised) to
elect a majority of the members of the Board of Directors (or similar governing
body) of Company;
(b)except pursuant to a transaction expressly permitted by this Agreement,
Company shall cease to beneficially own and control, directly or indirectly,
100% on a fully diluted basis of the economic and voting interest in the Capital
Stock of each Loan Party;
(c)“Change in Control” and/or “Fundamental Change” (each howsoever defined)
occurs under any indenture governing any Permitted Convertible Indebtedness, in
each case to the extent any repayment or payment obligation could result in
connection with the occurrence of such event; and
(d)for so long as the Company’s Series A Preferred Shares or Series B Preferred
Shares are outstanding, the occurrence of a “Change of Control” (as defined in
the Company’s Amended




- 7 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



and Restated Memorandum and Articles of Association) and as a result of which
the Company shall become obligated to redeem its Series A Preferred Shares or
Series B Preferred Shares.
“Closing Date” means the date on which the Initial Term Loans are made, which is
August 7, 2020.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) and all interests therein and proceeds thereof now
owned or hereafter acquired by any Person upon which a Lien is granted or
purported to be granted by such Person pursuant to the Collateral Documents as
security for the Obligations.
“Collateral Access Agreement” means a collateral access agreement in form and
substance reasonably satisfactory to Administrative Agent.
“Collateral Documents” means the Pledge and Security Agreement, the Collateral
Access Agreements, if any, any Mortgage, any Control Agreement, the Collateral
Documents (BVI), the Collateral Documents (Ireland) and all other instruments,
documents and agreements delivered by any Loan Party pursuant to this Agreement
or any of the other Loan Documents in order to grant to Administrative Agent,
for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Loan Party as security for the Obligations, in each case, as
such Collateral Documents may be amended or otherwise modified from time to
time.
“Collateral Documents (BVI)” means the Equitable Share Mortgages, the Fixed and
Floating Charges, and all other instruments, documents and agreements governed
by the laws of the British Virgin Islands and delivered by any Loan Party
pursuant to this Agreement or any of the other Loan Documents in order to grant
to Administrative Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of such Loan Party as security for the Obligations,
in each case, as such Collateral Documents (BVI) may be amended or otherwise
modified from time to time.
“Collateral Documents (Ireland)” means the Debenture, the Share Charge (BHVN
Pharma Ireland), the Share Charge (BHVN Bio Ireland), and all other instruments,
documents and agreements governed by the laws of Ireland and delivered by any
Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Administrative Agent, for the benefit of Secured Parties, a
Lien on any real, personal or mixed property of such Loan Party as security for
the Obligations, in each case, as such Collateral Documents may be amended or
otherwise modified from time to time.
“Commercialize” means to market, offer for sale, distribute, sell, import,
export or otherwise commercialize a Product.
“Common Stock” means the Company’s common stock, without par value.
“Company” has the meaning specified in the preamble hereto.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.




- 8 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract (including, but not limited to, any Material Contract), undertaking,
agreement, license or other instrument to which that Person is a party or by
which it or any of its properties is bound or to which it or any of its
properties is subject.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Administrative Agent, executed and delivered by the applicable
Loan Party, Administrative Agent, and the applicable securities intermediary
(with respect to a Securities Account) or bank (with respect to a Deposit
Account).
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
“Convert Sales Milestone” means the Loan Parties achieve Product Revenue from
the sale of Nurtec ODT during the Fiscal Quarter ending March 31, 2021 or the
Fiscal Quarter ending June 30, 2021 of at least .
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Loan Party pursuant to Section 5.10.
“Credit Date” means the date of a Credit Extension.
“Credit Extension” means the making of a Loan.
“Cross-Default Reference Obligation” has the meaning assigned to such term in
the definition of Permitted Convertible Indebtedness.
“CT Mortgage Lender” has the meaning assigned to such term in the definition of
Permitted Indebtedness.
“CT Property” has the meaning assigned to such term in the definition of
Permitted Indebtedness.
“Data” means customer lists, correspondence, data, submissions and licensing and
purchasing histories relating to customers of the Company or any Subsidiary, and
all other reports, information and documentation collected or maintained by the
Company or any Subsidiary regarding purchasers of the Company’s or such
Subsidiary’s products and the visitors to websites owned or controlled by the
Company or any of its Subsidiaries.
“Data Protection Laws” means applicable Requirements of Law concerning the
protection, privacy or security of Personal Information (including any
applicable laws of jurisdictions where the Personal Information was collected or
otherwise processed) and other applicable consumer protection laws, and all
regulations promulgated thereunder, including, without limitation, HIPAA, the
General Data Protection Regulation (and all laws implementing or supplementing
it), the California Consumer Privacy Act, and Section 5 of the Federal Trade
Commission Act.
“Debenture” the Irish law governed Debenture from the Irish Loan Parties in
favor of Administrative Agent to be dated on or about the date of this
Agreement.




- 9 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Debtor Relief Law” means the Bankruptcy Code, the Insolvency Act, 2003, of the
British Virgin Islands, the Irish Companies Act, and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States, the British Virgin Islands, Ireland or
other applicable jurisdiction from time to time in effect.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Term Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Term
Loans of such Defaulting Lender.
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default or violation of Section
9.5(c), as applicable, and ending on the earliest of the following dates: (a)
the date on which all Term Loan Commitments are cancelled or terminated and/or
the Obligations are declared or become immediately due and payable, (b) the date
on which (i) the Default Excess with respect to such Defaulting Lender shall
have been reduced to zero (whether by the funding by such Defaulting Lender of
any Defaulted Loans of such Defaulting Lender or by the non pro rata application
of any voluntary or mandatory prepayments of the Loans in accordance with the
terms of Section 2.9 or Section 2.10 or by a combination thereof), and (ii) such
Defaulting Lender shall have delivered to Company and Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Term Loan Commitments, (c) the date on which Company,
Administrative Agent and Required Lenders waive all Funding Defaults of such
Defaulting Lender in writing, and (d) the date on which Administrative Agent
shall have waived all violations of Section 9.5(c) by such Defaulting Lender in
writing.
“Default Rate” means any interest payable pursuant to Section 2.6.
“Defaulted Loan” has the meaning specified in Section 2.17.
“Defaulting Lender” has the meaning specified in Section 2.17.
“Delayed Draw Sales Milestone” means the Loan Parties achieve Product Revenue
from the sale of Nurtec ODT during the Fiscal Quarter ending March 31, 2021 or
the Fiscal Quarter ending June 30, 2021 of at least .
“Delayed Draw Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund the Delayed Draw Term Loans and “Delayed Draw Term Loan
Commitments” means such commitments of all such Lenders in the aggregate. The
amount of each Lender’s Delayed Draw Term Loan Commitment, if any, is set forth
on Appendix A-2 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Delayed Draw Term Loan Commitments as of the Closing
Date is $225,000,000.
“Delayed Draw Term Loan Commitment Period” means the time period commencing on
the Closing Date through and including the Delayed Draw Term Loan Commitment
Termination Date.




- 10 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Delayed Draw Term Loan Commitment Termination Date” means the earliest to occur
of (a) the date the Term Loan Commitments are permanently reduced to zero
pursuant to Section 2.1(a) or 2.9(b), (b) the date of the termination of the
Delayed Draw Term Loan Commitments pursuant to Section 8.2, and (c) August 31,
2021.
“Delayed Draw Term Loans” means the Term Loans funded on or after the Closing
Date pursuant to Section 2.1(a)(ii).
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Disputes” has the meaning set forth in Section 4.23(d).
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior payment in full of the Obligations and the termination of
the Term Loan Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Capital Stock), in whole or in part
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior payment in full of the Obligations and the
termination of the Term Loan Commitments), (c) provides for the scheduled
payments of dividends or distributions in cash, or (d) is convertible into or
exchangeable for (i) Indebtedness or (ii) any other Capital Stock that would
constitute Disqualified Capital Stock, in each case of clauses (a) through (d),
prior to the date that is 91 days after the Term Loan Maturity Date; provided
that if such Capital Stock is issued pursuant to a plan for the benefit of
current or former employees, directors, independent contractors or other service
providers of the Loan Parties or by any such plan to such current or former
employees, directors, independent contractors or other service providers, such
Equity Interests shall not constitute Disqualified Capital Stock solely because
they may be required to be repurchased by a Loan Party in order to satisfy
applicable statutory or regulatory obligations, including tax withholding, or as
a result of such current or former employee’s, director’s, independent
contractor’s or other service provider’s termination, death or disability;
provided further that Disqualified Capital Stock shall exclude Permitted Equity
Derivatives.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.




- 11 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (b) any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and which extends credit or
buys loans as one of its businesses, and (c) any other Person (other than a
natural Person); provided, (i) neither Borrowers nor any Affiliate of Borrowers
shall, in any event, be an Eligible Assignee, and (ii) no Person owning or
controlling any trade debt or Indebtedness of any Loan Party (other than the
Obligations) or any Capital Stock of any Loan Party (in each case, unless
approved by Administrative Agent) shall, in any event, be an Eligible Assignee.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Company, any of its Subsidiaries or any of
their respective ERISA Affiliates.
“Environmental Claim” means any complaint, summons, citation, investigation,
notice, directive, notice of violation, order, claim, demand, action,
litigation, judicial or administrative proceeding, judgment, letter or other
communication from any Governmental Authority or any other Person, involving (a)
any actual or alleged violation of any Environmental Law, (b) any Hazardous
Material or any actual or alleged Hazardous Materials Activity, (c) injury to
the environment, natural resource, any Person (including wrongful death) or
property (real or personal) in connection with Hazardous Materials or actual or
alleged violations of Environmental Laws, or (d) actual or alleged Releases or
threatened Releases of Hazardous Materials either (i) on, at or migrating from
any assets, properties or businesses currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries or any predecessor in interest, (ii)
from adjoining properties or businesses, or (iii) onto any facilities which
received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries or any predecessor in interest.
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, decrees, permits, licenses or binding
determinations of any Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (a) the manufacture, generation, use,
storage, transportation, treatment, disposal or Release of Hazardous Materials,
or (b) occupational safety and health, industrial hygiene, or the protection of
the environment, human, plant or animal health or welfare.
“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses (including monies paid in settlement), damages, punitive
damages, natural resources damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants and costs of investigations and feasibility
studies), fines, penalties, sanctions and interest incurred in connection with
any Remedial Action, any Environmental Claim, or any other claim or demand by
any Governmental Authority or any Person that relates to any actual or alleged
violation of Environmental Laws, actual or alleged exposure or threatened
exposure to Hazardous Materials, or any actual or alleged Release or threatened
Release of Hazardous Materials.




- 12 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
“Equitable Share Mortgage (BHVN CGRP)” means the British Virgin Islands law
governed equitable share mortgage in relation to the shares in BHVN CGRP dated
on or about the date hereof, executed by the Company, as mortgagor,
Administrative Agent, as mortgagee and BHVN CGRP as the company.
“Equitable Share Mortgage (BHVN Therapeutics)” means the British Virgin Islands
law governed equitable share mortgage in relation to the shares in BHVN
Therapeutics dated on or about the date hereof, executed by the Company, as
mortgagor, Administrative Agent, as mortgagee and BHVN Therapeutics as the
company.
“Equitable Share Mortgages” means the Equitable Share Mortgage (BHVN CGRP), the
Equitable Share Mortgage (BHVN Therapeutics), and any other British Virgin
Islands law governed equitable share mortgage executed in respect of the shares
of any Subsidiary incorporated under the laws of the British Virgin Islands by
such Subsidiary’s direct parent company, the Subsidiary and the Administrative
Agent, substantially in the form reasonably agreed by the Administrative Agent.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member. Any former ERISA Affiliate of the Company or any of its Subsidiaries
shall continue to be considered an ERISA Affiliate of the Company or any such
Subsidiary within the meaning of this definition with respect to the period such
entity was an ERISA Affiliate of the Company or such Subsidiary and with respect
to liabilities arising after such period for which the Company or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.
“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation), (b) the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan, (c) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA, (d) the withdrawal by the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to the Company, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA, (e) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (f) the




- 13 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



imposition of liability on the Company, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA, (g) the withdrawal of the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates in
a complete or partial withdrawal (within the meaning of Sections 4203 and 4205
of ERISA) from any Multiemployer Plan if there is any potential liability
therefor, or the receipt by the Company, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA,
(h) the occurrence of an act or omission which could give rise to the imposition
on the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan, (i) the assertion
of a material claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan, (j) receipt from the
IRS of notice of the failure of any Pension Plan (or any other Employee Benefit
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code, or (k) the
imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or pursuant to ERISA with respect to any Pension Plan.
“European Transaction” means solely with respect to any transaction with respect
to the sale, structuring, licensing or other monetization of which is limited
exclusively in terms of geography to the European Union, European Common Market
territory, and/or any jurisdictions or territories therein: (a) such transaction
must be consummated pursuant to one or more agreements that provide for (i) with
respect to any Permitted Investment involving or related to a Joint Venture or
similar structure, a Loan Party shall maintain a direct minimum equity or other
ownership interest (voting and economic) of and such Loan Party must use its
best efforts to pledge for the benefit of the Administrative Agent pursuant to
the terms of the Collateral Documents (including without limitation, the use by
such Loan Party of its best efforts to obtain “step-in” or similar rights with
respect to the transfer of such interests), (ii) with respect to any transaction
involving solely a Permitted Royalty Transaction of any kind in connection to or
related to “revenue” or similar economic receipts (be it a royalty interest
sale, buyout, revenue participation, synthetic royalty or similar transaction),
a Loan Party will directly receive of such Products sold by the Joint Venture,
its licensees, and their respective sublicensees to end customers (however
defined under the applicable documents) arising from the Commercialization of
the Product rights contributed to such Joint Venture or similar structure, and
(iii) with respect to any Permitted Product Agreement, such arrangement will
provide for a Loan Party directly receiving of such Products sold by the Joint
Venture, its licensees, and their respective sublicensees to end customers
(however defined under the applicable documents) arising from the
Commercialization of the Product rights contributed to such Joint Venture or
similar structure, (b) the consideration received for such transaction shall be
in an amount at least equal to the fair market value thereof (as reasonably
determined by Company’s Board of Directors), and (c) no Default or Event of
Default shall have occurred and be continuing at the time of the consummation of
such transaction or would result therefrom. Notwithstanding anything in this
Agreement to the contrary, and for the avoidance of doubt, any transactions
involving the sale, structuring, exclusive licensing or other monetization of in
the European Union and European Common Market territory and/or any jurisdictions
or territories therein must meet the requirements set forth in (a), (b) and (c)
above.
“Event of Default” means each of the conditions or events set forth in Section
8.1.




- 14 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Account” means Deposit Accounts and Securities Accounts, (a) the
balance of which consists exclusively of withheld income taxes and foreign,
federal, state or local employment taxes in such amounts as are required to be
paid to the IRS or any other government agencies within the following two months
with respect to employees of the Company or any of its Subsidiaries, (b) used
exclusively for payroll to or for the benefit of employees of the Company or any
of its Subsidiaries in such amounts as are required to be paid to such employees
within the immediately succeeding two payroll cycles, (c) which are exclusively
health care reimbursement accounts or employee benefits accounts, including any
accounts exclusively containing amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the
benefit of employees of the Company or any of its Subsidiaries, (d) which are
segregated Deposit Accounts constituting (and the balance of which consists
solely of funds set aside in connection with) fiduciary accounts and trust
accounts, (e) which have amounts on deposit or otherwise maintained therein that
do not exceed individually or in the aggregate at any one time, (f) which are
Deposit Accounts that are zero balance accounts, or (g) which are exclusively
holding cash collateral or other deposits constituting Liens permitted by
clauses (d), (g), or (o) of Permitted Liens.
“Excluded Subsidiary” means (a) any not-for-profit Subsidiary, (b) any captive
insurance entity, (c) any merger Subsidiary formed in connection with a
Permitted Acquisition so long as such merger Subsidiary is merged out of
existence pursuant to such Permitted Acquisition or dissolved within sixty (60)
days of its formation thereof or such later date as permitted by Administrative
Agent in its reasonable discretion, (d) BioShin Limited (Hong Kong) Ltd.,
BioShin (Shanghai) Consulting Services Co., Ltd., and BHVN Asia, (e) any
Subsidiary that (i) had assets representing or less of the total assets of
Company and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as of the last day of the most recent Fiscal Quarter for which
financial statements have been, or were required to be, delivered pursuant to
Section 3.1(f), Section 5.1(b) or Section 5.1(c), as applicable (the “Test
Date”), (ii) contributed or less of the total revenues of the Company and its
Subsidiaries, for the Fiscal Quarter ended on the Test Date, and (iii) had Cash
and Cash Equivalents in an amount not to exceed for the Fiscal Quarter ended on
the Test Date; provided, if at any time and from time to time after the Closing
Date, Excluded Subsidiaries comprise more than of the total assets of Company
and its Subsidiaries as of the Test Date, contribute more than of the total
revenues of Company and its Subsidiaries for the Fiscal Quarter ended on the
Test Date, and hold Cash and Cash Equivalents in an amount exceeding (or, upon
delivery of the Sales Milestone Certificate,) for the Fiscal Quarter ended on
the Test Date, then the Company shall, not later than 15 Business Days after the
date by which financial statements for such period are required to be delivered
(or such longer period as the Administrative Agent may agree in its sole
discretion), designate in writing to Administrative Agent that one or more of
such Subsidiaries is no longer an Excluded Subsidiary for purposes of this
Agreement to the extent required such that the foregoing condition ceases to be
true, (f) any Subsidiary that is prohibited or restricted by any Requirement of
Law or by contractual obligations existing on the Closing Date (or, in the case
of any newly acquired Subsidiary, in existence at the time of acquisition but
not entered into in contemplation thereof) from guaranteeing the Obligations or
if guaranteeing the Obligations would require governmental (including
regulatory) consent, approval, license or authorization, unless such consent,
approval, license or authorization has been obtained, or (g) a Subsidiary with
respect to which (i) it is reasonably agreed by the Company and Administrative
Agent that the burden or cost of providing a guarantee shall outweigh the
benefits to be obtained by the Lenders therefrom or (ii) the provision of a
guarantee by such Subsidiary would result in material adverse tax consequences
to the Company or any of its Subsidiaries, as reasonably agreed by the Company
and the Administrative Agent. As of the Closing Date, Company designates each of
BHVN Specialty and BHVN Therapeutics IP as an Excluded Subsidiary pursuant to




- 15 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



clause (e) of the foregoing. Notwithstanding the foregoing, no Subsidiary that
(a) owns any Product (Core), any Intellectual Property material to the business
of the Company and its Subsidiaries, or any exclusive rights to any Intellectual
Property or (b) is a Loan Party as of the Closing Date, shall be, in each case,
an Excluded Subsidiary.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a recipient or required to be withheld or deducted from a payment to a recipient
(i) Taxes imposed on or measured by net income (however denominated), branch
profits Taxes and franchise Taxes, in each case, (A) imposed by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (B) as the result
of any other present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document), (ii), in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Company under
Section 2.18) or (B) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.15, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office (iii) Taxes attributable to such recipient Lender’s failure to
comply with Section 2.15(d) and (iv) withholding Taxes imposed under FATCA.
“Fair Share” has the meaning specified in Section 7.2.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, in effect
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Internal Revenue Code.
“FDA” means the U.S. Food and Drug Administration or any successor thereto.
“FDA Laws” means all applicable statutes, rules, regulations, standards,
guidelines, policies and orders and Requirements of Law administered,
implemented, enforced or issued by FDA or any comparable Governmental Authority.
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided, if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day.




- 16 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Federal Health Care Program Laws” means collectively, federal Medicare or
federal or state Medicaid statutes, Sections 1128, 1128A, 1128B, 1128C or 1877
of the Social Security Act (42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b, 1320a-7c,
1320a-7h and 1395nn), the federal TRICARE statute (10 U.S.C. § 1071 et seq.),
the civil False Claims Act of 1863 (31 U.S.C. § 3729 et seq.), criminal false
claims statutes (e.g., 18 U.S.C. §§ 287 and 1001), the Program Fraud Civil
Remedies Act of 1986 (31 U.S.C. § 3801 et seq.), HIPAA, or related regulations
or other Requirements of Law that directly or indirectly govern the health care
industry, programs of Governmental Authorities related to healthcare, health
care professionals or other health care participants, or relationships among
health care providers, suppliers, distributors, manufacturers and patients, and
the pricing, sale and reimbursement of health care items or services including
the collection and reporting requirements, and the processing of any applicable
rebate, chargeback or adjustment, under applicable rules and regulations
relating to the Medicaid Drug Rebate Program (42 U.S.C. § 1396r-8) and any state
supplemental rebate program, Medicare average sales price reporting (42 U.S.C. §
1395w-3a), the Public Health Service Act (42 U.S.C. § 256b), the VA Federal
Supply Schedule (38 U.S.C. § 8126) or under any state pharmaceutical assistance
program or U.S. Department of Veterans Affairs agreement, and any successor
government programs.
“Federal Health Care Programs” shall mean the Medicare, Medicaid and TRICARE
programs and any other state or federal health care program, as defined in 42
U.S.C. § 1320a-7b(f).
“Fee Letter” means the letter agreement, dated the Closing Date, among the Loan
Parties and Administrative Agent.
“Financial Covenant Waiver Period” means a period which shall commence on the
date (a)(i)Company shall have delivered to Administrative Agent a certificate of
the chief financial officer of Company certifying that the Loan Parties have
achieved Product Revenue from the sale of the Products of at least as of the
last day of the most recently ended Measurement Period (the “Commencement Date”)
and (ii) Company shall have delivered all evidence or related information
reasonably required by Administrative Agent with respect thereto, and (b) ending
on the last day of the Fiscal Quarter of such Commencement Date.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Company that such financial statements fairly
present, in all material respects, the financial condition of the Company and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on December 31 of each calendar year.
“Fixed and Floating Charge” means each British Virgin Islands law governed fixed
and floating charge in relation to the assets of each of the Company, BHVN CGRP,
and BHVN Therapeutics, dated on or about the date hereof, executed by each such
Loan Party, as chargor, and Administrative Agent, as chargee and any other
British Virgin Islands law governed fixed and floating charge executed by any




- 17 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Subsidiary incorporated under the laws of the British Virgin Islands and the
Administrative Agent, substantially in the form reasonably agreed by the
Administrative Agent.
“Flood Hazard Property” means any Real Estate Asset encumbered by a mortgage in
favor of Administrative Agent, for the benefit of the Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
“Foreign Official” means any officer or employee of a non-U.S. government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization.
“Foreign Sovereign Immunities Act” means the US Foreign Sovereign Immunities Act
of 1976 (28 U.S.C. Sections 1602-1611).
“Funding Default” has the meaning specified in Section 2.17.
“Funding Notice” means a written notice substantially in the form of Exhibit
A-1.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, including any patent
office, in each case whether associated with a state of the United States, the
United States, the British Virgin Islands, Ireland or a foreign entity or
government.
“Governmental Authorization” means any permit, license, authorization,
clearance, approval, Registration, plan, directive, consent order or consent
decree of or from any Governmental Authority.
“Grantor” has the meaning specified in the Pledge and Security Agreement.
“Guaranteed Obligations” has the meaning specified in Section 7.1.
“Guarantor” means each Subsidiary of the Company (other than US Borrower and
Excluded Subsidiaries) and each other Person which guarantees, pursuant to
Article VII or otherwise, all or any part of the Obligations.
“Guarantor Subsidiary” means each Guarantor.
“Guaranty” means (a) the guaranty of each Guarantor set forth in Article VII and
(b) each other guaranty, in form and substance satisfactory to Administrative
Agent, made by any other Guarantor for the benefit of the Secured Parties
guaranteeing all or part of the Obligations.
“Hazardous Materials” means, regardless of amount or quantity, (a) any element,
compound or chemical that is defined, listed or otherwise classified as a
contaminant, pollutant, toxic pollutant, toxic or hazardous substance, extremely
hazardous substance or chemical, hazardous waste, special waste, or solid waste
under Environmental Laws or that is likely to cause immediately, or at some
future time, harm to or




- 18 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law, (b) petroleum and its refined
products, (c) polychlorinated biphenyls, (d) any substance exhibiting a
hazardous waste characteristic, including, without limitation, corrosivity,
ignitability, toxicity or reactivity as well as any radioactive or explosive
materials, (e) any raw materials, building components (including, without
limitation, asbestos-containing materials) and manufactured products containing
hazardous substances listed or classified as such under Environmental Laws, and
(f) any substance or materials that are otherwise regulated under Environmental
Law.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended by the Health Information Technology for Economic and Clinical Health
Act (Title XIII of the American Recovery and Reinvestment Act of 2009), and all
regulations promulgated thereunder, and other Requirements of Law regulating the
privacy and/or security of patient-identifying health care information,
including with respect to notification of breach of privacy or security of such
information.
“Historical Financial Statements” means as of the Closing Date, (a) the audited
consolidated financial statements of the Company and its Subsidiaries, for the
Fiscal Year ended December 31, 2019, consisting of consolidated balance sheets
and the related consolidated statements of income, stockholders’ equity and cash
flows for such Fiscal Year, and (b) the financial statements of the Company and
its Subsidiaries for the Fiscal Quarter ended March 31, 2020, consisting of
consolidated balance sheets and the related consolidated statements of income
and cash flows for such Fiscal Quarter.
“Increased Cost Lenders” has the meaning specified in Section 2.18.
“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (c) all obligations of such Person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money, (d) any obligation owed for all or any part of the deferred
purchase price of property or services, including any earn-outs or other
deferred payment obligations in connection with an acquisition only to the
extent such earn-outs and deferred payment obligations are fixed and
non-contingent, it being understood that the satisfaction of such contingency
shall not result in such obligation being deemed “non-contingent” for purposes
of the foregoing and that the making of any such payment shall constitute an
Investment and must be permitted by clause (e) of the




- 19 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



definition of Permitted Investments (excluding (i) any such obligations incurred
under ERISA, (ii) trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade terms, (iii) deferred compensation
obligations and (iv) earn-outs, milestone obligations or other deferred payment
obligations in connection with any Permitted Acquisition or other Investment
that are not fixed or subject to any contingency (it being understood that the
satisfaction of such contingency shall not result in such obligation ceasing to
be “contingent” for purposes of the foregoing and that the making of any such
payment shall constitute an Investment and must be permitted by clause (e) of
the definition of Permitted Investments)), (e) all obligations created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person, (f) all indebtedness secured by any
Lien on any property or asset owned or held by that Person regardless of whether
the indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person, (g) the face amount of any letter of
credit or letter of guaranty issued, bankers’ acceptances facilities, surety
bonds and similar credit transactions issued for the account of that Person or
as to which that Person is otherwise liable for reimbursement of drawings, (h)
the direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the Indebtedness of another,
(i) any obligation of such Person the primary purpose or intent of which is to
provide assurance to an obligee that the Indebtedness of the obligor thereof
will be paid or discharged, (j) any liability of such Person for Indebtedness of
another through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (i) or (ii) of this clause (j), the primary purpose or intent thereof
is as described in clause (i) above, (k) all net obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement, whether entered into
for hedging or speculative purposes, and (l) Disqualified Capital Stock. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
Joint Venture in which such Person is a general partner or joint venturer,
unless such Indebtedness is non-recourse to such Person.
“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities and Costs), obligations, losses, damages
(including natural resource damages), penalties, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable and documented out-of-pocket fees and disbursements of
counsel for Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted in writing against any such Indemnitee, in any
manner relating to or arising out of (a) this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions or the use or intended use of the
proceeds thereof, or any enforcement of any of the Loan Documents (including any
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)), (b) the statements contained in the proposal
letter delivered by any Lender to Company prior to the Closing Date with respect
to the transactions contemplated by this Agreement, or (c) any Environmental
Claim or any




- 20 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of the Company or any of its Subsidiaries.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.3.
“Indemnitee Agent Party” has the meaning specified in Section 9.6.
“Initial Term Loan” means the Term Loan funded on the Closing Date pursuant to
Section 2.1(a)(i).
“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund the Initial Term Loan and “Initial Term Loan Commitments” means
such commitments of all such Lenders in the aggregate. The amount of each
Lender’s Initial Term Loan Commitment, if any, is set forth on Appendix A-1 or
in the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the Initial
Term Loan Commitments as of the Closing Date is $275,000,000.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.
“Installment” has the meaning specified in Section 2.8.
“Intellectual Property” has the meaning specified in the Pledge and Security
Agreement.
“Intellectual Property Rights” means any and all rights, title and interests in
and to all intellectual property rights of every kind and nature however
denominated, as they exist throughout the world, including
(a)    any Patent;
(b)    trademarks, trade names, service marks, brands, trade dress and logos,
packaging design, slogans, domain names and the goodwill and activities
associated therewith;
(c)    copyrights, mask work rights, confidential information, trade secrets,
database rights, including all compilations, databases and computer programs,
manuals and other documentation, and all derivatives, translations, adaptations,
and combinations of the above;
(d)    Know-How;
(e)    rights of privacy and publicity, and moral rights; and
(f)    any and all other intellectual property rights or proprietary rights,
whether or not patentable, including any and all registrations, applications,
recordings, licenses, common-law rights, statutory rights, administrative
rights, and contractual rights relating to any of the foregoing, claims of
infringement and misappropriation against third parties, and regulatory filings,
submissions and approvals.




- 21 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the Closing Date, made by the Loan Parties
and their Subsidiaries in favor of Administrative Agent for the benefit of the
Secured Parties.
“Interest Payment Date” means (a) the last Business Day of each Fiscal Quarter,
commencing on the first such date to occur after the Closing Date, and (b) the
final maturity date of the Loans (whether by scheduled maturity, acceleration or
otherwise).
“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of three months (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be and ending on the
Interest Payment Date to occur after such Credit Date or Conversion/Continuation
Date, and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (i) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day, (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (b)(iii) of this definition, end on the last
Business Day of a calendar month, and (iii) no Interest Period with respect to
any portion of any Term Loan shall extend beyond Term Loan Maturity Date.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, which in each case is (a) for the
purpose of hedging the interest rate exposure associated with the Company’s and
its Subsidiaries’ operations and (b) not for speculative purposes.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.
“Investment” means (a) any direct or indirect purchase or other acquisition by
the Company or any of its Subsidiaries of, or of a beneficial interest in, any
of the securities or Capital Stock or all or substantially all of the assets of
any other Person (or of any division or business line of such other Person), (b)
any direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of the Company from any Person, of any Capital Stock of
such Person, (c) any direct or indirect loan, advance, or capital contributions
(or transfer or similar payment made from one entity to its Subsidiary in lieu
of any capital contributions that would otherwise be required) by the Company or
any of its Subsidiaries to any other Person, including all indebtedness
(including, without limitation, any intercompany indebtedness) and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business, and (d) any
direct or indirect guarantee of any obligations of any other Person. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write ups, write downs or write offs with respect to such Investment.
“IP Holdco Exclusive License” means the Zavegepant Intellectual Property
License/Sublicense Agreement between the Company and BHVN CGRP, in the form
attached hereto as Exhibit H and as in effect on the Closing Date.
“Irish Companies Act” means the Companies Act 2014 of Ireland.




- 22 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Irish Loan Party” means a Loan Party incorporated in Ireland.
“IRS” means the U.S. Internal Revenue Service.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form, in which the Company or
any of its Subsidiaries holds any Capital Stock or other equity interest;
provided, in no event shall any corporate Subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.
“Kleo” means Kleo Pharmaceuticals, Inc., a Delaware corporation.
“Know-How” means all information and materials, including but not limited to
discoveries, improvements, processes, methods, protocols, formulations formulas,
data (including pharmacological, toxicological, non-clinical data, clinical
data, analytical and quality control data, manufacturing data and descriptions,
market data, financial data or descriptions), inventions, devices, assays,
chemical formulations, specifications, product samples and other samples,
physical, practices, procedures, technology, techniques, designs, drawings,
correspondence, computer programs, documents, apparatus, results, strategies,
regulatory documentation, information and submissions pertaining to, or made in
association with, filings with any Governmental Authority, research in progress,
algorithms, data, databases, data collections, chemical and biological materials
(including any compounds, DNA, RNA, clones, vectors, cells and any expression
product, progeny, derivatives or improvements thereto), and the results of
experimentation and testing, including samples in each case, knowledge,
know-how, trade secrets and the like, in written, electronic, oral or other
tangible or intangible form, patentable or otherwise, which are not generally
known.
“Legal Reservations” means (a) the principle that equitable remedies may be
granted or refused at the discretion of a court and the limitation of
enforcement by laws relating to insolvency, reorganisation and other laws
generally affecting the rights of creditors; (b) the time barring of claims
under the Statute of Limitations 1957 or the Limitation Ordinance 1961 of the
British Virgin Islands and defences of set-off or counterclaim; (c) similar
principles, rights and defences under the laws of any Relevant Jurisdiction; and
(d) any other matters which are set out as qualifications or reservations as to
matters of law of general application in the legal opinions any other matters
which are set out as qualifications or reservations as to matters of law of
general application in any legal opinions supplied to the Administrative Agent
as a condition precedent under this Agreement on or before the first drawdown
date.
“Lender” means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
other than any Person that ceases to be a party hereto pursuant to any
Assignment Agreement.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.




- 23 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Licensee” means any third party to which Company or any of its Affiliates,
directly or indirectly through multiple tiers, grants a license, a sublicense,
or other right to Commercialize a Product in any jurisdiction.
“Lien” means (a) any lien, mortgage, pledge, assignment, hypothec, deed of
trust, security interest, license or sublicense, charge or encumbrance of any
kind (including any agreement to give any of the foregoing, any conditional sale
or other title retention agreement, and any lease in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing, and (b) in the case of securities or Capital Stock, any
purchase option, call or similar right of a third party with respect to such
securities or Capital Stock.
“Loan” means any Term Loan.
“Loan Account” means an account maintained hereunder by Administrative Agent on
its books of account at the Payment Office, and with respect to Borrowers, in
which it will be charged with the Term Loan made to, and all other Obligations
incurred by the Loan Parties.
“Loan Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, any Guaranty, the Intercompany Subordination
Agreement, the Perfection Certificate, and all other documents, instruments or
agreements executed and delivered by a Loan Party for the benefit of
Administrative Agent or any Lender in connection herewith.
“Loan Party” means any Borrower or any Guarantor.
“Loan Party Partner” has the meaning set forth in Section 4.33(a).
“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.
“Material Adverse Effect” means a material adverse effect on (a) the business
operations, properties, assets, financial condition, or liabilities of the
Company and its Subsidiaries taken as a whole, (b) the ability of any Loan Party
to fully and timely perform its obligations under any Loan Document to which it
is a party, (c) the legality, validity, binding effect, or enforceability
against a Loan Party of a Loan Document to which it is a party, (d) the
Collateral or the validity, perfection or priority of Administrative Agent’s
Liens on the Collateral, or (e) the rights, remedies and benefits available to,
or conferred upon, Administrative Agent and any Lender or any other Secured
Party under any Loan Document.
“Material Contract” means any contract or other arrangement to which the Company
or any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, non-performance, cancellation or failure to renew would reasonably be
expected to have a Material Adverse Effect, which, as of the Closing Date, are.
“Material Regulatory Liabilities” means (a)(i) any Liabilities arising from the
violation of FDA Laws, Public Health Laws, Federal Health Care Program Laws, and
other applicable comparable Requirements of Law, or the terms, conditions of or
requirements applicable to any Registrations (including costs of actions
required under applicable Requirements of Law, including FDA Laws and Federal
Health Care Program Laws, or necessary to remedy any violation of any terms or
conditions applicable to any Registrations), including, but not limited to,
withdrawal of approval, recall, revocation, suspension, import detention and
seizure of any Product, and (ii) any loss of recurring annual revenues as




- 24 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



a result of any loss, suspension or limitation of any Registrations, which, in
the case of the foregoing clauses (i) and (ii), exceed individually or in the
aggregate, or (b) any Material Adverse Effect.
“Measurement Period” means, at any date of determination, the most recently
completed four (4) consecutive Fiscal Quarters of the Company and its
Subsidiaries for which financial statements have been (or were required to have
been) delivered in accordance with Section 5.1(b) or 5.1(c) (or, prior to the
first delivery of any such financial statements, the period of four (4)
consecutive Fiscal Quarters of the Company and its Subsidiaries ended June 30,
2020).
“Moody’s” means Moody’s Investor Services, Inc.
“Mortgage” means a mortgage, deed of trust or deed to secure debt that encumbers
Real Property, in form and substance reasonably satisfactory to Administrative
Agent, made by a Loan Party in favor (or for the benefit) of Administrative
Agent for the benefit of the Secured Parties, to secure the Obligations and is
delivered to Administrative Agent as provided in Section 5.11.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“Net Proceeds” means (a) with respect to any Asset Sale, an amount equal to: (i)
Cash payments received by the Company or any of its Subsidiaries from such Asset
Sale, minus (ii) any bona fide costs or expenses incurred in connection with
such Asset Sale that are properly attributable to such Asset Sale and to the
extent paid or payable to non-Affiliates, including (A) income or gains taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale during the tax period the sale occurs, (B) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, (C) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by the Company or any of its Subsidiaries in connection with such
Asset Sale, and (D) any reasonable and documented out-of-pocket fees or expenses
incurred in connection therewith; provided that upon release of any such
reserve, the amount released shall be considered Net Proceeds, and (b) with
respect to any insurance, condemnation, taking or other casualty proceeds, an
amount equal to: (i) any Cash payments or proceeds received by the Company or
any of its Subsidiaries (A) under any casualty, business interruption or “key
man” insurance policies in respect of any covered loss thereunder, or (B) as a
result of the condemnation or taking of any assets of the Company or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (A) any actual costs or expenses
incurred by the Company or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Company or such Subsidiary in
respect thereof, and (B) any bona fide costs and expenses incurred in connection
with any sale of such assets as referred to in clause (b)(i)(B) of this
definition to the extent paid or payable to non-Affiliates, including income
taxes payable as a result of any gain recognized in connection therewith.
“NIH” has the meaning specified in the definition of Public Health Laws.
“Note” means a promissory note evidencing the Initial Term Loan or a Delayed
Draw Term Loan, as applicable.
“Notice” means a Funding Notice or a Conversion/Continuation Notice.




- 25 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Nurtec ODT” means any pharmaceutical product containing the compound identified
as BHV-3000, and any metabolites or prodrugs thereof, and any pharmaceutical
hydrates, solvates, salts, esters, isomers, enantiomers, diastereomers or
polymorphs of any of the foregoing (in each case, alone or with other active
ingredients controlled by the Company or its Affiliates), in all forms,
presentations, formulations and dosage forms.
“Nurtec ODT Patents” means the U.S. and foreign Patents and pending Patent
applications owned or in-licensed by Company or any of its Subsidiaries, now or
in the future, that relate to, or otherwise may be useful in connection with,
the research, development, manufacture, use, or sale of Nurtec ODT.
“Obligations” means all obligations of every nature of each Loan Party and its
Subsidiaries from time to time owed to Administrative Agent (including former
Administrative Agents), the Lenders or any of them, under any Loan Document,
whether for principal (including, for the avoidance of doubt, any increases
thereof as a result of PIK Interest), interest (including interest which, but
for the filing of a petition in bankruptcy with respect to such Loan Party,
would have accrued on any Obligation, whether or not a claim is allowed against
such Loan Party for such interest in the related bankruptcy proceeding), the
Applicable Premium, the Prepayment Premium (if any), fees, expenses,
indemnification or otherwise and whether primary, secondary, direct, indirect,
contingent, fixed or otherwise (including obligations of performance).
“OFAC” has the meaning specified in the definition of Anti-Terrorism Laws.
“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.
“Orange Book Patent” means any Product Patents listed in the FDA’s Orange Book
pursuant to 21 U.S.C. Section 355(b)(1), as such patent listing may be amended
from time to time, together with all foreign counterpart patents.
“Organizational Documents” means (a) with respect to any corporation or company,
its certificate of incorporation, its articles or memorandum of incorporation,
organization or association, its constitution and its by-laws, and any
certificate of change of name, (b) with respect to any limited partnership, its
certificate of limited partnership, and its partnership agreement, (c) with
respect to any general partnership, its partnership agreement, and (d) with
respect to any limited liability company, its articles of organization, and its
operating agreement (or, in each case of (a) through (d), the equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction). In
the event any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.
“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” has the meaning specified in Section 2.15(b).




- 26 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Participant Register” has the meaning specified in Section 10.6(h)(ii).
“Patent” means any patent or patent application, including any continuation,
continuation-in-part, division, provisional or any substitute applications, any
patent issued with respect to any of the foregoing patent applications, any
certificate, reissue, reexamination, renewal or patent term extension or
adjustment (including any supplementary protection certificate) of any such
patent or other governmental actions which extend the duration or any of the
subject matter of a patent, and any substitution patent, confirmation patent or
registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing.
“PATRIOT Act” has the meaning specified in Section 4.29.
“Payment Office” means Administrative Agent’s office located at 888 Seventh
Ave., 34th Floor, New York, New York 10106 or such other office or offices of
Administrative Agent as may be designated in writing from time to time by
Administrative Agent and Company.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code, Section 302 of
ERISA or Title IV of ERISA.
“Perfection Certificate” means (a) that certain Perfection Certificate and
Diligence Request dated as of the Closing Date and/or (b) a certificate in form
reasonably satisfactory to Administrative Agent that provides information with
respect to the assets of each Loan Party.
“Permitted Acquisition” means any acquisition by Company or its Subsidiaries,
whether by purchase, merger, in-licensing or otherwise, of all or substantially
all of the assets of, all of the Capital Stock of, or a business line or unit or
a division of, or Patents or similar or related Intellectual Property rights of,
any Person; provided,
(a)immediately prior to, and after giving effect thereto, no Event of Default
shall have occurred and be continuing or would result therefrom;
(b)all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(c)in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Guarantor Subsidiary in connection with such acquisition
shall be owned 100% by a Loan Party, and Company shall have taken, or caused to
be taken, as of the date such Person becomes a Subsidiary, any actions required
to be taken as of such date as set forth in Section 5.10, Section 5.11 and/or
Section 5.12, as applicable;
(d)the Company and its Subsidiaries shall be in compliance with the covenant set
forth in Section 6.8 on a pro forma basis after giving effect to such
acquisition as of the last day of the Fiscal Quarter most recently ended (to the
extent the Financial Covenant Waiver Period is not then in effect);




- 27 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(e)Company shall have delivered to Administrative Agent at least ten (10)
Business Days (or such shorter period as agreed to by Administrative Agent in
writing) prior to such proposed acquisition, such information and documents that
Administrative Agent may reasonably request, including, without limitation,
financial information with respect to such acquired assets, to the extent such
financial information is available, and drafts of the respective acquisition
agreements related thereto;
(f)any Person or assets or division as acquired in such Permitted Acquisition
shall be in the same business or lines of business in which Company and/or its
Subsidiaries are engaged as of the Closing Date (or in lines of business
reasonably related or incidental thereto, or such other lines of business as may
be consented to by Administrative Agent (such consent not to be unreasonably
withheld or delayed));
(g)the acquisition shall have been approved by the Board of Directors or other
governing body or controlling Person of the Person acquired or the Person from
whom such assets or division is acquired; and
(h)the cash consideration paid in connection with all such acquisitions
consummated since the Closing Date shall not exceed plus the amount of
Additional Equity Proceeds received by Company substantially contemporaneously
with the consummation of such Permitted Acquisition; provided that, with respect
to any Permitted Acquisitions made using Additional Equity Proceeds, such
Permitted Acquisitions must be acquired by a Loan Party (other than such
Permitted Acquisitions consummated by BHVN Asia or its Subsidiaries).
“Permitted Convertible Indebtedness” means Indebtedness of the Company that is
convertible based on a fixed conversion rate (subject to customary anti-dilution
adjustments, “make-whole” increases and other customary changes thereto) into
shares of Common Stock of the Company or other securities or property following
a merger event or other change of the Common Stock of the Company), cash or any
combination thereof (with the amount of such cash or such combination determined
by reference to the market price of such Common Stock or such other securities);
provided that (a) at the time such Indebtedness is incurred, no Default or Event
of Default has occurred and is continuing or would occur as a result of such
incurrence, (b) all necessary corporate, company, shareholder or similar actions
shall be taken and consents obtained in connection with the issuance of such
Indebtedness, (c) the issuance of such Indebtedness shall be consummated in
compliance with all applicable Requirements of Law, and (d) the documentation
evidencing such Indebtedness shall have been delivered to Administrative Agent
and shall be subject to customary terms for similar convertible transactions in
the public markets (as determined by the Company in good faith), including all
of the following terms: (i) it shall be (and shall remain at all times)
unsecured, (ii) it shall not have a maturity (and shall not have any scheduled
amortization of principal) prior to the date that is 91 days after the Term Loan
Maturity Date in effect at the time such Indebtedness is incurred, (iii) if it
has any negative covenants, such covenants (including covenants relating to
incurrence of Indebtedness) shall not be more restrictive than those set forth
herein, (iv) it shall have no restrictions on the Company’s ability to grant
liens securing the Obligations, (v) it shall not prohibit the incurrence of the
Obligations, (vi) it is not guaranteed by (x) any Subsidiary of the Company
unless the Obligations are guaranteed by such Subsidiary on a secured basis or
(y) Biohaven Ireland, and (vii) any cross-default or cross-acceleration event of
default (each howsoever defined) provision contained therein that relates to
indebtedness or other payment obligations of Company (or any of its
Subsidiaries) (such indebtedness or other payment obligations, a “Cross-Default
Reference Obligation”) contains a cure period of at least thirty (30) calendar
days (after written notice to the issuer of such Indebtedness by the trustee or
to such issuer and such trustee by holders of at least 25% in aggregate
principal amount of such Indebtedness then outstanding) before a default, event
of default,




- 28 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



acceleration or other event or condition under such Cross-Default Reference
Obligation results in an event of default under such cross-default or
cross-acceleration provision.
“Permitted Equity Derivatives” means any forward purchase, accelerated share
repurchase, call option, warrant or other derivative transactions in respect of
the Company’s Capital Stock; provided, that (x) such transaction shall be
classified in the Company’s stockholders’ equity under ASC 815-40 or any
successor provision and (y) the terms, conditions and covenants of each such
transaction shall be customary for transactions of such type, as determined by
the Company in good faith.
“Permitted Indebtedness” means:
(a)the Obligations;
(b)to the extent constituting Indebtedness, Permitted Intercompany Investments;
provided, that such Indebtedness shall be unsecured and the parties thereto are
party to an Intercompany Subordination Agreement;
(c)Indebtedness incurred by the Company or any of its Subsidiaries arising from
agreements providing for indemnification or from guaranties or letters of
credit, surety bonds or performance bonds securing the performance of Company or
any such Subsidiary pursuant to such agreements, in connection with Permitted
Acquisitions or Asset Sales permitted hereunder;
(d)Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business and Indebtedness constituting guaranties in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of the Company and its Subsidiaries;
(e)Indebtedness incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations;
(f)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of incurrence;
(g)Indebtedness described in Schedule 6.1, and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;
(h)Indebtedness in an aggregate amount not to exceed at any time, together with
the aggregate amount of Indebtedness described in clause (l) below, , or, upon
delivery of the Sales Milestone Certificate, , with respect to (i) Capital
Leases and (ii) purchase money Indebtedness (including any Indebtedness acquired
in connection with a Permitted Acquisition); provided that any such Indebtedness
shall be secured only by the asset subject to such Capital Lease or by the asset
acquired in connection with the incurrence of such Indebtedness;
(i)guaranties with respect to Indebtedness of the Company or any of its
Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness to the extent such
guaranties are not prohibited by Section 6.7; provided that, if the




- 29 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Indebtedness being guaranteed is subordinated to the Obligations, such guaranty
shall be subordinated to the Obligations on terms at least as favorable to the
Secured Parties as those contained in the subordination of such Indebtedness;
(j)Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Loan Parties, so long as the amount of such Indebtedness
is not in excess of the amount of the unpaid cost of, and shall be incurred only
to defer the cost of, such insurance for the period in which such Indebtedness
is incurred and such Indebtedness is outstanding only during such period;
(k)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions;
(l)Indebtedness of a Person whose assets or Capital Stock are acquired by the
Company or any of its Subsidiaries in a Permitted Acquisition in an aggregate
amount not to exceed, together with the aggregate amount of Indebtedness
described in clause (h) above, , or, upon delivery of the Sales Milestone
Certificate, , at any one time outstanding; provided, that such Indebtedness (i)
is either purchase money Indebtedness or a Capital Lease with respect to
equipment or mortgage financing with respect to a facility, (ii) was in
existence prior to the date of such Permitted Acquisition, and (iii) was not
incurred in connection with, or in contemplation of, such Permitted Acquisition;
(m)Permitted Convertible Indebtedness in respect thereof in an aggregate
outstanding principal amount not to exceed, or upon delivery of a certificate
(together with such other evidence as reasonably requested by Administrative
Agent) from the chief financial officer of Company representing and warranting,
and otherwise demonstrating to the reasonable satisfaction of Administrative
Agent, that the Convert Sales Milestone has been achieved (which may be measured
as of any month or quarter end and based on monthly or quarterly financial
statements, including in each case internal financial statements that have not
yet been filed on Form 10-Q, during the Fiscal Quarter ending March 31, 2021 or
the Fiscal Quarter ending June 30, 2021), , any Permitted Refinancing
Indebtedness in respect thereof, and any Permitted Equity Derivatives purchased
with the net proceeds of such Permitted Convertible Indebtedness pursuant to
Section 6.5(g) hereof;
(n)Indebtedness consisting of obligations in respect of letters of credit,
surety bonds or performance bonds in an aggregate outstanding principal amount
not to exceed;
(o)the RPI Royalty Debt and any Disqualified Capital Stock under the RPI
Preferred Equity;
(p)to the extent constituting Indebtedness, any Permitted Royalty Transaction or
Royalty Monetization Transaction;
(q)Indebtedness of the Company or any of its Subsidiaries in respect of
treasury, depository, credit or debit card, purchasing card, or cash management
services or any automated clearing house transfers of funds, netting services,
overdraft protections and otherwise in connection with deposit, securities, and
commodities accounts arising in the ordinary course of business;
(r)mortgage Indebtedness of the US Borrower owed to the State of Connecticut or
an agency, department, instrumentality, subdivision or other affiliate thereof,
as lender (the “CT Mortgage Lender”), in an aggregate principal amount not to
exceed , encumbering the Real Property located at 215 Church Street, New Haven,
CT 06510 (the “CT Property”);




- 30 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(s)obligations (contingent or otherwise) existing or arising under any Interest
Rate Agreement; and
(t)other Indebtedness of the Company and its Subsidiaries, in an aggregate
amount not to exceed at any time.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt.
“Permitted Intercompany Investments” means Investments by (a) a Loan Party to or
in another Loan Party, (b) a Subsidiary that is not a Loan Party to or in
another Subsidiary that is not a Loan Party; (c) a Subsidiary that is not a Loan
Party to or in a Loan Party, so long as, in the case of a loan or an advance,
the parties thereto are party to an Intercompany Subordination Agreement, and
(d) a Loan Party to a Subsidiary that is not a Loan Party; provided that, with
respect to this clause (d), (i) the aggregate outstanding principal amount of
such Investment does not exceed, and (ii) Company and its Subsidiaries shall be
in compliance with the covenant set forth in Section 6.8 on a pro forma basis
after giving effect to such Investment; provided, further, that, no Product,
Product Patent or Registration shall be assigned, transferred, contributed,
licensed, sublicensed, or otherwise disposed by any Loan Party pursuant to this
clause (d) other than Permitted Product Agreements.
“Permitted Investments” means:
(a)Investments in Cash and Cash Equivalents;
(b)equity Investments owned as of the Closing Date in any Subsidiary or in Kleo;
(c)Permitted Intercompany Investments;
(d)loans and advances to employees of the Company and its Subsidiaries made in
the ordinary course of business in an aggregate outstanding amount not to exceed
$1,000,000;
(e)Permitted Acquisitions;
(f)Investments described in Schedule 6.7 as of the Closing Date;
(g)any Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business or received in compromise or resolution of (i)
obligations of trade creditors or customers that were incurred in the ordinary
course of business of the Company or any of its Subsidiaries, including pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer or (ii) litigation, arbitration or
other disputes;
(h)Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(i)Investments in the ordinary course of business consisting of customary trade
arrangements with customers;




- 31 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(j)advances made in connection with purchases of goods or services in the
ordinary course of business;
(k)Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;
(l)Investments in Joint Ventures in an aggregate outstanding amount not to
exceed; provided that, with respect to any Investments made using this clause
(l), the applicable Loan Party must use best efforts pursuant to the applicable
Collateral Documents to cause such Investments to become Collateral hereunder
(including, for the avoidance of doubt, the applicable Loan Party using its best
efforts to draft or amend, as applicable, the organizational documents of such
Joint Venture to permit Administrative Agent to accede to the rights of the such
Loan Party, upon Administrative Agent’s exercise of remedies as permitted under
the Loan Documents);
(m)Investments in Interest Rate Agreements permitted by clause (s) of the
definition of Permitted Indebtedness;
(n)Permitted Equity Derivatives purchased with the proceeds of Permitted
Convertible Indebtedness permitted pursuant to Section 6.5(g);
(o)to the extent constituting Investments, European Transactions; and
(p)so long as no Event of Default has occurred and is continuing or would result
therefrom, other Investments in an aggregate amount not to exceed plus the
amount of Additional Equity Proceeds received by Company substantially
contemporaneously with the making of such Investment; provided that, with
respect to any Investments made using Additional Equity Proceeds, such
Investments must, substantially concurrently with the making of such Investment,
become Collateral hereunder (other than such Investments consummated by BHVN
Asia or its Subsidiaries).
“Permitted Liens” means:
(a)Liens in favor of Administrative Agent for the benefit of Secured Parties
granted pursuant to any Loan Document;
(b)Liens for Taxes (i) not yet due and payable or (ii) if obligations with
respect to such Taxes are being contested in good faith by appropriate
proceedings diligently conducted and reserves required by GAAP have been made;
(c)statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business for amounts not yet overdue;
(d)Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;




- 32 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(e)easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Company or any of its Subsidiaries;
(f)any interest or title of a lessor or sublessor under any lease of real estate
permitted hereunder;
(g)Liens solely on any cash earnest money deposits made by the Company or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;
(h)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(i)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(j)any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any Real Property;
(k)Liens described in Schedule 6.2; provided that any such Lien shall only
secure the Indebtedness that it secures on the Closing Date and any Permitted
Refinancing Indebtedness in respect thereof;
(l)Liens securing Capital Leases or purchase money Indebtedness permitted
pursuant to clause (h) of the definition of Permitted Indebtedness; provided,
any such Lien shall encumber only the asset subject to such Capital Lease or the
asset acquired with the proceeds of such Indebtedness
(m)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;
(n)Liens assumed by the Company and its Subsidiaries in connection with a
Permitted Acquisition that secure Indebtedness permitted by clause (l) of the
definition of Permitted Indebtedness;
(o)Liens solely on any cash securing Indebtedness permitted pursuant to clause
(n) of the definition of Permitted Indebtedness;
(p)Liens securing any judgments, writs or warrants of attachment or similar
process not constituting an Event of Default under Section 8.1(h);
(q)Liens that are contractual rights of setoff relating to purchase orders
entered into with customers, vendors or suppliers of such Person in the ordinary
course of business;
(r)leases, subleases, licenses or sublicenses that are (i) permitted by Section
6.9(b) or (ii) excluded from the definition of Asset Sale;
(s)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Company or its Subsidiaries, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash




- 33 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



management and operating account arrangements, including those involving pooled
accounts and netting arrangements, as part of a bank’s standard term and
conditions; provided, that, unless such Liens are nonconsensual and arise by
operation of law, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;
(t)Liens of a collecting bank arising in the ordinary course of business under
Section 4208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;
(u)Liens on the CT Property securing Indebtedness permitted pursuant to clause
(r) of the definition of Permitted Indebtedness;
(v)Liens on cash collateral in an aggregate principal amount not to exceed
supporting Indebtedness permitted to be incurred pursuant to clause (s) or (q)
of the definition of Permitted Indebtedness; and
(w)other Liens incurred in the ordinary course of business of the Company or any
Subsidiary of the Company with respect to obligations that do not exceed at any
one time outstanding.
Notwithstanding the foregoing, no Liens on any Product, Product Patent or
Registrations shall be permitted (other than non-consensual Liens constituting
“Permitted Liens” and Liens described in clauses Error! Reference source not
found. and (r) above).
“Permitted Product Agreement” means
“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of the Company or any of its Subsidiaries; provided that:
(a)the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);
(b)such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
renewed, refunded, refinanced, replaced, defeased or discharged;
(c)if the Indebtedness being renewed, refunded, refinanced, replaced, defeased
or discharged is subordinated in right of payment to the Obligations, such
Permitted Refinancing Indebtedness is subordinated in right of payment to, the
Obligations on terms at least as favorable to Administrative Agent and the
Lenders as those contained in the documentation governing the Indebtedness being
renewed, refunded, refinanced, replaced, defeased or discharged;
(d)such Indebtedness is incurred either by the Company or by a Subsidiary of the
Company who is the obligor on the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged; and




- 34 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(e)in the case of Permitted Convertible Indebtedness, such Indebtedness complies
with the terms set forth in the proviso of the definition of Permitted
Convertible Indebtedness.
“Permitted Royalty Transaction” means a Royalty Monetization Transaction (Core)
in respect of (a) Zavegepant or (b) Nurtec ODT; provided that, in each case of
the foregoing clauses (a) and (b), (i) such transaction is consummated pursuant
to one or more agreements that provide for (A) with respect to Zavegepant, the
sale or disposition of revenue participation and milestone rights so long as the
revenue participation component and (B) with respect to Nurtec ODT, the sale or
disposition of revenue participation and milestone rights so long as the revenue
participation component, (ii) the consideration received for such transaction
shall be in an amount at least equal to the fair market value thereof (as
reasonably determined by Company’s Board of Directors), and (iii) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; provided that, Permitted Royalty Transaction shall include a European
Transaction to the extent such transaction constitutes a Royalty Monetization
Transaction (Core). It is understood and agreed that the Funding Agreement,
dated as of the Closing Date, between the Company and RPI 2019 Intermediate
Finance Trust, as in effect on the Closing Date, and the transactions
contemplated thereby fully constitutes any Permitted Royalty Transaction other
than any European Transaction.
“Person” means and includes natural persons, corporations, companies, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Personal Information” shall mean any information that identifies or can be used
to identify a natural person, including any information defined as “personal
data,” “personally identifiable information,” “personal information,” “protected
health information,” or “nonpublic personal information” under applicable Data
Protection Laws.
“PIK Interest” has the meaning specified in the Section 2.4(f).
“PIK Interest Period” means, with respect to any Term Loan, the period
commencing on the Credit Date applicable to such Term Loan and ending on the
last day of the eighth (8th) Fiscal Quarter thereafter.
“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by Grantors in favor of Administrative Agent for the benefit of the Secured
Parties.
“Prepayment Premium” has the meaning specified in the Fee Letter.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent or any other Lender may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.
“Principal Office” means Administrative Agent’s “Principal Office” as set forth
on Appendix B, or such other office as such Person may from time to time
designate in writing to Company and each Lender.




- 35 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Privacy Policies” has the meaning specified in Section 4.36.
“Pro Rata Share” means, with respect to:
(a)    (i) a Lender’s obligation to make the Initial Term Loan, the percentage
obtained by dividing (A) such Lender’s Initial Term Loan Commitment by (B) the
Total Initial Term Loan Commitment; and (ii) a Lender’s obligation to make a
Delayed Draw Term Loan, the percentage obtained by dividing (A) such Lender’s
Delayed Draw Term Loan Commitment by (B) the aggregate amount of the Lenders’
Delayed Draw Term Loan Commitments;
(b)    a Lender’s right to receive payments of interest, fees and principal with
respect to a Term Loan, the percentage obtained by dividing (i) the aggregate
unpaid principal amount of such Lender’s portion of the Term Loan, by (ii) the
aggregate unpaid principal amount of the Term Loan; and
(c)    all other matters, the percentage obtained by dividing (i) the sum of
such Lender’s Delayed Draw Term Loan Commitment and the unpaid principal amount
of such Lender’s portion of the Term Loan, by (ii) the sum of the Total Delayed
Draw Term Loan Commitment and the aggregate unpaid principal amount of the Term
Loan.
“Product” means Nurtec ODT, Rimegepant, Troriluzole, Verdisperstat, Zavegepant,
and any other product/product candidate being developed or Commercialized by the
Company or any of its Subsidiaries from time to time, including but not limited
to any acquired Product that is acquired or in-licensed pursuant to a Permitted
Acquisition.
“Product Agreement” means any agreement entered into between Company or any of
its Subsidiaries with another Person that includes the granting of a license or
sublicense of any rights under any Product Intellectual Property Rights or
Registrations that allows such Person to develop or Commercialize a Product.
“Product Intellectual Property Rights” means (a) the Product Patents and (b) any
and all Intellectual Property Rights owned by or exclusively licensed to, or
purported to be owned by or exclusively licensed to, the Company or its
Affiliates relating to any Product or that, absent a valid license or other
rights under such Intellectual Property Rights, would be infringed or
misappropriated by the research, development, manufacture, use or
Commercialization of any Product.
“Product Patents” means the U.S. and foreign Patents and pending Patent
applications owned or in-licensed by Company or any of its Subsidiaries, now or
in the future, that relate to, or otherwise may be useful in connection with,
the research, development, manufacture, use, or sale of one or more of the
Products.
“Product Revenue” means, for any period, (a) the consolidated gross revenues of
the Loan Parties generated solely through the commercial sale of Products to
third parties by the Loan Parties during such period, less, without duplication,
(b)(i) trade, quantity and cash discounts allowed by Company, (ii) discounts,
refunds, rebates, charge backs, retroactive price adjustments and any other
allowances which effectively reduce net selling price, (iii) product returns and
allowances, (iv) allowances for shipping or other distribution expenses, (v)
set-offs and counterclaims, and (vi) any other similar and customary deductions
used by Company in determining net revenues, all, in respect of clauses (a) and
(b), as determined in accordance with GAAP and calculated on a basis consistent
with the Historical Financial Statements delivered to Administrative Agent prior
to the Closing Date.




- 36 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Product (Core)” means Nurtec ODT and Zavegepant.
“Product (Core) Patents” means the Nurtec ODT Patents and the Zavegepant
Patents.
“Product (Non-Core)” means any Product other than Nurtec ODT and Zavegepant.
“Projections” has the meaning specified in Section 4.8.
“Protective Advances” has the meaning specified in Section 9.11.
“Public Health Laws” means all Requirements of Law relating to the procurement,
development, clinical and non-clinical evaluation, product approval or
licensure, manufacture, production, analysis, distribution, dispensing,
importation, exportation, use, handling, quality, sale, labeling, promotion,
clinical trial registration or post market requirements of any drug, biologic or
other product (including, without limitation, any ingredient or component of the
foregoing products) subject to regulation under the Federal Food, Drug, and
Cosmetic Act (21 U.S.C. § 301 et seq.) and the Public Health Service Act (42
U.S.C. § 201 et seq.), including without limitation the regulations promulgated
by the FDA at Title 21 of the Code of Federal Regulations and all applicable
regulations promulgated by the National Institutes of Health (“NIH”) and
codified at Title 42 of the Code of Federal Regulations, and guidance,
compliance, guides, and other policies issued by the FDA, the NIH and other
comparable Governmental Authorities.
“Qualified Capital Stock” means, with respect to any Person, all Capital Stock
of such Person that is not Disqualified Capital Stock.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents (other than restrictions created by the
Collateral Documents) of the Loan Parties that is in Deposit Accounts or in
Securities Accounts, or any combination thereof, which such Deposit Accounts or
Securities Accounts are subject to a Control Agreement or an Account Charge.
“Qualifying Product” has the meaning specified in Section 8.1(o).
“Real Estate Asset” means, at any time of determination, any Real Property owned
by a Loan Party, but only to the extent such Real Property constitutes
Collateral and is encumbered by a Mortgage pursuant to the terms of this
Agreement.
“Real Property” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries.
“Refinancing Convertible Indebtedness” has the meaning specified in Section
6.17.
“Register” has the meaning specified in Section 2.3(b).
“Registrations” shall mean authorizations, approvals, licenses, permits,
certificates, registrations, listings, certificates, or exemptions of or issued
by any Governmental Authority (including marketing approvals, investigational
new drug applications, product recertifications, manufacturing approvals and
authorizations, pricing and reimbursement approvals, labeling approvals or their
foreign equivalent) that are required for the research, development,
manufacture, commercialization, distribution, marketing, storage,
transportation, pricing, Governmental Authority reimbursement, use and sale of
Products.




- 37 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Regulatory Action” means an administrative or regulatory enforcement action,
proceeding or investigation, warning letter, untitled letter, Form 483 or
similar inspectional observations, other notice of violation letter, recall,
seizure, Section 305 notice or other similar written communication, or consent
decree, issued or required by the FDA or under the Public Health Laws, the NIH
or a comparable Governmental Authority in any other regulatory jurisdiction,
including any inspectional observations recorded on a Form FDA 483, any
Establishment Inspection Report, and any written request from FDA for a
regulatory meeting.
“Regulatory Triggering Event” has the meaning specified in Section 8.1(o).
“Regulatory Withdrawal Notice” has the meaning specified in Section 8.1(o).
“Reinvestment Amounts” has the meaning specified in Section 2.10(a)(i).
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Relevant Jurisdiction” means, in relation to a Loan Party, (a) the jurisdiction
under whose laws such Loan Party is incorporated as at the date of this
Agreement; (b) any jurisdiction where any asset subject to or intended to be
subject to the Collateral Documents (Ireland) or the Collateral Documents (BVI)
to be created by it is situated; (c) any jurisdiction where it conducts its
business; and (d) the jurisdiction whose laws govern the perfection of any of
the Collateral Documents (Ireland) or the Collateral Documents (BVI) entered
into by it.
“Remedial Action” means all actions taken to (a) correct or address any actual
or threatened non-compliance with Environmental Law, (b) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the indoor or outdoor environment, (c) prevent or
minimize a Release or threatened Release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (d) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(e) perform any other actions authorized or required by Environmental Law or
Governmental Authority.
“Replacement Lender” has the meaning specified in Section 2.18.
“Required Lenders” means Lenders whose Pro Rata Share (calculated in accordance
with clause (c) of the definition thereof) aggregate at least 50.1%.
“Required Prepayment Date” has the meaning specified in Section 2.11(b).




- 38 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Company now or hereafter outstanding, except a dividend payable solely in shares
of Capital Stock to the holders of that class, together with any payment or
distribution pursuant to a “plan of division” under the Delaware Limited
Liability Act or any comparable transaction under any similar law, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Company or any of its Subsidiaries that is not a Loan Party now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of the Company or any of its Subsidiaries
that is not a Loan Party now or hereafter outstanding, (d) any payment made with
respect to any Royalty Monetization Transaction, and (e) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to, any Indebtedness that is
contractually subordinated to the Obligations.
“Rimegepant” means any pharmaceutical product containing the compound identified
as BHV-3500, and any metabolites or prodrugs thereof, and any pharmaceutical
hydrates, solvates, salts, esters, isomers, enantiomers, diastereomers or
polymorphs of any of the foregoing (in each case, alone or with other active
ingredients controlled by the Company or its Affiliates), in all forms,
presentations, formulations and dosage forms.
“Royalty Monetization Transaction” means any transaction pursuant to a Permitted
Product Agreement and any Royalty Monetization Transaction (Core).
“Royalty Monetization Transaction (Core)” means any monetization transaction
involving the sale, transfer, option or collateralization of (i) any monetary
payments (contingent or otherwise) payable to the Company or its Subsidiaries by
a counterparty under a Product Agreement, or (ii) any Product Revenues,
including but not limited to sales of royalty streams, royalty bonds and other
royalty financings, synthetic royalty and revenue interest transactions
(including but not limited to clinical trial funding arrangements), and hybrid
monetization transactions.
“RPI Agreement” means that certain Funding Agreement dated as of June 18, 2018,
by and between Company and RPI Finance Trust (as assigned by Company and assumed
by Biohaven Ireland pursuant to that certain Assignment and Assumption Agreement
dated as of July 30, 2020, and as amended by that certain Amendment No. 1 to
Funding Agreement, dated as of the Closing Date), as in effect on the Closing
Date.
“RPI Collateral” has the meaning ascribed to the term “Product Collateral” in
the RPI Agreement.




- 39 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“RPI Preferred Equity” means those certain Series A Preferred Shares of the
Company issued to RPI Finance Trust in April 2019 and Series B Preferred Shares
of the Company issued to RPI 2019 Intermediate Finance Trust as in effect on the
Closing Date.
“RPI Royalty Debt” means any Indebtedness incurred under the RPI Agreement.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.
“Safety Notices” has the meaning specified in Section 4.33(e).
“Sales Milestone Certificate” has the meaning specified in Section 3.2(a)(vi).
“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country or territory sanctions program
administered and enforced by OFAC.
“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any other
Governmental Authority with jurisdiction over any Lender or any Loan Party or
any of their respective Subsidiaries or Affiliates.
“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.
“Securities Account” means a securities account (as defined in the UCC).
“Securities Act” means the Securities Act of 1933.
“Share Charge (BHVN Bio Ireland)” means the Irish law governed share charge from
Biohaven Therapeutics over its shares in Biohaven Bioscience Ireland Limited in
favor of Administrative Agent to be dated on our about the date of this
Agreement.
“Share Charge (BHVN Pharma Ireland)” means the Irish law governed share charge
and subordinated debt security assignment between the Company as chargor,
Biohaven Ireland and the Administrative Agent dated on or about the date of this
Agreement.
“Solvency Certificate” means a Solvency Certificate substantially in the form of
Exhibit F.




- 40 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Solvent” means, with respect to any Loan Party, that as of the date of
determination, (a)(i) the sum of such Loan Party’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Loan
Party’s present assets, (ii) such Loan Party’s capital is not unreasonably small
in relation to its business as contemplated on the Closing Date and reflected in
the Projections or with respect to any transaction contemplated or undertaken
after the Closing Date, and (iii) such Person has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise), (b) such Person is “solvent” within the meaning given
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances, (c) with respect to any Loan Party incorporated under
the laws of the British Virgin Islands, such person has not failed to comply
with the requirements of a statutory demand, other than a statutory demand that
is either frivolous or vexatious, that has not been set aside under Section 157
of the Insolvency Act, 2003 of the British Virgin Islands (or its equivalent in
other jurisdictions) and (d) with respect to any Irish Loan Party, such Loan
Party is able to pay its debts and would not be deemed to be unable to pay its
debts within the meaning of Section 509(3) or Section 570(d) of the Companies
Act 2014 of Ireland. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
“Subsidiary” means, with respect to any Person, any corporation, company,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock, shares, or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof; provided, in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding. For the avoidance of doubt, as of the Closing Date, Kleo is not a
Subsidiary.
“Taxes” means any present or future taxes, levies, imposts, duties, assessments,
charges, fees, deduction or withholdings (including backup withholdings),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, penalties or additions to tax with respect thereto.
“Term Loan” means, collectively, the Initial Term Loan and each Delayed Draw
Term Loan.
“Term Loan Commitment” means, collectively, the Initial Term Loan Commitment and
the Delayed Draw Term Loan Commitments.
“Term Loan Maturity Date” means the earlier of (a) August 7, 2025 and (b) the
date that the Term Loan shall become due and payable in full hereunder, whether
by acceleration or otherwise.
“Terminated Lender” has the meaning specified in Section 2.18.
“Test Date” has the meaning specified in the definition of Excluded Subsidiary.
“Title Policy” has the meaning specified in Section 5.11.




- 41 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



“Total Delayed Draw Term Loan Commitment” means the sum of the amounts of the
Lenders’ Delayed Draw Term Loan Commitments.
“Total Initial Term Loan Commitment” means the sum of the amounts of the
Lenders’ Initial Term Loan Commitments.
“Transaction Costs” means the reasonable and documented fees, costs and expenses
payable by the Company or any of its Subsidiaries on or before the Closing Date
in connection with the transactions contemplated by the Loan Documents.
“Troriluzole” means any pharmaceutical product containing the compound
identified as BHV-4257, and any metabolites or prodrugs thereof, and any
pharmaceutical hydrates, solvates, salts, esters, isomers, enantiomers,
diastereomers or polymorphs of any of the foregoing (in each case, alone or with
other active ingredients controlled by the Company or its Affiliates), in all
forms, presentations, formulations and dosage forms.
“Type of Loan” means with respect to any Term Loan, a Base Rate Loan or a LIBOR
Rate Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“US Borrower” has the meaning specified in the preamble hereto.
“U.S.” or “United States” means the United States of America.
“Verdisperstat” means any pharmaceutical product containing the compound
identified as BHV-3241, and any metabolites or prodrugs thereof, and any
pharmaceutical hydrates, solvates, salts, esters, isomers, enantiomers,
diastereomers or polymorphs of any of the foregoing (in each case, alone or with
other active ingredients controlled by the Company or its Affiliates), in all
forms, presentations, formulations and dosage forms.
“Waivable Mandatory Prepayment” has the meaning specified in Section 2.11(b).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(a)the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by




- 42 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(b)the then outstanding principal amount of such Indebtedness.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
“Zavegepant” means any pharmaceutical product containing the compound identified
as BHV-3500, and any metabolites or prodrugs thereof, and any pharmaceutical
hydrates, solvates, salts, esters, isomers, enantiomers, diastereomers or
polymorphs of any of the foregoing (in each case, alone or with other active
ingredients controlled by the Company or its Affiliates), in all forms,
presentations, formulations and dosage forms.
“Zavegepant Patents” means the U.S. and foreign Patents and pending Patent
applications owned or in-licensed by Company or any of its Subsidiaries, now or
in the future, that relate to, or otherwise may be useful in connection with,
the research, development, manufacture, use, or sale of Zavegepant.
a.Accounting and Other Terms
.
(1)Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Company to Lenders pursuant to Sections 5.1(b) and 5.1(c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(f), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of the Company and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470 20 on
financial liabilities shall be disregarded, (ii) with respect to the accounting
for leases as either operating leases or capital leases and the impact of such
accounting in accordance with FASB ASC 840 on the definitions and covenants
herein, GAAP as in effect on December 31, 2018 shall be applied and (iii) with
respect to revenue recognition and the impact of such accounting in accordance
with FASB ASC 606 on the definitions and covenants herein, GAAP as in effect on
December 31, 2017 shall be applied.
(2)All terms used in this Agreement which are defined in Article 8 or Article 9
of the UCC as in effect from time to time in the State of New York and which are
not otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the UCC as in
effect in the State of New York on the date hereof shall continue to have the




- 43 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



same meaning notwithstanding any replacement or amendment of such statute except
as Administrative Agent may otherwise determine.
(3)For purposes of determining compliance with any incurrence or expenditure
tests set forth in this Agreement, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars ($)) shall be
converted into Dollars on the basis of the exchange rates (as shown on the
Bloomberg currency page for such currency or, if the same does not provide such
exchange rate, by reference to such other recognized and publicly available
service for displaying exchange rates as may be reasonably selected by
Administrative Agent or, in the event no such service is available, on such
other basis as is reasonably satisfactory to Administrative Agent) as in effect
on the date of such incurrence or expenditure under any provision of any such
Section that has an aggregate Dollar limitation provided for therein (and to the
extent the respective incurrence or expenditure test regulates the aggregate
amount outstanding at any time and it is expressed in terms of Dollars, all
outstanding amounts originally incurred or spent in currencies other than
Dollars shall be converted into Dollars on the basis of the exchange rates (as
shown on the Bloomberg currency page for such currency or, if the same does not
provide such exchange rate, by reference to such other recognized and publicly
available service for displaying exchange rates as may be reasonably selected by
Administrative Agent or, in the event no such service is available, on such
other basis as is reasonably satisfactory to Administrative Agent) as in effect
on the date of any new incurrence or expenditures made under any provision of
any such Section that regulates the Dollar amount outstanding at any time).
b.Interpretation, Etc.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The word “will” shall be construed to have the same
meaning and effect as the word “shall.” References herein to any Section,
Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or
an Exhibit, as the case may be, hereof unless otherwise specifically provided.
The use herein of the word “include” or “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not no limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any right or interest in or
to assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible. Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
or Guaranteed Obligations shall mean (a) the payment or repayment in full in
immediately available funds of (i) the principal amount of, and interest accrued
and unpaid with respect to, all outstanding Loans, together with the payment of
any premium applicable to the repayment of the Loans, including any Applicable
Premium and any Prepayment Premium, (ii) all costs, expenses, or indemnities
payable pursuant to Section 10.2 or Section 10.3 of this Agreement that have
accrued and are unpaid regardless of whether demand has been made therefor, and
(iii) all fees, charges (including loan fees, service fees, professional fees,
and expense reimbursement) and other Obligations that have accrued hereunder or
under any other Loan Document and are unpaid, (b) the receipt by Administrative
Agent of cash collateral in order to secure any other contingent Obligations for
which a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to the Administrative Agent or a
Lender at such time that are reasonably expected to result in any loss, cost,
damage, or expense (including attorneys’ fees and legal expenses), such cash




- 44 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



collateral to be in such amount as Administrative Agent reasonably determines is
appropriate to secure such contingent Obligations, and (c) the termination of
all of the Term Loan Commitments. Notwithstanding anything in this Agreement to
the contrary, (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (B) all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be enacted, adopted, issued, phased in or effective
after the date of this Agreement regardless of the date enacted, adopted,
issued, phased in or effective. Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth in any Loan Document), (b) any reference to any law or regulation
shall (i) include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting or supplementing such law or regulation, and
(ii) unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (c) any reference herein to any
Person shall be construed to included such Person’s successors and permitted
assigns. This Section 1.3 shall apply, mutatis mutandis, to all Loan Documents.
c.Time References
. Unless otherwise indicated herein, all references to time of day refer to
Eastern Standard Time or Eastern daylight saving time, as in effect in New York
City on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding”;
provided, however, that with respect to a computation of fees or interest
payable to Administrative Agent or any Lender, such period shall in any event
consist of at least one full day.
d.Certain Matters of Construction
. References in this Agreement to “determination” by Administrative Agent
include good faith estimates by Administrative Agent (in the case of
quantitative determinations) and good faith beliefs by Administrative Agent (in
the case of qualitative determinations). A Default or Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing pursuant to this Agreement or, in the case of a
Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing by the Required Lenders. Any
Lien referred to in this Agreement or any other Loan Document as having been
created in favor of Administrative Agent, any agreement entered into by
Administrative Agent pursuant to this Agreement or any other Loan Document, any
payment made by or to or funds received by Administrative Agent pursuant to or
as contemplated by this Agreement or any other Loan Document, or any act taken
or omitted to be taken by Administrative Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Administrative Agent and the Lenders.
Wherever the phrase “to the knowledge of any Loan Party” or words of similar
import relating to the knowledge or the awareness of any Loan Party are used in
this Agreement or any other Loan Document, such phrase shall mean and refer to
(i) the actual knowledge of a senior officer of any Loan Party or (ii) the
knowledge that a senior officer would have obtained if such officer had engaged
in good faith and diligent performance of such officer’s duties, including the
making of such reasonably specific inquiries as may be necessary of the
employees or




- 45 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



agents of such Loan Party and a good faith attempt to ascertain the existence or
accuracy of the matter to which such phrase relates. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or otherwise within the limitations of, another covenant shall
not avoid the occurrence of a default if such action is taken or condition
exists. In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
e.Irish Terms.
In this Agreement, where it relates to an Irish Loan Party a reference to
“inability to pay its debts” will be deemed to mean inability to pay its debts
within the meaning of Section 509(3) or Section 570(d) of the Irish Companies
Act; and the term “examiner” shall have the meaning given to it in Section
508(1) of the Irish Companies Act and the term “examinership” shall be construed
in accordance with the Irish Companies Act.
Article II.


LOANS
f.Term Loans
.
(4)Loan Commitment. Subject to the terms and conditions hereof:
(i)each Lender severally agrees to make, on the Closing Date, an Initial Term
Loan to the Borrowers in an amount equal to such Lender’s Initial Term Loan
Commitment; and
(ii)each Lender severally agrees to make, at any time prior to the Delayed Draw
Term Loan Commitment Termination Date, Delayed Draw Term Loans to the Borrowers
in an aggregate amount equal to such Lender’s Delayed Draw Term Loan Commitment;
and
Company may request only one borrowing under the Initial Term Loan Commitment
which shall be on the Closing Date. Any amount borrowed under this Section
2.1(a) and subsequently repaid or prepaid may not be reborrowed. Subject to
Section 2.9, all amounts owed hereunder with respect to the Term Loan shall be
paid in full no later than the Term Loan Maturity Date. Each Lender’s Initial
Term Loan Commitment shall terminate immediately and without further action on
the Closing Date after giving effect to the funding of such Lender’s Initial
Term Loan Commitment on such date. Each Lender’s Delayed Draw Term Loan
Commitment shall be permanently reduced immediately and without further action
upon the funding of each Delayed Draw Term Loan in an amount equal to such
Lender’s Pro Rata Share (calculated in accordance with clause (a)(ii) of the
definition thereof) of such funded Delayed Draw Term Loan. Each Lender’s Delayed
Draw Term Loan Commitment shall terminate immediately and without further action
on the earlier to occur of (i) the Term Loan Maturity Date and (ii) the Delayed
Draw Term Loan Commitment Termination Date after giving effect to the funding of
such Lender’s Delayed Draw Term Loan Commitment, if any, on such date.
(5)Borrowing Mechanics for Term Loans.




- 46 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(iii)Company shall deliver to Administrative Agent a fully executed Funding
Notice no later than three Business Days prior to the Closing Date (or such
shorter period permitted by Administrative Agent), with respect to Term Loans
made on the Closing Date. Following the Closing Date (and subject to the
conditions set forth in Section 3.2), whenever Borrowers desire that Lenders
make a Delayed Draw Term Loan, Company shall deliver to Administrative Agent a
fully executed and delivered Funding Notice no later than 10:00 a.m. (New York
City time) at least twelve (12) Business Days in advance of the proposed Credit
Date. Except as otherwise provided herein, a Funding Notice for a Term Loan that
is a LIBOR Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrowers shall be bound to make a borrowing in
accordance therewith. Promptly upon receipt by Administrative Agent of any such
Funding Notice, Administrative Agent shall notify each Lender of the proposed
borrowing. Administrative Agent and Lenders (A) may act without liability upon
the basis of written or facsimile notice believed by Administrative Agent in
good faith to be from Company (or from any Authorized Officer thereof designated
in writing purportedly from Company to Administrative Agent), (B) shall be
entitled to rely conclusively on any Authorized Officer’s authority to request a
Term Loan on behalf of Borrowers until Administrative Agent receives written
notice to the contrary, and (C) shall have no duty to verify the authenticity of
the signature appearing on any written Funding Notice.
(iv)Each Lender shall make its applicable Term Loan available to Administrative
Agent not later than 12:00 p.m. on the applicable Credit Date, by wire transfer
of same day funds in Dollars, at Administrative Agent’s Principal Office. Upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the applicable Term Loans
available to Borrowers on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Loans received by
Administrative Agent from Lenders to be credited to the account of Borrowers at
Administrative Agent’s Principal Office or to such other account as may be
designated in writing to Administrative Agent by Company.
(6)During the Delayed Draw Term Loan Commitment Period, Borrowers may make no
more than two (2) draws of the Delayed Draw Term Loans in an aggregate minimum
amount of $10,000,000 and integral multiples of $1,000,000 in excess of that
amount.
(7)Pro Rata Shares; Availability of Funds.
(v)Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Term Loan
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.
(vi)Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrowers a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary




- 47 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



rate set by Administrative Agent for the correction of errors among banks for
three Business Days and thereafter at the Base Rate. If such Lender does not pay
such corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Company and Borrowers shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans for such Class of Loans. Nothing in this Section 2.1(d)(ii) shall be
deemed to relieve any Lender from its obligation to fulfill its Term Loan
Commitments hereunder or to prejudice any rights that Borrowers may have against
any Lender as a result of any default by such Lender hereunder.
g.Use of Proceeds
. The proceeds of the Term Loans shall be applied by Borrowers (a) for the
development, promotion and commercial launch of Nurtec ODT and (b) for working
capital, pipeline development and general corporate purposes of the Company and
its Subsidiaries. No portion of the proceeds of the Term Loan shall be used in
any manner that causes or might cause such Credit Extension or the application
of such proceeds to violate Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System or any other regulation thereof
or to violate the Exchange Act.
h.Evidence of Debt; Register; Lenders’ Books and Records; Notes
.
(8)Lenders’ Evidence of Debt. Each Lender shall maintain on its internal records
an account or accounts evidencing the Obligations of Borrowers to such Lender,
including the amounts of the Term Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrowers, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrowers’ Obligations in respect of any Term Loans; and provided further, in
the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.
(9)Register. Administrative Agent shall maintain at one of its offices a
register for the recordation of the names and addresses of Lenders and the
principal amount of the Term Loans (and stated interest therein) of each Lender
from time to time (the “Register”). The Register shall be available for
inspection by Company and any Lender at any reasonable time and from time to
time upon reasonable prior written notice. Administrative Agent shall record in
the Register the Term Loans, and each repayment or prepayment in respect of the
principal amount of the Term Loans, and any such recordation shall be conclusive
and binding on Borrowers and each Lender, absent manifest error; provided,
failure to make any such recordation, or any error in such recordation, shall
not affect Borrowers’ Obligations in respect of any Term Loan. Borrowers hereby
designate the entity serving as Administrative Agent to serve as Borrowers’
non-fiduciary agent solely for purposes of maintaining the Register as provided
in this Section 2.3, and Borrowers hereby agree that, to the extent such entity
serves in such capacity, the entity serving as Administrative Agent and its
officers, directors, employees, agents and affiliates shall constitute
“Indemnitees.”
(10)Notes. If so requested by any Lender by written notice to Company at least
two Business Days prior to the Closing Date, or at any time thereafter,
Borrowers shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of




- 48 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



such Lender pursuant to Section 10.6) on the Closing Date (or, if such notice is
delivered after the Closing Date, promptly after Company’s receipt of such
notice) a Note or Notes.
i.Interest
.
(11)Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made to repayment (whether by
acceleration or otherwise) thereof as follows:
(vii)if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or
(viii)if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable
Margin.
(12)The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any LIBOR Rate Loan, shall be selected by
Company and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.
If on any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.
(13)In connection with LIBOR Rate Loans there shall be no more than six (6)
Interest Periods outstanding at any time. In the event Company fails to specify
between a Base Rate Loan or a LIBOR Rate Loan in the applicable Funding Notice
or Conversion/Continuation Notice, such Loan (if outstanding as a LIBOR Rate
Loan) will be automatically converted into a Base Rate Loan on the last day of
the then current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan). At any time that a Default or an Event of Default has occurred and is
continuing, Company no longer shall have the option to request that any portion
of the Loans be a LIBOR Rate Loan and such LIBOR Rate Loans shall automatically
convert to Base Rate Loans on the last day of the then current Interest Period.
As soon as practicable on each Interest Rate Determination Date, Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the LIBOR Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing) to Company and each Lender.
(14)Interest payable hereunder shall be computed on the basis of a 360 day year,
in each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from a LIBOR Rate Loan, the date of
conversion of such LIBOR Rate Loan to such Base Rate Loan, as the case may be,
shall be included, and the date of payment of such Loan or the expiration date
of an Interest Period applicable to such Loan or, with respect to a Base Rate
Loan being converted to a LIBOR Rate Loan, the date of conversion of such Base
Rate Loan to such LIBOR Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.
(15)Except as otherwise set forth herein, interest on each Term Loan shall be
payable in cash (subject to clause (f) below) and in arrears (i) on each
Interest Payment Date and (ii) upon any




- 49 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



prepayment of that Term Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid.
(16)Solely with respect to each Interest Payment Date occurring during the PIK
Interest Period of any Term Loan, Company may elect, by written notice to
Administrative Agent five (5) Business Days (or such shorter period as agreed by
Administrative Agent in its sole discretion) prior to such applicable Interest
Payment Date to pay a portion of the accrued interest payable on such Term Loans
not to exceed to 4.00% per annum, in the form of payment in kind (“PIK
Interest”). Any interest in respect of the Loans that is paid in the form of PIK
Interest shall be added to the outstanding principal amount of Loans on the
applicable Interest Payment Date. For the avoidance of doubt, (A) all accrued
interest due on the Loans on any Interest Payment Date not constituting PIK
Interest shall be paid in cash and (B) all PIK Interest shall be added (on each
Interest Payment Date) to the outstanding principal amount of the applicable
Loan and shall thereafter bear interest in accordance with this Section 2.4 and
otherwise be treated as principal of the Term Loans for purposes of this
Agreement.
j.Conversion/Continuation
.
(17)Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, Company shall have the option:
(ix)to convert at any time all or any part of any Term Loan equal to $5,000,000
and integral multiples of $1,000,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, a LIBOR Rate Loan may only be converted
on the expiration of the Interest Period applicable to such LIBOR Rate Loan
unless Borrowers shall pay all amounts due under Section 2.17 in connection with
any such conversion; or
(x)upon the expiration of any Interest Period applicable to any LIBOR Rate Loan,
to continue all or any portion of such Loan equal to $5,000,000 and integral
multiples of $1,000,000 in excess of that amount as a LIBOR Rate Loan.
(18)Company shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 10:00 a.m. (New York City time) at least one (1) Business
Day in advance of the proposed conversion date (in the case of a conversion to a
Base Rate Loan) and at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrowers shall be bound to effect a conversion or
continuation in accordance therewith.
k.Default Interest
. Automatically, after the occurrence and during the continuance of an Event of
Default under Sections 8.1(a), (f) or (g), and after notice from the
Administrative Agent acting at the direction of the Required Lenders, after the
occurrence and during the continuance of any other Event of Default, the
principal amount of all Term Loans outstanding (including any capitalized PIK
Interest) and, to the extent permitted by applicable law, any interest payments
on the Term Loans or any fees or other amounts owed hereunder (including any
Applicable Premium and Prepayment Premium, if applicable), shall thereafter bear
interest (including post petition interest in any proceeding under the
Bankruptcy Code or other




- 50 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



applicable bankruptcy laws) payable on demand at a rate that is 2.0% per annum
in excess of the interest rate otherwise payable hereunder with respect to the
Term Loans (the “Default Rate”). All interest payable at the Default Rate shall
be payable in cash on demand. Payment or acceptance of the Default Rate of
interest provided for in this Section 2.6 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Default or Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.
l.Fees
.
(19)The Loan Parties agree to pay to Administrative Agent all fees payable by it
in the Fee Letter in the amounts and at the times specified therein.
(20)All fees referred to in Section 2.7(a) shall be calculated on the basis of a
360 day year and the actual number of days elapsed.
m.Repayment of Term Loans
. The principal amounts of the Term Loans shall be repaid in consecutive
quarterly installments (each, an “Installment”) in the amounts set forth below
on the last Business Day of each Fiscal Quarter, commencing with the Fiscal
Quarter ending September 30, 2023:

Fiscal QuarterTerm Loan InstallmentsSeptember 30, 2023As calculated on the first
Business Day after the termination of the PIK Interest Period, 1.25% of the
greater of (i) the outstanding aggregate principal amount of the Term Loans
(including any capitalized PIK Interest) as of such date or (ii) the outstanding
aggregate principal amount of the Term Loans as of first Business Day after the
Delayed Draw Commitment Termination Date.December 31, 2023March 31, 2024June 30,
2024September 30, 2024As calculated on the first Business Day after the
termination of the PIK Interest Period, 2.50% of the greater of (i) the
outstanding aggregate principal amount of the Term Loans (including any
capitalized PIK Interest) as of such date or (ii) the outstanding aggregate
principal amount of the Term Loans as of first Business Day after the Delayed
Draw Commitment Termination Date.December 31, 2024March 31, 2025June 30, 2025



Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans, as the
case may be, in accordance with Sections 2.9 and 2.10, as applicable; and (y)
the outstanding unpaid principal balance (including any capitalized PIK
Interest),




- 51 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full in cash no later than the Term Loan Maturity Date.
n.Voluntary Prepayments and Commitment Reductions
.
(21)Voluntary Prepayments.
(xi)Subject to the terms of the Fee Letter, Borrowers may prepay at any time the
Term Loan on any Business Day in whole or in part (together with any amounts due
pursuant to Section 2.19), in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.
(xii)All such prepayments shall be made (A) upon not less than one (1) Business
Day’s prior written notice in the case of Base Rate Loans and (B) upon not less
than three (3) Business Days’ prior written notice in the case of LIBOR Rate
Loans, in each case given to Administrative Agent by 10:00 a.m. on the date
required (and Administrative Agent will promptly notify each Lender). Upon the
giving of any such notice, the principal amount of the Term Loans specified in
such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in Section
2.11(a) with respect to the Term Loans.
(22)Voluntary Commitment Reductions.
(xiii)Company may, upon not less than three Business Days’ prior written
confirmed in writing to Administrative Agent (which written notice
Administrative Agent will promptly transmit by facsimile or email to each
applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part any unused portion of the Delayed Draw Term Loan
Commitments; provided, any such partial reduction of the Delayed Draw Term Loan
Commitments shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.
(xiv)Company’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Delayed Draw Term
Loan Commitments shall be effective on the date specified in Company’s notice
and shall reduce the Delayed Draw Term Loan of each Lender proportionately to
its Pro Rata Share thereof.
o.Mandatory Prepayments
.
(23)Asset Sales.
(xv)No later than the fifth Business Day following the date of receipt by any
Loan Party of any Net Proceeds from Asset Sales (other than any Asset Sale
described in clauses (i), (iv), (v), (vi), (vii), (viii), (x) (solely with
respect to Net Proceeds received by BHVN Asia from the sale of its interests in
BioShin Limited (Hong Kong) Ltd., BioShin (Shanghai) Consulting Services Co.,
Ltd. or any of their respective Subsidiaries, and for the avoidance of doubt
excluding Net Proceeds retained by BHVN Asia, BioShin Limited (Hong Kong) Ltd.,
BioShin (Shanghai) Consulting Services Co., Ltd. or any of their respective
Subsidiaries from the issuance of newly issued Capital Stock), (xi) or (xiii) of




- 52 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Section 6.9(b)) in excess of, Borrowers shall, subject to Section 2.11(b),
prepay the Term Loans as set forth in Section 2.11(a) in an aggregate amount
equal to such Net Proceeds in excess of; provided, such prepayment shall not be
required so long as (i) no Default or Event of Default shall have occurred and
be continuing, (ii) Company has delivered Administrative Agent prior written
notice of Company’s intention to apply such monies (the “Reinvestment Amounts”)
to reinvest in or to the costs of purchase of other assets used or useful in the
business of the Loan Parties including capital expenditures, (iii) the monies
are held in a Deposit Account in which Administrative Agent has a perfected
first-priority security interest, and (iv) the Loan Parties complete such
reinvestment or purchase within 365 days after the initial receipt of such
monies, the Loan Parties shall have the option to apply the Reinvestment Amounts
to reinvest in or to the costs of purchase of other assets used or useful in the
business of the Loan Parties; provided, that if any such Net Proceeds are no
longer intended to be or cannot be so reinvested during the applicable 365 day
period, and subject to Section 2.11(b), an amount equal to any such Net Proceeds
shall be applied within five (5) Business Days after the Company reasonably
determines that such Net Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Term Loans as set forth in Section 2.11(a).
(xvi)Nothing contained in this Section 2.10(a) shall permit the Company or any
of its Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 6.9.
(24)Insurance/Condemnation Proceeds. No later than the fifth Business Day
following the date of receipt by any Loan Party, or Administrative Agent as loss
payee, of any Net Proceeds from insurance or any condemnation, taking or other
casualty in excess of $5,000,000 in the aggregate in any Fiscal Year, Borrowers
shall, subject to Section 2.12(b), prepay the Term Loan as set forth in Section
2.11(a) in an aggregate amount equal to such Net Proceeds in excess of
$5,000,000 in the aggregate in any Fiscal Year; provided, such prepayment shall
not be required so long as (i) no Default or Event of Default shall have
occurred and be continuing, (ii) Company has delivered Administrative Agent
prior written notice of Company’s intention to apply the Reinvestment Amounts to
reinvest in or to the costs of purchase of other assets used or useful in the
business of the Loan Parties (including capital expenditures), (iii) the monies
are held in a Deposit Account in which Administrative Agent has a perfected
first-priority security interest, and (iv) the Loan Parties complete such
purchase within 365 days after the initial receipt of such monies; provided,
that if any such Net Proceeds are no longer intended to be or cannot be so
reinvested during the applicable 365 day period, and subject to Section 2.11(b),
an amount equal to any such Net Proceeds shall be applied within five (5)
Business Days after the Company reasonably determines that such Net Proceeds are
no longer intended to be or cannot be so reinvested to the prepayment of the
Term Loans as set forth in Section 2.11(a).
(25)Issuance of Debt. On the date of receipt by the Company or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of the
Company or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Borrowers shall prepay the
Loans in an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, in each case, paid to non-Affiliates, including reasonable legal fees
and expenses.
(26)Reserved.
(27)Prepayment Certificate. Concurrently with any prepayment of the Term Loan
pursuant to Section 2.10(a) through Section 2.10(d), Company shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds and compensation owing
to Lenders pursuant to the Fee Letter, if any, as the case may be. In




- 53 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



the event that Company shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, Company shall
promptly make an additional prepayment of the Loans, and Company shall
concurrently therewith deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the derivation of such excess.
p.Application of Prepayments
.
(28)Application of Prepayments of Term Loans.
(i)    Any prepayment of the Term Loan pursuant to Section 2.9 shall be applied
as specified by Company pursuant to a written notice to Administrative Agent;
provided that in the event Company fails to specify how such prepayment shall be
applied, such prepayment shall be applied to prepay the Term Loans first, to
reduce the scheduled remaining Installments in direct order of maturity.
(ii)    Except in connection with any Waivable Mandatory Prepayment provided for
in Section 2.11(b), so long as no Application Event has occurred and is
continuing, any mandatory prepayment of any Loan pursuant to Section 2.10 shall
be applied first, to accrued interest and fees with respect to the Term Loans
being prepaid and second, to reduce the scheduled remaining Installments on a
pro rata basis. After application of mandatory prepayments of Term Loans
described in this clause (ii) and to the extent there are mandatory prepayment
amounts remaining after such application, such amounts shall be applied first,
to the principal of the Term Loans until paid in full and second, to permanently
reduce any undrawn Delayed Draw Term Loan Commitment.
(29)Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event Borrowers are required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans pursuant to
Section 2.10 (other than Section 2.11(c)), not less than three Business Days
prior to the date (the “Required Prepayment Date”) on which Borrowers are
required to make such Waivable Mandatory Prepayment, Company shall notify
Administrative Agent of the amount of such prepayment, and Administrative Agent
will promptly thereafter notify each Lender holding an outstanding Term Loan of
the amount of such Lender’s Pro Rata Share of such Waivable Mandatory Prepayment
and such Lender’s option to refuse such amount. Each such Lender may exercise
such option by giving written notice to Company and Administrative Agent of its
election to do so on or before 10:00 a.m. on the first Business Day prior to the
Required Prepayment Date (it being understood that any Lender which does not
notify Company and Administrative Agent of its election to exercise such option
on or before 10:00 a.m. on the first Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option). On the Required Prepayment Date, Borrowers shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied (i) in an amount equal to that portion of the Waivable
Mandatory Prepayment payable to those Lenders that have elected not to exercise
such option, to prepay the Term Loans of such Lenders (which prepayment shall be
applied in accordance with Section 2.11(a)), and (ii) to the extent of any
excess, to Borrowers for working capital and general corporate purposes.
(30)At any time an Application Event has occurred and is continuing, all
payments shall be applied pursuant to Section 2.12(f). Nothing contained herein
shall modify the provisions of Section 2.12(b) regarding the requirement that
all prepayments be accompanied by accrued interest and fees on the principal
amount being prepaid to the date of such prepayment and the applicable
Applicable




- 54 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Premium, Prepayment Premium, or any requirement otherwise contained herein to
pay all other amounts as the same become due and payable.
q.General Provisions Regarding Payments
.
(31)All payments by Borrowers of principal, interest, fees and other Obligations
shall be made in Dollars in immediately available funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent, for the account of Lenders, not later than
10:00 a.m. on the date such payment is due and payable to Administrative Agent’s
Account. Funds received by Administrative Agent after that time on such due date
may be deemed to have been paid by Borrowers on the next Business Day.
(32)All payments in respect of the principal amount of any Term Loan shall be
accompanied by payment of accrued but unpaid interest on the principal amount
being repaid or prepaid, any Prepayment Premium, any Applicable Premium, and all
other amounts due and payable hereunder with respect to the principal amount
being repaid or prepaid.
(33)Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.
(34)Subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.
(35)Administrative Agent may deem any payment by or on behalf of Borrowers
hereunder that is not made in same day funds prior to 10:00 a.m. to be a
non-conforming payment. Any such payment shall not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt notice to Company and each applicable
Lender if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 8.1(a). Interest shall continue to accrue on any principal as to
which a nonconforming payment is made until such funds become available funds
(but in no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate determined pursuant to
Section 2.6 from the date such amount was due and payable until the date such
amount is paid in full.
(36)At any time an Application Event has occurred and is continuing, or the
maturity of the Obligations shall have been accelerated pursuant to Section 8.2,
all payments or proceeds received by Administrative Agent hereunder or under any
Collateral Document in respect of any of the Obligations, including, but not
limited to all proceeds received by Administrative Agent in respect of any sale,
any collection from, or other realization upon all or any part of the
Collateral, shall be applied in full or in part as follows:




- 55 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



first, ratably to pay the Obligations in respect of any fees (other than any
Prepayment Premium and Applicable Premium), expense reimbursements, indemnities
and other amounts then due and payable to Administrative Agent until paid in
full;
second, ratably to pay interest then due and payable in respect of Protective
Advances until paid in full;
third, ratably to pay principal of Protective Advances then due and payable
until paid in full;
fourth, ratably to pay the Obligations in respect of any fees (other than any
Prepayment Premium and Applicable Premium) and indemnities then due and payable
to the Lenders with a Term Loan Commitment until paid in full;
fifth, ratably to pay interest then due and payable in respect of the Term Loan
until paid in full;
sixth, ratably to pay (A) first, the principal of the Initial Term Loan until
paid in full and (B) second, the principal of the Delayed Draw Term Loan until
paid in full;
seventh, ratably to pay the Obligations in respect of any Prepayment Premium and
Applicable Premium then due and payable to the Lenders with a Term Loan
Commitment until paid in full; and
eighth, to the ratable payment of all other Obligations then due and payable
until paid in full.
(37)For purposes of Section 2.12(f) (other than clause eighth of Section
2.12(f)), “paid in full” means payment in cash of all amounts due and payable
under the Loan Documents according to the terms thereof, including loan fees,
service fees, professional fees, interest (and specifically including interest
accrued after the commencement of any Insolvency Proceeding), default interest,
interest on interest, and expense reimbursements, whether or not same would be
or is allowed or disallowed in whole or in part in any Insolvency Proceeding,
except to the extent that default or overdue interest (but not any other
interest) and loan fees, each arising from or related to a default, are
disallowed in any Insolvency Proceeding; provided, however, that for purposes of
clause eighth of Section 2.12(f), “paid in full” means payment in cash of all
amounts due and payable under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not the same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(38)In the event of a direct conflict between the priority provisions of Section
2.12(f) and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of
Section 2.12(f) shall control and govern.
(39)The Lenders and Borrowers hereby authorize Administrative Agent to, and
Administrative Agent may, from time to time, charge the Loan Account with any
amount due and payable by Borrowers under any Loan Document. Each of the Lenders
and Borrowers agree that Administrative




- 56 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Agent shall have the right to make such charges whether or not any Default or
Event of Default shall have occurred and be continuing or whether any of the
conditions precedent in Section 3.2 have been satisfied. Any amount charged to
the Loan Account shall be deemed a Loan hereunder made by the Lenders to
Borrowers, funded by Administrative Agent on behalf of the Lenders and subject
to Section 2.2. The Lenders and Borrowers confirm that any charges which
Administrative Agent may so make to the Loan Account as herein provided will be
made as an accommodation to Borrowers and solely at Administrative Agent’s
discretion, provided that Administrative Agent shall from time to time charge
the Loan Account of Borrowers with any amount due and payable under any Loan
Document.
(40)Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.
r.Ratable Sharing
. Lenders hereby agree among themselves that, except as otherwise provided in
the Collateral Documents with respect to amounts realized from the exercise of
rights with respect to Liens on the Collateral, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Term Loans made and
applied in accordance with the terms hereof), through the exercise of any right
of set off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender
having Term Loans, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders having Term
Loans in proportion to the Aggregate Amounts Due to them; provided, if all or
part of such proportionately greater payment received by such purchasing Lender
is thereafter recovered from such Lender upon the bankruptcy or reorganization
of Borrowers or otherwise, those purchases shall be rescinded and the purchase
prices paid for such participations shall be returned to such purchasing Lender
ratably to the extent of such recovery, but without interest. Borrowers
expressly consent to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien, set
off or counterclaim with respect to any and all monies owing by Borrowers to
that holder with respect thereto as fully as if that holder were owed the amount
of the participation held by that holder.
s.Increased Costs; Capital Adequacy
.
(41)Compensation For Increased Costs and Taxes. In the event that Administrative
Agent or any Lender shall determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration or application thereof (including the




- 57 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by Administrative Agent
or such Lender with any guideline, request or directive issued or made after the
date hereof by any central bank or other governmental or quasi-Governmental
Authority (whether or not having the force of law): (i) subjects Administrative
Agent or such Lender (or its applicable lending office) to any additional Tax
(other than any (A) Indemnified Taxes, (B) Taxes described in clauses (ii)
through (iv) of the definition of Excluded Taxes and (C) Connection Income
Taxes) with respect to this Agreement or any of the other Loan Documents or any
of its obligations hereunder or thereunder or any payments to Administrative
Agent or such Lender (or its applicable lending office) of principal, interest,
fees or any other amount payable hereunder; (ii) imposes, modifies or holds
applicable any reserve (including any marginal, emergency, supplemental, special
or other reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of Administrative Agent or such Lender
(other than any such reserve or other requirements with respect to LIBOR Rate
Loans that are reflected in the definition of Adjusted LIBOR Rate); or (iii)
imposes any other condition (other than with respect to a Tax matter) on or
affecting Administrative agent or such Lender (or its applicable lending office)
or its obligations hereunder or the London interbank market; and the result of
any of the foregoing is to increase the cost to Administrative Agent or such
Lender of agreeing to make, making or maintaining Loans hereunder or to reduce
any amount received or receivable by Administrative Agent or such Lender (or its
applicable lending office) with respect thereto; then, in any such case,
Borrowers shall promptly pay to Administrative Agent or such Lender, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as Administrative Agent or such Lender in its
sole discretion shall determine) as may be necessary to compensate
Administrative Agent or such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Administrative Agent or such Lender
shall deliver to Company (with a copy to Administrative Agent, if applicable) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Administrative Agent or such Lender under this
Section 2.14(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
(42)Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Term Loans or other obligations hereunder with respect to the
Term Loan to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Company from
such Lender of the statement referred to in the next sentence, Borrowers shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after tax basis for such reduction.
Such Lender shall deliver to Company (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.14(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.




- 58 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(43)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.14(c) and delivered to Company, shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.14(c) shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender pursuant to this Section 2.14(c) for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies Company of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
t.Taxes; Withholding, Etc.


(44)Withholding of Taxes. All sums payable by any Loan Party hereunder and under
the other Loan Documents shall (except to the extent required by applicable law)
be paid free and clear of, and without any deduction or withholding on account
of, any Tax. If any Loan Party or any other Person is required by law to make
any deduction or withholding on account of any Tax from any sum paid or payable
by any Loan Party to Administrative Agent or any Lender under any of the Loan
Documents: (1) Company shall notify Administrative Agent of any such requirement
or any change in any such requirement as soon as Company becomes aware of it;
(2) Company or the applicable Loan Party shall pay any such Tax before the date
on which penalties attach thereto, such payment to be made (if the liability to
pay is imposed on any Loan Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (3) if such Tax is an
Indemnified Tax, then the sum payable by such Loan Party shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment (including any such deductions, withholdings or payments
applicable to additional sums payable under this Section 2.15), Administrative
Agent or such Lender, as the case may be, receives on the due date a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and (4) as soon as practicable after paying any
sum from which it is required by law to make any deduction or withholding,
Company shall deliver to Administrative Agent evidence satisfactory to
Administrative Agent of such deduction, withholding or payment and of the
remittance thereof to the relevant Governmental Authority.
(45)Other Taxes. The Loan Parties shall pay to the relevant Governmental
Authorities (or, at the option of Administrative Agent, timely reimburse it for
the payment of) any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes or any other excise or property Taxes that
arise from any payment made hereunder or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.18) (“Other Taxes”). As soon as practicable after paying any such
Other Taxes, the Loan Parties shall deliver to Administrative Agent evidence
satisfactory to Administrative Agent that such Other Taxes have been paid to the
relevant Governmental Authority.
(46)Tax Indemnification.




- 59 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(i)    The Loan Parties hereby jointly and severally indemnify and agree to hold
Administrative Agent and any Lender harmless from and against all Indemnified
Taxes (including, without limitation, Indemnified Taxes imposed or asserted on
or attributable to any amounts payable under this Section 2.15) payable or paid
by such Person or required to be withheld or deducted from a payment to such
Person and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally asserted. Such
indemnification shall be paid within ten days from the date on which
Administrative Agent or Lender makes demand therefor specifying in reasonable
detail the nature and amount of such Indemnified Taxes, and such demand shall be
conclusive absent manifest error.
(ii)    Each Lender shall severally indemnify Administrative Agent, within ten
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Loan Parties have not already
indemnified Administrative Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.6(h)(ii)
relating to the maintenance of a Participant Register and (iii) any Taxes
attributable to such Lender that are not Indemnified Taxes, in each case, that
are payable or paid by Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
paragraph.
(47)Evidence of Exemption From Withholding Tax.
(xvii)Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall, to
the extent it is legally entitled to do so, deliver to Company and
Administrative Agent, at the time or times reasonably requested by Company or
Administrative Agent, such properly completed and executed documentation
reasonably requested by Company or Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Company or Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Company or Administrative Agent as will enable Company
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (d)(ii) and (iii) of this Section 2.15) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(xviii)Without limiting the generality of the foregoing, each Lender shall, to
the extent it is legally entitled to do so, deliver to Company and
Administrative Agent on or before it becomes a party to this Agreement and from
time to time as may be necessary thereafter, duly completed copies of IRS Form
W-8BEN, W-8BEN-E, W-8ECI, W-8IMY, W-EXP or W-9, as may be applicable, together
with any required attachments (including, in the case of any Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or Section
881(c) of the Internal Revenue Code, the applicable U.S. Tax Compliance
Certificate in the form set out in Exhibit D), if required to establish that




- 60 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



such Lender is exempt from United States backup withholding taxes (unless such
Lender otherwise certifies that it is not subject to United States backup
withholding taxes) or to permit Company or Administrative Agent to determine the
withholding or deduction required to be made.
(xix)If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Company and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Company or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Company or Administrative Agent as may be necessary for Company and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.15(d)(i), FATCA shall include any
amendments made to FATCA after the date of this Agreement. Notwithstanding the
above, a Lender shall not be required to deliver any form or other form of
documentation pursuant to this Section 2.15(d)(i) that such Lender is not
legally able to deliver.
(xx)Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Company and Administrative Agent in
writing of its legal inability to do so.
(48)If Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by Company or any other Loan
Party or with respect to which such other Loan Party has paid additional amounts
pursuant to this Section 2.15, it shall pay over such refund to Company or such
Loan Party (but only to the extent of indemnity payments made, or additional
amounts paid, by Company or such Loan Party under this Section 2.15 with respect
to the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses of Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund), and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund).
Notwithstanding anything to the contrary in this clause (e), in no event will
Administrative Agent or any Lender be required to pay any amount to Company or
any other Loan Party pursuant to this clause (e) to the extent that the payment
thereof would place Administrative Agent or Lender in a less favorable net
after-Tax position than the position that Administrative Agent or such Lender
would have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Section 2.15(e)
shall not be construed to require Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to Company, any other Loan Party or any other person.
(49)For the avoidance of doubt, for purposes of this Section 2.15, the term
“applicable law” includes FATCA.
(50)Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Obligations and the
repayment, satisfaction or discharge of all obligations under any Loan Document.




- 61 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(51)The parties agree that the Term Loans are being issued with “original issue
discount” within the meaning of Section 1273(a) of the Internal Revenue Code and
U.S. Treasury Regulation Section 1.1273-1 and shall not take any action or file
any Tax return, report or declaration inconsistent herewith unless required to
do so by applicable law or by the determination of a Tax authority following an
audit or examination.
u.Obligation to Mitigate
. Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering its Term Loans becomes aware of the
occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender to receive
payments under Section 2.13, 2.14, 2.15 or 2.19, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to Section
2.13, 2.14, 2.15 or 2.19 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Term Loans through such other office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such Term
Loans or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.16 unless
Borrowers agree to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Borrowers pursuant to this Section
2.16 (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Company (with a copy to Administrative Agent) shall
be conclusive absent manifest error.
v.Defaulting Lenders
. Anything contained herein to the contrary notwithstanding, in the event that
(x) any Lender violates any provision of Section 9.5(c), (y) becomes the subject
of a Bail-in Action, or (z) other than at the direction or request of any
regulatory agency or authority, defaults (in each case, a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) a Term Loan (in each case, a
“Defaulted Loan”), then (a) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents; and (b) to the extent
permitted by applicable law, until such time as the Default Excess, if any, with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Term Loans shall, if Administrative Agent so directs
at the time of making such voluntary prepayment, be applied to Term Loans of
other Lenders as if such Defaulting Lender had no Term Loans outstanding and the
outstanding Term Loans of such Defaulting Lender were zero, and (ii) any
mandatory prepayment of the Term Loans shall, if Administrative Agent so directs
at the time of making such mandatory prepayment, be applied to the Term Loans of
other Lenders (but not to the Term Loans of such Defaulting Lender) as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender, it
being understood and agreed that Borrowers shall be entitled to retain any
portion of any mandatory prepayment of the Term Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b). No Term Loan Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.17, performance by Borrowers of their obligations hereunder and the other Loan
Documents shall not be excused or otherwise modified as a result of any




- 62 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Funding Default or the operation of this Section 2.17. The rights and remedies
against a Defaulting Lender under this Section 2.17 are in addition to other
rights and remedies which Borrowers may have against such Defaulting Lender with
respect to any Funding Default and which Administrative Agent or any Lender may
have against such Defaulting Lender with respect to any Funding Default or
violation of Section 9.5(c).
w.Removal or Replacement of a Lender
. Anything contained herein to the contrary notwithstanding, in the event that:
(a) (i) any Lender (an “Increased Cost Lender”) shall give notice to Company
that such Lender is an Affected Lender or that such Lender is entitled to
receive payments under Section 2.14, 2.15 or 2.16, (ii) the circumstances which
have caused such Lender to be an Affected Lender or which entitle such Lender to
receive such payments shall remain in effect, and (iii) such Lender shall fail
to withdraw such notice within five Business Days after Company’s request for
such withdrawal; or (b) (i) any Lender shall become a Defaulting Lender, (ii)
the Default Period for such Defaulting Lender shall remain in effect, and (iii)
such Defaulting Lender shall fail to cure the default as a result of which it
has become a Defaulting Lender within five Business Days after Company’s request
that it cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b), the consent of
Administrative Agent and Required Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained; then, with respect to
each such Increased Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Administrative Agent may (which, in the case of an
Increased-Cost Lender, only after receiving written request from Company to
remove such Increased-Cost Lender), by giving written notice to Company and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Term Loans in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Terminated Lender shall pay any fees payable thereunder in connection with such
assignment; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender and (B) an amount equal to all accrued, but theretofore unpaid
fees owing to such Terminated Lender pursuant to Section 2.7; (2) on the date of
such assignment, Borrowers shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.14 or 2.15; and (3) in the event such Terminated
Lender is a Non-Consenting Lender, each Replacement Lender shall consent, at the
time of such assignment, to each matter in respect of which such Terminated
Lender was a Non-Consenting Lender. Upon the prepayment of all amounts owing to
any Terminated Lender, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. For the
avoidance of doubt, all fees that would otherwise be due and payable to any
Non-Consenting Lender, including, without limitation, any Prepayment Premium and
any Applicable Premium, shall continue to be due and payable to such
Non-Consenting Lender.
x.Making or Maintaining LIBOR Rate Loans
.
(52)Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have made good faith efforts to implement an
Alternate Benchmark Rate and Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all




- 63 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



parties hereto), on any Interest Rate Determination Date with respect to any
LIBOR Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Rate Loans on the basis provided for in the definition
of Adjusted LIBOR Rate, Administrative Agent shall on such date give notice (by
facsimile or by telephone confirmed in writing) to Company and each Lender of
such determination, whereupon (i) no Loans may be made as, or converted to,
LIBOR Rate Loans until such time as Administrative Agent notifies Company and
Lenders that the circumstances giving rise to such notice no longer exist, and
(ii) any Funding Notice or Conversion/Continuation Notice given by Company with
respect to the Loans in respect of which such determination was made shall be
deemed to be rescinded by Company.
(53)Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its LIBOR Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by facsimile
or by telephone confirmed in writing) to Company and Administrative Agent of
such determination (which notice Administrative Agent shall promptly transmit to
each other Lender). Thereafter (A) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, LIBOR Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (B) to the extent such
determination by the Affected Lender relates to a LIBOR Rate Loan then being
requested by Company pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Affected Lender shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (C) the Affected
Lender’s obligation to maintain its outstanding LIBOR Rate Loans (the “Affected
Loans”) shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (D) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a LIBOR Rate Loan then being requested by Company pursuant to a Funding
Notice or a Conversion/Continuation Notice, Company shall have the option,
subject to the provisions of Section 2.19(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by facsimile
or by telephone confirmed in writing) to Administrative Agent of such rescission
on the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this Section 2.19(b) shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Rate Loans in accordance with the terms hereof.
(54)Compensation for Breakage or Non-Commencement of Interest Periods. Borrowers
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to lenders of funds borrowed by it to make or
carry its LIBOR Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any LIBOR Rate
Loan does not occur on a date specified therefor in a Funding Notice, or a
conversion to




- 64 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



or continuation of any LIBOR Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice for conversion or continuation;
(ii) if any prepayment or other principal payment of, or any conversion of, any
of its LIBOR Rate Loans occurs on any day other than the last day of an Interest
Period applicable to that Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); or (iii) if any prepayment of any of its
LIBOR Rate Loans is not made on any date specified in a notice of prepayment
given by Company.
(55)Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.
(56)Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.19 and under Section 2.14 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (a)(i) of the definition of Adjusted LIBOR Rate in
an amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.19 and under Section 2.14.
(57)Provisions with Respect to LIBOR. If prior to the commencement of any
Interest Period for any LIBOR Rate Loan,
(xxi)Administrative Agent shall have determined that adequate and reasonable
means do not exist for ascertaining LIBOR for such Interest Period, including,
without limitation, because Administrative Agent determines that either
inadequate or insufficient quotations of the London interbank offered rate exist
or the use of “LIBOR” has been discontinued (any determination of Administrative
Agent to be conclusive and binding absent manifest error), or
(xxii)Administrative Agent shall have received notice from the Required Lenders
that LIBOR does not adequately and fairly reflect the cost to such Lenders of
making, funding or maintaining their LIBOR Rate Loans for such Interest Period,
then Administrative Agent shall give written notice to Company and to the
Lenders as soon as practicable thereafter. Until Administrative Agent shall
notify Company and the Lenders that the circumstances giving rise to such notice
no longer exist, (A) the obligations of the Lenders to make LIBOR Rate Loans, or
to continue or convert outstanding Loans as or into LIBOR Rate Loans, shall be
suspended and (B) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto.
Article III.


CONDITIONS PRECEDENT
y.Closing Date




- 65 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



. The obligation of each Lender to make a Credit Extension on the Closing Date
is subject to the satisfaction, or waiver in accordance with Section 10.5, of
the following conditions on or before the Closing Date:
(58)Loan Documents. Administrative Agent shall have received copies of each Loan
Document duly executed and delivered by each applicable Loan Party for each
Lender.
(59)Organizational Documents; Incumbency. Administrative Agent shall have
received a Secretary’s or Director’s Certificate for each Loan Party attaching
(i) copies of each Organizational Document of such Loan Party and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official or registered agent, each dated the Closing Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers or directors
of such Person executing the Loan Documents to which it is a party; (iii)
resolutions of the Board of Directors or similar governing body of such Loan
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party or by which it or
its assets may be bound as of the Closing Date, certified as of the Closing Date
by its secretary, assistant secretary or a director as being in full force and
effect without modification or amendment; (iv) a good standing certificate (to
the extent such concept exists) from the applicable Governmental Authority of
such Loan Party’s jurisdiction of incorporation, organization or formation, each
dated a recent date prior to the Closing Date; (v) in the case of an Irish Loan
Party, a copy of a power of attorney of such Irish Loan Party (if applicable);
(vi) in the case of an Irish Loan Party, a copy of the register of members of
such Irish Loan Party; (vii) in the case of an Irish Loan Party, customary
certificates, including (without limitation) certificates in respect of Section
82 of the Irish Companies Act and Section 239 of the Irish Companies Act; (viii)
a registered agent’s certificate from the registered agent of each Loan Party
incorporated in the British Virgin Islands dated no more than one month prior to
the Closing Date together with certified copies of such Loan Party’s register of
directors, register of members and register of charges (if any); and (ix) such
other documents as Administrative Agent may reasonably request.
(60)Organizational and Capital Structure. The organizational structure and
capital structure of the Company and its Subsidiaries shall be as set forth on
Schedule 4.2.
(61)Governmental Authorizations and Consents. Each Loan Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Loan Documents and the IP Holdco Exclusive License and each
of the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to Administrative Agent. All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Loan Documents or the IP Holdco
Exclusive License or the financing thereof and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.
(62)Personal Property Collateral. In order to create in favor of Administrative
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest (subject to any exceptions permitted in the Collateral
Documents) in the personal property Collateral, Administrative Agent shall have
received:




- 66 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(xxiii)evidence reasonably satisfactory to Administrative Agent of the
compliance by each Loan Party of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including, without limitation,
their obligations to authorize or execute, as the case may be, and deliver UCC
financing statements, originals of Capital Stock (including stock certificates,
if any, representing pledged Capital Stock along with appropriate endorsements),
instruments and chattel paper, and any agreements governing deposit and/or
securities accounts as provided therein and a duly executed authorization to
pre-file UCC-1 financing statements), together with (A) appropriate financing
statements on Form UCC1 in form for filing in such office or offices as may be
necessary or, in the opinion of Administrative Agent, desirable to perfect the
security interests purported to be created by each Pledge and Security Agreement
and each other Collateral Document and (B) evidence reasonably satisfactory to
Administrative Agent of the filing of such UCC-1 financing statements;
(xxiv)a completed Perfection Certificate dated the Closing Date and executed by
an Authorized Officer of each Loan Party, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to Administrative Agent, of all effective UCC financing statements
(or equivalent filings) made with respect to any assets or property of any Loan
Party in the jurisdictions specified in the Perfection Certificate, together
with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens); and
(xxv)evidence that each Loan Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including without limitation, Control
Agreements or Account Charges, as applicable, for all Deposit Accounts and
Security Accounts held by a Loan Party) and made or caused to be made any other
filing and recording reasonably required by Administrative Agent.
(63)Financial Statements; Projections. Lenders shall have received from the
Company (i) the Historical Financial Statements and (ii) the Projections.
(64)Evidence of Insurance. Administrative Agent shall have received a
certificate from Company’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming
Administrative Agent, for the benefit of Secured Parties, as additional insured
and loss payee thereunder to the extent required under Section 5.5, in each
case, in form and substance reasonably satisfactory to Administrative Agent.
(65)Opinions of Counsel. Lenders and their respective counsel shall have
received executed copies of the favorable written opinions of (i) Cooley LLP,
counsel for Loan Parties, (ii) Walkers, British Virgin Islands counsel for
Administrative Agent and the Lenders, (iii) Maples and Calder LLP, Irish counsel
for Administrative Agent and the Lenders, (iv) Mason Hayes & Curran LLP, Irish
counsel for the Loan Parties, and (v) in-house counsel for the Loan Parties, in
each case, as to such matters as Administrative Agent may reasonably request,
dated the Closing Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent (and each Loan Party hereby instructs such
counsel to deliver such opinions to Administrative Agent and Lenders).
(66)Fees. Borrowers shall have paid to Administrative Agent, the fees and
expenses then due and payable pursuant to Section 2.7 and Section 10.2.




- 67 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(67)Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a duly executed Solvency Certificate of a director or the chief
financial officer of the Company substantially in the form of Exhibit F, dated
as of the Closing Date and addressed to Administrative Agent and Lenders.
(68)Closing Date Certificate. Borrowers shall have delivered to Administrative
Agent a duly executed Closing Date Certificate, together with all attachments
thereto.
(69)No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that
singly or in the aggregate, materially impairs the transactions contemplated by
the Loan Documents or that would have a Material Adverse Effect.
(70)Minimum Qualified Cash. Administrative Agent shall have received evidence
reasonably satisfactory to it that the Loan Parties shall have unrestricted Cash
and Cash Equivalents (other than restrictions created by the Collateral
Documents) of at least plus the amount by which the Loan Parties’ total accounts
payable (under GAAP) is not paid by the 60th day after the due date associated
with such accounts (on a pro forma basis immediately after giving effect to any
Credit Extensions made on the Closing Date and the payment of all Transaction
Costs required to be paid in Cash).
(71)No Material Adverse Effect/Material Regulatory Liability. Since December 31,
2019, no event, circumstance or change shall have occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect or
a Material Regulatory Liability.
(72)Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found reasonably acceptable by
Administrative Agent and its counsel shall be reasonably satisfactory in form
and substance to Administrative Agent and such counsel.
(73)Bank Regulations. Administrative Agent shall have received all documentation
and other information reasonably requested that is required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act, and all such documentation and
other information shall be in form and substance reasonably satisfactory to
Administrative Agent.
(74)Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice.
(75)Representations and Warranties. The representations and warranties contained
herein and in each other Loan Document, certificate or other writing delivered
to Administrative Agent or any Lender pursuant hereto or thereto on or prior to
the date hereof shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as the date hereof to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and




- 68 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date.
(76)No Default or Event of Default. No event shall have occurred and be
continuing or would result from the consummation of the transactions
contemplated herein that would constitute an Event of Default or a Default.
(77)No Contravention. The making of the Term Loan shall not contravene any law,
rule or regulation applicable to Administrative Agent or any Lender.
(78)Agent of Service of Process Letter. Each Loan Party organized outside of the
United States shall have delivered to Administrative Agent a letter appointing
an agent for service of process as required under Section 10.21. Each Loan Party
incorporated outside of Ireland shall have delivered to the Administrative Agent
a letter appointing an agent for service of process as required under the
Collateral Documents (Ireland).
(79)IP Holdco Exclusive License. Administrative Agent shall have received a
fully executed copy of the IP Holdco Exclusive License and any documents
executed in connection therewith. The IP Holdco Exclusive License shall be in
full force and effect, and no provision thereof shall have been modified or
waived in any respect, in each case without the consent of Administrative Agent
(such consent not to be unreasonably withheld or delayed).
(80)Registrations. All Registrations from the FDA and EMA in respect of the
Products shall be valid and subsisting and in full force and effect.
(81)Irish Security Registrations. A written authorization from each Irish Loan
Party authorizing each solicitor in Maples and Calder LLP to sign on behalf of
that Loan Party all required security related registration forms required to be
delivered to the Irish Companies Registration Office in connection with the
Collateral Documents together with a completed template in agreed form for such
Collateral Documents prepared by Maples and Calder LLP and approved and verified
by the Irish Loan Party’s solicitors.
Each Lender, by delivering its signature page to this Agreement and funding the
Initial Term Loan on the Closing Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by Administrative Agent, Required Lenders or
Lenders, as applicable, on the Closing Date.
z.Conditions to Each Subsequent Credit Extension
.
(82)Conditions Precedent. The obligation of each Lender to make any Loan on any
date following the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:
a.Administrative Agent shall have received a fully executed and delivered
Funding Notice;
b.as of such Credit Date, the representations and warranties contained herein
and in each other Loan Document, certificate or other writing delivered to the
Administrative




- 69 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Agent or any Lender pursuant hereto or thereto on or prior to the Credit Date
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of that
Credit Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to “materiality” or “Material Adverse Effect” in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of such earlier date;
c.as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;
d.if a Financial Covenant Waiver Period is not in effect, Administrative Agent
shall have received evidence reasonably satisfactory to it that the Loan Parties
shall have Qualified Cash of at least plus the amount by which the Loan Parties’
total accounts payable (under GAAP) is not paid by the 60th day after the due
date associated with such accounts on such Credit Date (on a pro forma basis
immediately after giving effect to the Delayed Draw Term Loans being drawn on
such Credit Date);
e.the Loan Parties shall have paid all fees, costs and expenses then due and
payable by the Loan Parties pursuant to this Agreement and the other Loan
Documents, including, without limitation, Section 2.7, and Section 10.2 hereof;
and
f.with respect to any Delayed Draw Term Loan, the funding of which would cause
the aggregate principal amount of all funded Delayed Draw Term Loans to exceed,
the chief financial officer of Company shall have delivered a certificate
(together with such other evidence as is reasonably requested by Administrative
Agent) representing and warranting, and otherwise demonstrating to the
reasonable satisfaction of Administrative Agent, that the Delayed Draw Sales
Milestone has been achieved, which may be measured as of any month end and based
on monthly financial statements during the Fiscal Quarter ending March 31, 2021
or the Fiscal Quarter ending June 30, 2021 (such certificate, the “Sales
Milestone Certificate”).
(83)Notices. Any Notice shall be executed by an Authorized Officer of Company in
a writing delivered to Administrative Agent.
Article IV.


REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and Lenders to enter into this
Agreement and to make each Credit Extension to be made thereby, each Loan Party
represents and warrants to the Administrative Agent and Lender, on the Closing
Date and on each Credit Date, that the following statements are true and
correct:
aa.Organization; Requisite Power and Authority; Qualification




- 70 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



. Each of the Company and its Subsidiaries (a) is duly organized or
incorporated, validly existing and in good standing under the laws of its
jurisdiction of organization or incorporation as identified in Schedule 4.1, (b)
has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and, in the case of Borrowers, to make the borrowings
hereunder, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and would not be reasonably expected
to have, a Material Adverse Effect.
ab.Capital Stock and Ownership
. The Capital Stock of each of the Company and its Subsidiaries has been duly
authorized and validly issued and is fully paid and non-assessable. Except as
set forth on Schedule 4.2, as of the date hereof, there is no existing option,
warrant, call, right, commitment or other agreement to which the Company or any
of its Subsidiaries is a party requiring, and there is no membership interest or
other Capital Stock of the Company or any of its Subsidiaries outstanding which
upon conversion or exchange would require, the issuance by the Company or any of
its Subsidiaries of any additional membership interests or other Capital Stock
of the Company or any of its Subsidiaries or other securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of the Company or any of its
Subsidiaries. Schedule 4.2 correctly sets forth the ownership interest of the
Company and each of its Subsidiaries in their respective Subsidiaries.
ac.Due Authorization
. The execution, delivery and performance of the Loan Documents and the
consummation by each Loan Party of the transactions contemplated hereby and by
the other Loan Documents have been duly authorized by all necessary action on
the part of each Loan Party that is a party thereto.
ad.No Conflict
. The execution, delivery and performance by Loan Parties of the Loan Documents
to which they are parties and the consummation of the transactions contemplated
by the Loan Documents do not and will not (a) (i) violate any provision of any
law or any governmental rule or regulation applicable to the Company or any of
its Subsidiaries, (ii) any of the Organizational Documents of the Company or any
of its Subsidiaries, or (iii) any order, judgment or decree of any court or
other agency of government binding on the Company or any of its Subsidiaries,
except, in the cases of clauses (a)(i) and (a)(iii), as would not reasonably be
expected to result in a Material Adverse Effect; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Material Contract; (c) result in or require the creation or imposition
of any Lien upon any of the properties or assets of the Company or any of its
Subsidiaries (other than any Liens created under any of the Loan Documents in
favor of Administrative Agent, on behalf of Secured Parties); (d) result in any
default, non-compliance, suspension revocation, impairment, forfeiture or
non-renewal of any permit, license, authorization or approval applicable to its
operations or any of its properties except as would not reasonablt be expected
to result in a Material Adverse Effect; or (e) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Material Contract, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to Lenders.
ae.Governmental Consents




- 71 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



. The execution, delivery and performance by Loan Parties of the Loan Documents
to which they are parties and the consummation of the transactions contemplated
by the Loan Documents do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any Governmental
Authority except for filings and recordings with respect to the Collateral to be
made, or otherwise delivered to Administrative Agent for filing and/or
recordation, as of the Closing Date.
af.Binding Obligation
. Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
ag.Historical Financial Statements
. The Historical Financial Statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position, on a
consolidated basis, of the Persons described in such financial statements as at
the respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year end adjustments and the absence of
footnotes. As of the Closing Date, neither the Company nor any of its
Subsidiaries has any contingent liability or liability for taxes, long term
lease or unusual forward or long term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets and
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole.
ah.Projections
. On and as of the Closing Date, the Projections of the Company and its
Subsidiaries for the Fiscal Years 2020 through 2025, including quarterly
projections for each quarter during the Fiscal Years 2020 through 2022 and
annual projections for each of the Fiscal Years 2023 through 2025 (the
“Projections”) are based on good faith estimates and assumptions made by the
management of the Company; provided, the Projections are not to be viewed as
facts and that actual results during the period or periods covered by the
Projections may differ from such Projections and that the differences may be
material; provided, further, as of the Closing Date, management of the Company
believed that the Projections were reasonable.
ai.No Material Adverse Effect
. Since December 31, 2019, no event, circumstance or change has occurred that
has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect.
aj.Adverse Proceedings, Etc.
There are no Adverse Proceedings that (a) relate to any Loan Document, the IP
Holdco Exclusive License or the transactions contemplated hereby or thereby or
(b) individually or in the aggregate, would materially impair Administrative
Agent’s security interest in the Collateral, the Company’s and its Subsidiaries’
respective rights, powers or remedies with respect to applicable Products or
could otherwise reasonably be expected to have a Material Adverse Effect.
Neither the Company nor




- 72 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



any of its Subsidiaries is in violation of or in default with respect to any
final judgments, writs, injunctions, decrees, rules, laws or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign except
to the extent such violation or default would not reasonably be expected to
result in a Material Adverse Effect.
ak.Payment of Taxes
. All material Tax returns and reports of the Company and its Subsidiaries
required to be filed by or with respect to any of them have been timely filed,
and all material Taxes due and payable and all assessments, fees and other
governmental charges upon or with respect to the Company and its Subsidiaries
and upon or with respect to their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable, except Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are being
maintained in accordance with GAAP. There is no pending or, to the knowledge of
the Borrowers, proposed Tax assessment, deficiency, audit or other proceeding
against the Company or any of its Subsidiaries which is not being actively
contested by the Company or such Subsidiary in good faith and by appropriate
proceedings; provided, such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor. Notwithstanding the foregoing, in the case of any Credit Date, matters
occuring after the Closing Date that are permitted under Section 5.3 shall not
violate this Section 4.11 with respect to such Credit Date.
al.Properties, Title
. Each of the Company and its Subsidiaries has (a) good, sufficient, marketable
and legal title to (in the case of fee interests in Real Property), (b) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (c) good and valid title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for (i) assets disposed of since the date of such financial statements in
the ordinary course of business or as otherwise permitted under Section 6.9 or
(ii) defects in title or interests which would not, individually or in the
aggregate, reasonably be expected to interfere with the Company or its
applicable Subsidiary’s ability to conduct its business as currently conducted
or utilize such property for its intended purpose. All such properties and
assets are in working order and condition, ordinary wear and tear excepted, and
all such properties and assets are free and clear of Liens (other than Permitted
Liens). As of the Closing Date, Schedule 4.12 contains a true, accurate and
complete list of all Real Property of the Company and its Subsidiaries or where
Collateral or books and records are located.
am.Environmental Matters
. Except as any such failure could not reasonably be expected to result in a
Material Adverse Effect:
(84)No Environmental Claim has been asserted against any Loan Party or any
predecessor in interest nor has any Loan Party received written notice of any
threatened or pending Environmental Claim against Loan Party or any predecessor
in interest.
(85)There has been no Release of Hazardous Materials and there are no Hazardous
Materials present in violation of Environmental Law at any of the properties
currently owned or leased by any Loan Party.




- 73 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(86)The operation of the business of, and all of the Real Property owned or
leased by, each Loan Party are in compliance with all Environmental Laws.
(87)Each Loan Party holds and is in compliance Governmental Authorizations
required under any Environmental Laws in connection with the operations carried
on by it and the Real Property owned or leased by it.
an.No Defaults
. Neither the Company nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except, in each case, where the consequences, direct
or indirect, of such default or defaults, if any, could not reasonably be
expected to have a Material Adverse Effect.
ao.Material Contracts
.
(88)Schedule 4.15 contains a true, correct and complete list of all the Material
Contracts in effect on the Closing Date, which, together with any updates
provided pursuant to Section 5.1(l), all such Material Contracts are in full
force and effect and no defaults currently exist thereunder (other than as
described in Schedule 4.15 or in such updates).
(89)Except as described in Schedule 4.15, each Material Contract is a legal,
valid and binding obligation of the Company, its Subsidiaries and, to the
knowledge of the Loan Parties, each other party thereto, is enforceable in
accordance with its terms and is in full force and effect, subject bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. Neither the Company nor its Subsidiaries, nor to the
knowledge of the Company or its Subsidiaries, any other party to any Material
Contract, is in material breach or default, under the terms of any Material
Contract, and no condition exists which, with the giving of notice or the lapse
of time or both, could constitute a breach or default by the Company or any of
its Subsidiaries thereunder.
ap.Governmental Regulation
. Neither the Company nor any of its Subsidiaries is subject to regulation under
the Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
the Company nor any of its Subsidiaries is a “registered investment company” or
a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
aq.Margin Stock
. Neither the Company nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Term Loans made to such Loan Party will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or




- 74 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System or any similar regulation in any other
jurisdiction.
ar.Employee Benefit Plans
. No ERISA Event has occurred or is reasonably expected to occur that has
resulted or could resaonably be expected to result in a Material Adverse Effect.
as.Certain Fees
. No broker’s or finder’s fee or commission will be payable with respect hereto
or any of the transactions contemplated hereby.
at.Solvency
. Each Borrower is, both immediately before and immediately upon the incurrence
of the Credit Extension by the Borrowers on the Closing Date and on each date on
which this representation and warranty is made, will be, Solvent. The Loan
Parties are, on a consolidated basis, both immediately before and immediately
upon the incurrence of the Credit Extension by the Borrowers on the Closing Date
and on each date on which this representation and warranty is made, will be,
Solvent.
au.ERISA
. The underlying assets of the Company and its Subsidiaries do not constitute
“plan assets” (within the meaning of 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA) of one or more Benefit Plans and the execution, delivery
and performance of this Agreement and the other Loan Documents do not and will
not constitute a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Internal Revenue Code.
av.Compliance with Statutes, Etc.
Each of the Company and its Subsidiaries is in compliance with (i) its
Organizational Documents and (ii) all applicable laws, statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except such noncompliance that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
aw.Intellectual Property
.
(90)To the knowledge of the Company and its Subsidiaries, each of the Company
and its Subsidiaries own, or hold licenses in, all Intellectual Property Rights
that are necessary to the conduct of its business as currently conducted and
proposed to be conducted, including the discovery, development, manufacture, use
and Commercialization of the Products, except, in the case of Products
(Non-Core), where the failure to own or hold such rights would not reasonably be
expected to result in a Material Adverse Effect. Except as set forth in Schedule
4.23(a), and except as set forth in the License Agreements, the Company and its
Subsidiaries have the exclusive right and license to develop, manufacture, use
and Commercialize the Products under the Product Intellectual Property Rights,
the




- 75 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Registrations, and the Regulatory Documentation, except, in the case of Products
(Non-Core), where the failure to have such exclusive rights and licenses would
not reasonably be likely to result in a Material Adverse Effect.
(91)Schedule 4.23(b) sets forth a true, correct and complete listing, under
separate headings, of all Contractual Obligations, whether written or oral, (i)
under which the Company or its Subsidiaries uses or licenses any Product
Intellectual Property Rights that any other Person owns, or owes any royalties
or other payments to any Person for the use of any Product Intellectual Property
Rights, (ii) under which the Company or its Subsidiaries have granted any Person
any right or interest in any Product Intellectual Property Rights, and (iii)
that otherwise affect the Company or its Subsidiaries use of or rights in the
Product Intellectual Property Rights (including co-existence agreements and
covenants not to sue), except, in the case of Contractual Obligations relating
solely to the Products (Non-Core), where such Contractual Obligations are not
material to the research, development, or Commercialization of such Products
(Non-Core) (collectively, “License Agreements”). Each License Agreement
identified on Schedule 4.23(b) is a valid and binding obligation of the
applicable Loan Party and the counterpart(ies) thereto and is enforceable
against each counterparty thereto in accordance with its terms, except as may be
limited by applicable Bankruptcy Laws or by general principles of equity
(whether considered in a proceeding in equity or at law). Neither Company nor
any of its Subsidiaries has received any written notice in connection with any
such License Agreement challenging the validity, enforceability or
interpretation of any provision of such agreement. Neither Company nor any of
its Subsidiaries has (A) given written notice to a counterparty of the
termination of any such License Agreement (whether in whole or in part) or any
written notice to a counterparty expressing any intention to terminate any such
License Agreement or (B) received from a counterparty thereto any written notice
of termination of any such License Agreement (whether in whole or in part) or
any written notice from a counterparty stating its intention to terminate any
such License Agreement. Neither Company nor any of its Subsidiaries has
consented to any assignment by the counterparty to any License Agreement of any
of its rights or obligations under any such License Agreement, and, to the
knowledge of Company or the applicable Subsidiary, the counterparty has not
assigned any of its rights or obligations under any such License Agreement to
any Person. Neither Company nor any of its Subsidiaries has notified in writing
the respective counterparty to any License Agreement or any other Person of any
claims for indemnification under any License Agreement nor has Company or any
Subsidiary received any written claims for indemnification under any License
Agreement. Neither Company nor any Subsidiary has received any written notice
from, or given any written notice to, any counterparty to any License Agreement
alleging any infringement of any of the Patent Rights licensed thereunder.
(92)Schedule 4.23(c) sets forth a true, correct and complete listing, including
the owner and registration or application number, of all the Product
Intellectual Property Rights that are U.S. (federal or state) and foreign (i)
Patents, and identifies the owner of each such patent/application, (ii)
registered trademarks and trademark applications, (iii) registered copyrights
and copyright applications, (iv) domain names, and (v) any other form of
registered Product Intellectual Property Rights. Except as identified in
Schedule 4.23(c), (i) the owner listed on Schedule 4.23(c) is the exclusive
owner of such registration or application; (ii) to the best of Company’s and its
Subsidiaries’ knowledge, such registrations are valid, subsisting and
enforceable; (iii) none of those registrations or applications have lapsed or
been abandoned, cancelled or expired; (iv) the applicable Loan Party has taken
all reasonable steps to maintain such registrations or applications, including
by timely filing fees and responses; and (v) each individual associated with the
filing and prosecution of such registrations or applications, including the
named inventors in the case of the Product Patents, has complied in all material
respects with all applicable duties of candor and good faith in dealing with any
patent office, including the USPTO, in those jurisdictions where such duties
exist. Company may update this list to add additional registrations




- 76 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



or applications, so long as such amendment occurs by written notice to
Administrative Agent, subject to the Loan Party’s obligations and restrictions
under this Agreement.
(93)There is no opposition, interference, reexamination, inter partes review,
post-grant review, derivation or other post-grant proceeding, injunction, claim,
suit, action, subpoena, hearing, inquiry, investigation (by the International
Trade Commission or otherwise), complaint, arbitration, mediation, demand,
decree or other dispute, disagreement, proceeding or claim (collectively,
“Disputes”) that is pending or currently threatened in writing, that challenges
the legality, scope, validity, enforceability, infringement, ownership,
inventorship or other rights with respect to any of the Product Intellectual
Property Rights, except, in the case of Products (Non-Core), where such Dispute,
if resolved adversely to the Company, its Subsidiaries or their licensees or
licensors, would not reasonably be expected to result in a Material Adverse
Effect, and neither the Company nor its Subsidiaries is aware of any facts that
could provide a reasonable basis for such a claim. The Company and its
Subsidiaries have not received any written notice that there is any, and to
their knowledge there is no, Person who is or claims to be an inventor under any
of the Product Patents who is not a named inventor thereof except, in the case
of Products (Non-Core), where the failure to name the correct inventor would not
reasonably be likely to result in a Material Adverse Effect.
(94)There is no past, pending or threatened (in writing), and no event has
occurred or circumstance exists that (with or without notice or lapse of time,
or both) could reasonably be expected to give rise to or serve as a basis for
any, action, suit, or proceeding, or any investigation or claim by any Person
that claims or alleges that the discovery, development, manufacture, use or
Commercialization of any Product, once marketed, does or could infringe on any
Patent or other intellectual property rights of any other Person or constitute
misappropriation of any other Person’s trade secrets or other intellectual
property rights, except, in the case of Products (Non-Core), where the failure
to own or hold such rights would not reasonably be likely to result in a
Material Adverse Effect, and neither the Company nor its Subsidiaries is aware
of any facts that could provide a reasonable basis for such a claim.
(95)Except as disclosed in Schedule 4.23(f), neither the Company nor its
Subsidiaries has entered into any Contractual Obligation, commitment or
undertaking (i) creating a lien, charge, security interest or other encumbrance
on, or relating to or affecting the Product Intellectual Property Rights or any
of its royalties on, or proceeds from, sales of the Product, (ii) pursuant to
which the Company or its Subsidiaries has sold, transferred, assigned or pledged
to any Person royalties on, or proceeds from, sales of the Product, or (iii)
providing for milestone payments or similar development-, commercialization- or
intellectual property-related payments to any Person applicable (or that with
further development and commercialization may become applicable) to the Product.
ax.Insurance
. Each of the Company and its Subsidiaries keeps its property adequately insured
and maintains (a) insurance to such extent and against such risks, as is
customary with companies in the same or similar businesses, (b) workmen’s
compensation insurance in the amount required by applicable law, (c) public
liability insurance, which shall include product liability insurance, in the
amount customary with companies in the same or similar business against claims
for personal injury or death on properties owned, occupied or controlled by it,
and (d) such other insurance as may be required by law or as may be reasonably
required by Administrative Agent (including, without limitation, against
larceny, embezzlement or other criminal misappropriation). Schedule 4.24 sets
forth a list of all insurance maintained by each Loan Party on the Closing Date.




- 77 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



ay.Common Enterprise
. The successful operation and condition of each of the Loan Parties is
dependent on the continued successful performance of the functions of the group
of the Loan Parties as a whole and the successful operation of each of the Loan
Parties is dependent on the successful performance and operation of each other
Loan Party. Each Loan Party expects to derive benefit (and its Board of
Directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (a) successful
operations of each of the other Loan Parties and (b) the credit extended by the
Lenders to the Loan Parties hereunder, both in their separate capacities and as
members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.
az.Permits, Etc.
Each Loan Party has, and is in compliance with, all permits, licenses,
authorizations, approvals, entitlements and accreditations required for such
Person lawfully to own, lease, manage or operate, or to acquire, each business
currently owned, leased, managed or operated, or to be acquired, by such Person,
which, if not obtained, could not reasonably be expected to have a Material
Adverse Effect. No condition exists or event has occurred which, in itself or
with the giving of notice or lapse of time or both, would result in the
suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect, except, in
each case, to the extent any such condition, event or claim could not be
reasonably be expected to have a Material Adverse Effect.
ba.Bank Accounts and Securities Accounts
. Schedule 4.27 sets forth a complete and accurate list as of the Closing Date
of all deposit, checking and other bank accounts, all securities and other
accounts maintained with any broker dealer and all other similar accounts
maintained by each Loan Party, together with a description thereof (i.e., the
bank or broker dealer at which such deposit or other account is maintained and
the account number and the purpose thereof).
bb.Security Interests
.
a.With respect to the Collateral Documents governed by New York law, such
Collateral Documents, upon execution and delivery thereof by the parties
thereto, will create in favor of Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and (i) when the Pledged Equity Interests (as
defined in the Pledge and Security Agreement) constituting certificated
securities (as defined in the UCC) required to be delivered to the
Administrative Agent under the Pledge and Security Agreement is delivered to the
Administrative Agent, together with appropriate instruments of transfer, the
Lien created under such Collateral Documents will constitute a fully perfected
First Priority Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Pledged Equity Interests, in each case prior and
superior in right to any other Person, and (ii) when financing statements in
appropriate form are filed and maintained in the applicable filing offices, the
Lien created under such Collateral Documents will constitute a fully perfected
First Priority Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Collateral described in such Collateral Documents to
the extent that a security interest




- 78 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



in such Collateral may be perfected by the filings of such financing statements,
in each case prior and superior in right to any other Person.
b.Upon the filing and recordation of the Pledge and Security Agreement (or a
short form thereof), or an agreed upon filing or “short form” instrument
referenced therein with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, together with financing
statements in appropriate form filed and maintained in the applicable filing
offices, the Liens created by the Pledge and Security Agreement shall constitute
fully perfected First Priority Liens on, and security interests in, all right,
title and interests of the Loan Parties in the Intellectual Property in which a
security interest may be perfected by filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on United States Patents, Patent applications,
registered trademarks, trademark applications, including the goodwill associated
with the trademarks, registered United States copyrights and copyright
applications and exclusive licenses of registered United States copyrights
acquired by the Loan Parties after the date hereof).
c.Subject to the Legal Reservations, each of the Collateral Documents (BVI),
upon execution and delivery thereof by the parties thereto, will create in favor
of Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and, in
the case of any Collateral Document (BVI) entered into by any Loan Party
incorporated in the British Virgin Islands in favor of the Administrative Agent,
upon the registration of such Collateral Document (BVI) with the Registrar of
Corporate Affairs in the British Virgin Islands (the “BVI Registrar”) pursuant
to Section 163 of the BVI Business Companies Act, 2004 (as amended) by making
the required filing, in the approved form with the BVI Registrar, then, the
security interests in the Collateral granted to the Administrative Agent
thereunder shall constitute valid and perfected First Priority Liens on such
Collateral, in each case prior and superior in right to any other Person.
(d)    Subject to the Legal Reservations, each of the Collateral Documents
(Ireland), upon execution and delivery thereof by the parties thereto, will
create in favor of Administrative Agent, for the benefit of the Secured Parties,
the security interests which such Collateral Document (Ireland) purports to
create and those security interests are valid and effective.
bc.PATRIOT ACT and FCPA
. To the extent applicable, each Loan Party is in compliance with (a) the laws,
regulations and Executive Orders administered by OFAC, and (b) the Bank Secrecy
Act, as amended by the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
) of 2001 (the “PATRIOT Act”). Neither the Loan Parties nor any of their
officers, directors, employees, agents or shareholders acting on the Loan
Parties’ behalf shall use the proceeds of the Loans to make any payments,
directly or indirectly (including through any third party intermediary), to any
Foreign Official in violation of the United States Foreign Corrupt Practices Act
of 1977 (the “FCPA”). None of the Loan Parties nor any Affiliates of any Loan
Parties, is in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the Anti-Terrorism Laws. None of the
Loan Parties, nor any Affiliates of any Loan Parties, or their respective agents
acting or benefiting in any capacity in connection with the Loans or other
transactions hereunder, is a Blocked Person. None of the Loan Parties, nor any
of their agents acting in any capacity in connection with the Loans or other
transactions hereunder (A) conducts any business or engages in making or
receiving any contribution of




- 79 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



funds, goods or services to or for the benefit of any Blocked Person, or (B)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to any OFAC Sanctions Programs.
bd.Reserved
.
be.Disclosure
. No representation or warranty of any Loan Party contained in any Loan Document
or in any other documents, certificates or written statements made or furnished
to Lenders by or on behalf of the Company or any of its Subsidiaries for use in
connection with the transactions contemplated hereby when taken as a whole
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Company to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results and such differences may be material. There are no
facts known (or which should upon the reasonable exercise of diligence be known)
to Company (other than matters of a general economic nature) that, individually
or in the aggregate, are material and pertinent in the transactions contemplated
hereby or the Products that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby. The information provided
by the Loan Parties to Lenders in the Perfection Certificate (as supplemented in
accordance with Section 5.1(n)) is true and correct in all material respects as
of the date such Perfection Certificate was delivered.
bf.Use of Proceeds
. The proceeds of the Term Loan shall be applied by Borrowers (i) for the
development, promotion and commercial launch of Nurtec ODT and (ii) for working
capital and general corporate purposes of the Company and its Subsidiaries. No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
of the Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.
bg.Regulatory Compliance
.
(96)Each of the Company and its Subsidiaries have all Registrations from the
FDA, comparable foreign counterparts or any other Governmental Authority
required to conduct their respective businesses as currently conducted, except
where the failure to have all such Registrations would not reasonably be
expected to, individually or in the aggregate, result in Material Regulatory
Liabilities. Each of such Registrations is valid and subsisting in full force
and effect, except where the failure to do so would not reasonably be expected
to, individually or in the aggregate, result in Material Regulatory Liabilities.
To the knowledge of the Company and its Subsidiaries, neither the FDA nor any
comparable Governmental Authority is considering limiting, suspending, or
revoking such Registrations or changing the scope of the marketing authorization
or the labeling of any Products under such




- 80 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Registrations. To the knowledge of the Company and its Subsidiaries, there is no
false or materially misleading information or significant omission in any
Product application or other notification, submission or report to the FDA or
any comparable Governmental Authority that was not corrected by subsequent
submission, and all such applications, notifications, submissions and reports
provided the Company and its Subsidiaries were true, complete, and correct in
all material respects as of the date of submission to FDA or any comparable
Governmental Authority. The Company and its Subsidiaries have not failed to
fulfill and perform their material obligations which are due under each such
Registration, and no event has occurred or condition or state of facts exists
which would constitute a breach or default under any such Registration, in each
case that would reasonably be expected to cause the revocation, termination or
suspension or material limitation of any such Registration, including but not
limited to any form of clinical hold order. To the knowledge of the Company and
its Subsidiaries, any third party that develops, researches, manufactures,
commercializes, distributes, sells or markets Products pursuant to an agreement
with the Company or its Subsidiaries (a “Loan Party Partner”) is in compliance
with all Registrations from the FDA and any comparable Governmental Authority
insofar as they pertain to Products, and each such Loan Party Partner is, and
since July 1, 2017 has been, in compliance with applicable Public Health Laws,
except where the failure to so be in compliance would not reasonably be expected
to, individually or in the aggregate, result in Material Regulatory Liabilities.
(97)Each of the Company and its Subsidiaries is in compliance, and since July 1,
2017 has been in compliance, with all Public Health Laws, except to the extent
that any such non-compliance, individually or in the aggregate, could not
reasonably be expected to result in Material Regulatory Liabilities.
(98)To the extent applicable, all products designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed, sold,
marketed or delivered by or on behalf of the Company or any of its Subsidiaries,
that are subject to the jurisdiction of the FDA or any comparable Governmental
Authority have been since July 1, 2017 and are being designed, developed,
investigated, manufactured, prepared, assembled, packaged, tested, labeled,
distributed, sold, marketed or delivered in compliance with the Public Health
Laws, except for such noncompliance that would not reasonably be expected to,
individually or in the aggregate, result in Material Regulatory Liabilities. To
the knowledge of the Company and its Subsidiaries, there are no defects in the
design or technology embodied in any Products that are reasonably expected to
prevent the safe and effective performance of any such Product for its intended
use (other than such limitations specified in the applicable package insert),
except for such defects that would not reasonably be expected to, individually
or in the aggregate, result in Material Regulatory Liabilities or other
Liabilities. None of the Products has been the subject of any products liability
or warranty action against the Company or its Subsidiaries or any non-legal
claim for clinical trial compensation by trial participants, except as would not
reasonably be expected to, individually or in the aggregate, result in Material
Regulatory Liabilities.
(99)Neither the Company nor any of its Subsidiaries is currently subject to any
material obligation arising pursuant to a Regulatory Action and, to the
knowledge of the Company and its Subsidiaries, no such material obligation or
Regulatory Action has been threatened by a Governmental Authority in writing. In
addition, and without limitation on the foregoing, neither the Company nor any
of its Subsidiaries has since July 1, 2017 received any written notice or
communication from the FDA, comparable foreign counterparts or any other
Governmental Authority alleging material non-compliance with any Public Health
Law or comparable foreign laws.
(100)(i) Neither the Company nor any of its Subsidiaries has since July 1, 2017
received any communication from the FDA or any other Governmental Authority
alleging material




- 81 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



noncompliance with any Public Health Law, including without limitation any
notice of adverse finding, notice of violation, warning letters or untitled
letters and (ii) to the knowledge of the Company and its Subsidiaries, no Loan
Party Partner has since July 1, 2017 received any written notice or
communication from the FDA or any other Governmental Authority alleging material
noncompliance with any Public Health Law, including without limitation any
notice of inspectional observation, notice of adverse finding, notice of
violation, warning letters, untitled letters or other notices from the FDA
relating to such Loan Party Partner’s work for the Company or such Subsidiary.
There have been no recalls, field notifications, field corrections, market
withdrawals or replacements, detentions, warnings, “dear doctor” letters,
investigator notices, safety alerts or other notice of action relating to an
actual or potential lack of safety, efficacy, or regulatory compliance of any
Products (“Safety Notices”) or clinical hold orders issued by the FDA with
respect to an ongoing clinical trial of any Product, and to the knowledge of the
Company and its Subsidiaries, there are no facts or circumstances that are
reasonably likely to result in (x) a Safety Notice, (y) a material change in
labeling of any Product, (z) a termination or suspension of research, testing,
manufacturing, distribution, or commercialization of any Product.
bh.Government Contracts
. Except as set forth on Schedule 4.34 as of the Closing Date hereof, neither
the Company nor any of its Subsidiaries is a party to any contract or agreement
with any Governmental Authority and none of the Company’s or such Subsidiary’s
accounts receivables or other rights to receive payment are subject to the
Federal Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state,
county or municipal law.
bi.Healthcare Regulatory Laws.
(101)None of the Company and its Subsidiaries, nor, to their knowledge, any
officer, director, managing employee or agent (as those terms are defined in 42
C.F.R. § 1001.1001) thereof, is a party to, or bound by, any written order,
individual integrity agreement, corporate integrity agreement, deferred or
non-prosecution agreement or other written agreement with any Governmental
Authority concerning their compliance with Federal Health Care Program Laws.
(102)None of the Company and its Subsidiaries, nor any officer, director,
managing employee or agent (as those terms are defined in 42 C.F.R. § 1001.1001)
thereof, nor to the knowledge of the Company and its Subsidiaries, any Loan
Party Partner: (i) has been, since July 1, 2017, charged with or convicted of
any criminal offense relating to the delivery of an item or service under any
Federal Health Care Program; (ii) has had, since July 1, 2017, a civil monetary
penalty assessed against it, him or her under Section 1128A of the Social
Security Act; (iii) has been listed on the U.S. General Services Administration
published list of parties excluded from federal procurement programs and
non-procurement programs; or (iv) to the knowledge of the Company and its
Subsidiaries, is the target or subject of any current or potential suit, claim,
action, proceeding, arbitration, mediation, inquiry, subpoena or investigation
relating to any of the foregoing or any Federal Health Care Program-related
offense, or which could result in the imposition of material penalties or the
debarment, suspension or exclusion from participation in any Federal Health Care
Program. None of the Company and its Subsidiaries, nor any officer, director,
managing employee or agent (as those terms are defined in 42 C.F.R. § 1001.1001)
thereof, nor any Loan Party Partner, has been debarred, excluded, disqualified
or suspended from participation in any Federal Health Care Program or under any
FDA Laws (including 21 U.S.C. § 335a).




- 82 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(103)None of the Company and its Subsidiaries, nor any officer, director,
managing employee or agent (as those terms are defined in 42 C.F.R. § 1001.1001)
thereof, nor to the knowledge of the Company and its Subsidiaries, any Loan
Party Partner, has, since July 1, 2017, violated or engaged in any activity that
is in violation of any Federal Health Care Program Laws or cause for false
claims liability, civil penalties or mandatory or permissive exclusion from any
Federal Health Care Program, except where the violation would not reasonably be
expected to result, either individually or in the aggregate, in Material
Regulatory Liabilities.
(104)To the knowledge of the Company and its Subsidiaries, no person has filed
or has threatened to file in writing against the Company or any of its
Subsidiaries, an action relating to any FDA Law, Public Health Law or Federal
Health Care Program Law under any whistleblower statute, including without
limitation, the False Claims Act of 1863 (31 U.S.C. § 3729 et seq.).
bj.Data Protection
. Each of the Company and its Subsidiaries is operating, and since July 1, 2017
has been operating in material compliance with: (i) applicable Data Protection
Laws; (ii) applicable industry standards; and (iii) all of the Company and each
of its Subsidiaries’ internal privacy policies, in each case relating to
privacy, data protection, consumer protection, consent or the collection,
retention, protection, and use of Personal Information collected, used or
maintained by the Loan Parties or by third parties having access to the records
of the Company and each of its Subsidiaries that contain any Personal
Information. Each of the Company and its Subsidiaries has adopted and published
privacy notices and policies that accurately describe the privacy practices of
the Company or any Subsidiary (as applicable), to any website, mobile
application or other electronic platform and complied with those notices and
policies (collectively, with each of the Company and each of its Subsidiaries’
internal privacy policies, the “Privacy Policies”). The execution, delivery and
performance of this Agreement complies and will comply with all Data Protection
Laws and the Company’s and each Subsidiary’s Privacy Policies in each case in
all material respects. Neither the Company nor any Subsidiary, nor to the
knowledge of the Company and its Subsidiaries, any third party acting on behalf
of the Company or any Subsidiary, has experienced any incidences in which
Personal Information was or may have been stolen or improperly accessed,
including any breach of security or other loss, unauthorized access, use or
disclosure of Personal Information in the possession, custody or control of the
Company or any of its Subsidiaries or any third party acting on behalf of the
Company or any Subsidiary. Neither the Company nor any Subsidiary, nor, to the
knowledge of the Company and its Subsidiaries, any third party acting on behalf
of the Company or any Subsidiary, has received any: (i) written, or to the
knowledge of the Company or its Subsidiaries, oral inquiry or complaint alleging
noncompliance with Data Protection Laws; (ii) written or, to the knowledge of
the Company or its Subsidiaries, oral claim for compensation for loss or
unauthorized collection, processing or disclosure of Data or other Personal
Information; or (iii) written or, to the knowledge of the Company or its
Subsidiaries, oral notification of an application for rectification, erasure or
destruction of Data or other Personal Information that is still outstanding.
Article V.


AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees that, so long as any Term Loan Commitment
is in effect and until payment in full of all Obligations (other than any such
contingent obligations or liabilities hereunder that by the express terms
thereof survive such payment in full of all Obligations), each Loan Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Article V.




- 83 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



bk.Financial Statements and Other Reports
. Unless otherwise provided below, Borrowers will deliver to Administrative
Agent and Lenders:
(105)Cash Reports. Promptly, but in any event within five (5) Business Days
after the end of each fiscal month of the Company, a report of the current Cash
and Cash Equivalent balances of the Loan Parties, which report shall identify
unrestricted and restricted Cash and Cash Equivalents; provided, that at any
time the current Cash and Cash Equivalent balances of the Loan Parties is less
than, Administrative Agent may request at any time (but not more frequently than
once every two weeks), and the Company shall promptly provide, a report of at
least 95% of the current Cash and Cash Equivalent balances of the Loan Parties,
which report shall identify unrestricted and restricted Cash and Cash
Equivalents (or, if greater, all Cash and Cash Equivalent balances required to
satisfy the covenant set forth in Section 6.8).
(106)Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, the consolidated balance sheets of the Company and its Subsidiaries
as at the end of such Fiscal Quarter and the related consolidated statements of
income and cash flows of the Company and its Subsidiaries for such Fiscal
Quarter (including a description of (i) all development costs, salary, and
expenses paid or payable by Company or its Subsidiaries in connection with all
Products or Investments made by Company or such Subsidiary during the applicable
period and (ii) all costs, royalty, milestone payments and licensing payments,
dividends, and distributions, paid or received by Company or its Subsidiaries in
connection with any Product on a Product by Product basis during the applicable
period, in each case, which shall be in form and detail reasonably satisfactory
to Administrative Agent), setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail, together with a Financial Officer Certification;
(107)Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, (i) the consolidated balance sheets
of the Company and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such Fiscal Year (including a
description of (x) all development costs, salary, and expenses paid or payable
by Company or its Subsidiaries in connection with all Products or Investments
made by Company or such Subsidiary during the applicable period and (y) all
costs, royalty, milestone payments and licensing payments, dividends, and
distributions, paid or received by Company or its Subsidiaries in connection
with any Product on a Product by Product basis during the applicable period, in
each case, which shall be in form and detail reasonably satisfactory to
Administrative Agent), setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail,
together with a Financial Officer Certification with respect thereto; and (ii)
with respect to such consolidated financial statements a report thereon of
PricewaterhouseCoopers or other independent certified public accountants of
recognized national standing selected by the Company, and reasonably
satisfactory to Administrative Agent (which report shall be unqualified as to
going concern and scope of audit (other than with respect to or resulting from
an upcoming maturity of Indebtedness or any default thereunder), and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP);
(108)Compliance Certificate. Together with each delivery of financial statements
of the Company and its Subsidiaries pursuant to Section 5.1(b) or Section
5.1(c), a duly executed and




- 84 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



completed Compliance Certificate attaching evidence of the Cash and Cash
Equivalent balances contained in each Deposit Account and Securities Account of
the Loan Parties;
(109)Royalty Reports; Notice of Disputes. Promptly (but in any event within ten
(10) Business Days) after (i) receipt by the Company or any of its Subsidiaries,
a copy of any royalty reports or similar reports outlining fees to be paid or
payable with respect to any Product from any third party Licensee or any notices
of any disputes with respect to a Product, any Material Contract, any Product
Intellectual Property Rights, or any Permitted Product Agreement, or (ii)
production or delivery by the Company or any of its Subsidiaries, any royalty or
similar reports in connection with any Royalty Monetization Transaction to which
such entity is a party with respect to royalties or other fees paid or payable
with respect to any Product.
(110)Statements of Reconciliation after Change in Accounting Principles. If, as
a result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of the Company and its Subsidiaries delivered pursuant to
Section 5.1(b) or Section 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
(111)Notice of Default. Promptly (but in any event within three (3) Business
Days) upon any officer of either Borrower obtaining knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
notice has been given to such Borrower with respect thereto; (ii) that any
Person has given any written notice to the Company or any of its Subsidiaries or
taken any other action with respect to any event or condition set forth in
Section 8.1(b); or (iii) of the occurrence of any event or change that has
caused or evidences or results in, in any case or in the aggregate, a Material
Adverse Effect or Material Regulatory Liabilities, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrowers have taken, is taking and
proposes to take with respect thereto;
(112)Notice of Litigation. Promptly (but in any event within ten (10) Business
Days) upon any officer of a Borrower obtaining knowledge of (i) the institution
of, or non-frivolous written threat of, any Adverse Proceeding or (ii) any
material development in any Adverse Proceeding that, in the case of either
clause (i) or (ii) which relates to the Products, the Collateral or the Material
Contracts or which could result in Material Regulatory Liabilities, or which
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to Borrowers to enable Lenders and their counsel to evaluate such
matters;
(113)ERISA. Promptly (but in any event within ten (10) Business Days) upon
becoming aware of the occurrence of or forthcoming occurrence of any ERISA Event
that could reasonably be expected to result in a material Liability to a Loan
Party, a written notice specifying the nature thereof, what action a Loan Party
or any ERISA Affiliate has taken, is taking or proposes to take with respect
thereto and, when known, any action taken or threatened by the IRS, the
Department of Labor or the PBGC with respect thereto;




- 85 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(114)Insurance Report. As soon as practicable and in any event by the last day
of each Fiscal Year to the extent requested by the Administrative Agent, a
report in form and substance reasonably satisfactory to Administrative Agent
outlining all material insurance coverage maintained as of the date of such
report by the Company and its Subsidiaries and all material insurance coverage
planned to be maintained by the Company and its Subsidiaries in the immediately
succeeding Fiscal Year;
(115)Regulatory and Product Notices. Each Loan Party shall promptly (but in any
event within ten (10) Business Days) after the receipt or occurrence thereof
notify Administrative Agent of:
(i) any written notice received by the Company or its Subsidiaries alleging
potential or actual material violations of any Public Health Law by the Company
or its Subsidiaries,
(ii)any written notice that the FDA (or international equivalent) is limiting,
suspending or revoking any Registration (including, but not limited to, by the
issuance of a clinical hold),
(iii)any written notice that the Company or its Subsidiaries has become subject
to any Regulatory Action (other than any inspection or investigation in the
ordinary course of business),
(iv)the exclusion or debarment from any governmental healthcare program or
debarment or disqualification by FDA (or international equivalent) of the
Company or its Subsidiaries or its or their Authorized Officers,
(v)any written notice that the Company or any Subsidiary, or any of their
licensees or sublicensees (including licensees or sublicensees under the Product
Agreements or Material Contracts), is being investigated or is the subject of
any allegation of potential or actual violations of any Federal Health Care
Program Laws,
(vi)any written notice that any product of the Company or its Subsidiaries has
been seized, withdrawn, recalled, detained, or subject to a suspension of
manufacturing, or the commencement of any proceedings in the United States or
any other jurisdiction seeking the withdrawal, recall, suspension, import
detention, or seizure of any Product are pending or threatened in writing
against the Company or its Subsidiaries, or
(vii)changing the scope of marketing authorization or the labeling of the
products of the Company and its Subsidiaries under any such Registration,
except, in each case of (i) through (vii) above, where such action would not
reasonably be expected to have, either individually or in the aggregate,
Material Regulatory Liabilities; provided, however, that with respect to any
occurrence in clauses (i) through (vii) above that could, with notice or the
passage of time, or both, lead to a Default or Event of Default under Section
8.1(o) of this Agreement, each Loan Party shall promptly (but in any event
within three (3) Business Days of Administrative Agent’s request) provide to
Administrative Agent copies of all communications with FDA and all other
documentation and information in such Loan Party’s possession, custody or
control reasonably requested by Administrative Agent relating to such notice or
change and the events that led up to it (subject to suitable confidentiality
restrictions);
(116)Notice Regarding Material Contracts. Promptly (but in any event within four
(4) Business Days) (i) after a Loan Party or a Subsidiary of a Loan Party
receives any notice (written or oral) of default or event of default under any
Material Contract, (ii) after a Loan Party or a Subsidiary of a




- 86 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Loan Party receives or otherwise becomes aware of any dispute, litigation,
purchase price adjustment (other than in accordance with the terms of such
Material Contract), indemnity claim, exercise of rights of set-off or deduction,
in each case, reasonably expected to be in excess of (including any of the
foregoing threatened in writing) under or with respect any Material Contract, or
(iii) after any new Material Contract is entered into, in each case of clauses
(i) through (iii), furnish a written statement describing such event or Material
Contract, with copies of such notices or new Material Contracts together with
all pertinent detail and information relating thereto in such Loan Party or
Subsidiary of Loan Party’s possession, custody or control, delivered to
Administrative Agent, and an explanation of any actions being taken with respect
thereto, if applicable (subject to customary confidentiality restrictions). Each
Loan Party or Subsidiary of a Loan Party shall provide Administrative Agent with
written notice upon becoming aware of a counterparty’s material breach of its
obligations under any Material Contract;
(117)Information Regarding Collateral. Borrowers will furnish to Administrative
Agent prior written notice of any change (a) in any Loan Party’s legal name or
jurisdiction of organization, (b) in any Loan Party’s identity or corporate
structure, or (c) in any Loan Party’s U.S. federal or other taxpayer
identification number (if any) or chief executive office. Borrowers agree not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents.
Borrowers also agree promptly to notify Administrative Agent if any material
portion of the Collateral is damaged or destroyed;
(118)Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c), Borrowers shall deliver to Administrative Agent an Officer’s
Certificate (a) either confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.1(n) and/or identifying such changes, or (b) certifying that all
UCC financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified in the Perfection Certificate or pursuant to clause (a) above to the
extent necessary to protect and perfect the security interests under the
Collateral Documents for a period of not less than eighteen (18) months after
the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);
(119)Products. Promptly, but in any event within ten (10) Business Days after
the receipt by the Company or any of its Subsidiaries or occurrence thereof,
notify Administrative Agent of:
(viii)granting of any licenses or sublicenses under any Permitted Product
Agreement;
(ix)amending an existing, or entering into any new Permitted Product Agreement;
(x)amending an existing, or entering into any new, Permitted Royalty
Transaction;
(xi)any material communications with the FDA that could reasonably be expected
to result in a Material Adverse Effect; and
(xii)copies of all royalty reports relating to any Product (x) provided to a
third party by Company or its Subsidiaries, or (y) received by Company or its
Subsidiaries from a third party;




- 87 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(120)Notices re Intellectual Property. Promptly (but in any event within ten
(10) Business Days), deliver notice of material infringements of any material
Intellectual Property Rights owned or licensed by such Loan Party or any of its
Subsidiaries that are known to either Borrower;
(121)Regulatory Documentation. Borrowers shall be responsible for, and shall
maintain, with respect to each Product, all submissions to Governmental
Authorities relating to the Products, including clinical studies, tests and
biostudies, including all Product non-disclosure agreements, and the drug master
files, as well as all correspondence with Governmental Authorities with respect
thereto (including Registrations and licenses and regulatory drug lists, and any
amendments or supplements thereto). Concurrent with the delivery of a Compliance
Certificate following the end of each Fiscal Quarter in accordance with Section
5.1(d) and promptly following Administrative Agent’s reasonable request from
time to time, Borrowers shall promptly provide to Administrative Agent copies of
any and all regulatory filings submitted to any such Governmental Authorities
with respect to the Products;
(122)Maintenance, Defense and Enforcement of Product Patents. Borrowers shall
take all commercially reasonable steps to maintain, defend and enforce the
Product Patents, including by timely filing fees and responses with the United
States Patent and Trademark Office or any applicable foreign counterpart.
Borrowers shall provide prompt written notice to Administrative Agent of any
material occurrences with respect to any Product Patents, and, upon
Administrative Agent’s request from time to time, shall promptly provide
Administrative Agent with complete and correct copies of (i) any certification
received by Company, its Subsidiaries, or any of their respective licensors or
licensees pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(I), (II), (III) or (IV)
relating to any of the Orange Book Patents, and (ii) any pleadings, briefs,
declarations, correspondence and other documents relating to any Dispute
involving any of the Orange Book Patents;
(123)Other Information. (A) Promptly upon their becoming available and in any
event within ten (10) Business Days of a Borrower’s receipt thereof, copies of
(i) all material reports and all registration statements and prospectuses, if
any, filed by the Company or any of its Subsidiaries with any securities
exchange or with the Securities and Exchange Commission or any governmental or
private regulatory authority, (ii) all amendments, waivers, consents, notices of
defaults and reservations of rights with respect to and received by the Company
or its Subsidiaries from any holder of its Indebtedness having a principal
amount greater than, and (iii) all press releases and other statements made
available generally by the Company or any of its Subsidiaries to the public
concerning material developments in the business of the Company or any of its
Subsidiaries, (B) promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party (other than a routine inquiry), and (C)
such other information and data with respect to the Company or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent;
(124)Notices Relating to Irish Loan Parties. Promptly deliver notice in writing
of any restrictions imposed on the Capital Stock of any Irish Loan Party
pursuant to the Irish Companies Act; and
(125)Environmental Reports. Upon request of Administrative Agent, deliver true
and complete copies of all environmental reports, audits and investigations
within the possession or control of a Loan Party or any of its Subsidiaries that
is related to the Real Estate Assets.




- 88 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the obligations in paragraphs (b) and (c) of this
Section 5.1 may be satisfied with respect to financial information of Company
and its Subsidiaries by furnishing Company’s Form 10-K or 10-Q, as applicable,
filed with the SEC; provided that, to the extent such information is in lieu of
information required to be provided under Section 5.1(c), such materials and
opinion meet the standards set forth in Section 5.1(c).


bl.Existence
. Except as otherwise permitted under Section 6.9(a), each Loan Party will, and
will cause each of the Company’s Subsidiaries to, at all times preserve and keep
in full force and effect its existence and all rights and Governmental
Authorizations, qualifications, franchises, licenses and permits material to its
business and to conduct its business in each jurisdiction in which its business
is conducted; provided, no Loan Party or any of the Company’s Subsidiaries shall
be required to preserve any such existence, right or Governmental
Authorizations, qualifications, franchise, licenses and permits if such Person’s
Board of Directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.
bm.Payment of Taxes and Claims
. Each Loan Party will, and will cause each of the Company’s Subsidiaries to,
file all Tax returns required to be filed by or with respect to the Company or
any of its Subsidiaries and pay all Taxes imposed upon or with respect to it or
any of its properties, assets, income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and (b)
in the case of a Tax or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay imposition of
any penalty, fine or Lien resulting from the non-payment thereof. No Loan Party
will, nor will it permit any of the Company’s Subsidiaries to, file or consent
to the filing of any consolidated income tax return with any Person (other than
the Company or its Subsidiaries).
bn.Maintenance of Properties
. Each Loan Party will, and will cause each of the Company’s Subsidiaries to (a)
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all properties used or useful in the business
of the Company and its Subsidiaries and from time to time will make or cause to
be made all appropriate repairs, renewals and replacements thereof, except to
the extent any such failure to maintain could not reasonably be expected to have
a Material Adverse Effect, and (b) comply at all times with the provisions of
all material leases to which it is a party as lessee or under which it occupies
property, so as to prevent any loss or forfeiture thereof or thereunder, except
to the extent any such failure to comply could not reasonably be expected to
have a Material Adverse Effect.
bo.Insurance
.




- 89 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(126)The Loan Parties will maintain or cause to be maintained, with financially
sound and reputable insurers, (i) business interruption insurance reasonably
satisfactory to Administrative Agent, and (ii) casualty insurance, such public
liability insurance, third party property damage insurance or such other
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Loan Parties as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons.
Each such policy of insurance shall (1) name Administrative Agent, on behalf of
Lenders as an additional insured thereunder as its interests may appear, and (2)
in the case of each casualty insurance policy, contain a loss payable clause or
endorsement, satisfactory in form and substance to Administrative Agent, that
names Administrative Agent, on behalf of Secured Parties as the loss payee
thereunder. If any Loan Party or any of its Subsidiaries fails to maintain such
insurance, Administrative Agent may, upon prior written notice to Company,
arrange for such insurance, but at Borrowers’ expense and without any
responsibility on Administrative Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence and during the continuance of an Event
of Default, Administrative Agent shall have the sole right, in the name of the
Lenders, any Loan Party and its Subsidiaries, to file claims under any insurance
policies, to receive, receipt and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
(127)Each of the insurance policies required to be maintained under this Section
5.5 shall provide for at least thirty (30) days’ prior written notice to
Administrative Agent of the cancellation or substantial modification thereof.
Receipt of such notice shall entitle Administrative Agent (but Administrative
Agent shall not be obligated), upon prior written notice to Loan Parties, to
renew any such policies, cause the coverages and amounts thereof to be
maintained at levels required pursuant to this Section 5.5 or otherwise to
obtain similar insurance (including with respect to coverage types, limits and
premiums) in place of such policies, in each case at the expense of the Loan
Parties.
bp.Books and Records; Inspections
. Each Loan Party will, and will cause each of its Subsidiaries to, (a) maintain
at all times at the chief executive office of the Borrowers copies of all
material books and records of Company and its Subsidiaries, (b) keep adequate
books of record and account in which full, true and correct entries in all
material respects are made of all dealings and transactions in relation to its
business and activities, and (c) permit any representatives designated by
Administrative Agent or any Lender (including employees of Administrative Agent,
any Lender or any consultants, auditors, accountants, lawyers and appraisers
retained by Administrative Agent) to visit any of the properties of any Loan
Party and any of the Company’s Subsidiaries to inspect, copy and take extracts
from its and their financial and accounting records, and to discuss its and
their affairs, finances and accounts with its and their officers and independent
accountants and auditors, all upon reasonable notice and at such reasonable
times during normal business hours (so long as no Default or Event of Default
has occurred and is continuing) and as often as may reasonably be requested;
provided that, absent the occurrence and continuance of an Event of Default,
Administrative Agent and Lenders shall not exercise such rights more often than
one time during any Fiscal Year. The Loan Parties agree to pay the reasonable
and documented out-of-pocket costs and expenses incurred by the examiner in
connection therewith.
bq.Lenders Meetings and Conference Calls




- 90 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



.
(128)The Borrowers will, upon the reasonable request of Administrative Agent or
Required Lenders, participate in a meeting of Administrative Agent and Lenders
once during each Fiscal Year to be held at Company’s corporate offices (or at
such other location as may be agreed to by Company and Administrative Agent) at
such time as may be agreed to by the Borrowers and Administrative Agent.
(129)Within ten (10) Business Days after delivery of financial statements and
other information required to be delivered pursuant to Section 5.1(b), the
Borrowers shall, upon the reasonable request by Administrative Agent, cause its
chief financial officer or other Authorized Officers to participate in a
conference call with Administrative Agent and all Lenders who choose to
participate in such conference call, during which conference call the chief
financial officer or such Authorized Officer shall review the financial
condition of the Company and its Subsidiaries and such other matters as
Administrative Agent or any Lender may reasonably request.
br.Compliance with Laws
.
(130)Each Loan Party will comply, and shall cause each of the Company’s
Subsidiaries and all other Persons, if any, on or occupying any Real Property,
to comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws),
non-compliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
(131)Without limiting the generality of the foregoing, each Loan Party shall,
and shall cause each of the Company’s Subsidiaries to, comply with all FDA Laws
and Public Health Laws, and with all applicable Federal Health Care Program
Laws, except where the failure to comply would not reasonably be expected to
result, either individually or in the aggregate, in Material Regulatory
Liabilities. All products developed, manufactured, tested, investigated,
distributed or marketed by or on behalf of the Loan Parties and the Company’s
Subsidiaries that are subject to the jurisdiction of the FDA or any comparable
Governmental Authority have been and shall be developed, tested, manufactured,
investigated, distributed, sold and marketed in compliance with the FDA Laws and
any other Requirement of Law, including, without limitation, good manufacturing
practices, labeling, advertising, record-keeping, and adverse event reporting,
except where the failure to comply would not reasonably be expected to result,
either individually or in the aggregate, in Material Regulatory Liabilities.
bs.Environmental
.
(132)Each Loan Party shall (i) keep its Real Property free of any Environmental
Liens; (ii) maintain and comply in all material respects with all Governmental
Authorizations issued to it or required to be maintained by it under applicable
Environmental Laws, except as any such failure could not reasonably be expected
to result in a Material Adverse Effect; (iii) take all steps to prevent any
Release of Hazardous Materials from any Real Property, except as any such
failure could not reasonably be expected to result in a Material Adverse Effect;
and (iv) ensure that there are no Hazardous Materials on, at or migrating from
any Real Property, except as any such failure could not reasonably be expected
to result in a Material Adverse Effect.




- 91 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(133)The Loan Parties shall promptly (but in any event within five (5) Business
Days) (i) notify Administrative Agent in writing (A) of any material
Environmental Claims asserted in writing against or material Environmental
Liabilities and Costs of any Loan Party, and (B) any notice of Environmental
Lien recorded against any Real Property, and (ii) provide such other documents
and information as reasonably requested by Administrative Agent in relation to
any matter pursuant to this Section 5.9(b).
bt.Subsidiaries
. In the event that any Person becomes a Subsidiary of a Loan Party and such
Person is not, or ceases to be, an Excluded Subsidiary, Borrowers shall (a)
within thirty (30) days of such Person (organized under the laws of the United
States, any state thereof or the District of Columbia) becoming a Subsidiary or
ceasing to be an Excluded Subsidiary and within sixty (60) days of such Person
(organized/incorporated under the laws of any jurisdiction other than the laws
of the United States, any state thereof or the District of Columbia) becoming a
Subsidiary, as applicable, cause such Subsidiary to become a Guarantor hereunder
and a Grantor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent a Counterpart Agreement, and where such
Person is incorporated in Ireland, cause such Subsidiary to execute and deliver
to the Administrative Agent an Irish law governed debenture in the form of the
Debenture, and where such Person is incorporated outside of Ireland but has
assets in Ireland, cause such Subsidiary to create security over such assets in
favor of the Administrative Agent, and where such Person is incorporated under
the laws of the British Virgin Islands, cause such Subsidiary and such
Subsidiary’s direct parent company to execute and deliver to the Administrative
Agent a British Virgin Islands law governed equitable share mortgage in the form
of the Equitable Share Mortgage and cause such Subsidiary to execute a British
Virgin Islands law governed fixed and floating charge in the form of the Fixed
and Floating Charge, and (b) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as are similar to those described in Sections 3.1(b), 3.1(e),
3.1(h), 3.1(u) (if applicable) and 3.1(x). With respect to each such Subsidiary,
Company shall promptly send to Administrative Agent written notice setting forth
with respect to such Person (i) the date on which such Person became a
Subsidiary of Company or ceased to be an Excluded Subsidiary, and (ii) all of
the data required to be set forth in Schedules 4.1 and 4.2 with respect to all
Subsidiaries of Company; provided, such written notice shall be deemed to
supplement Schedules 4.1 and 4.2 for all purposes hereof.
bu.Real Estate Assets
. In the event that (x) any Loan Party acquires fee title to a Real Property
during the term of this Loan, (y) the Lien of the CT Mortgage Lender on the CT
Property has been terminated or released, or (z) the CT Mortgage Lender consents
in writing to allow US Borrower to grant a second priority lien on the CT
Property in favor of Administrative Agent, and, in any such event, such Real
Property has not otherwise been made subject to the Lien of the Collateral
Documents, then the provisions of this Section 5.11 shall apply; Company shall
send to Administrative Agent a written notice of the occurrence of any such
event promptly upon the occurrence of same. Within sixty (60) days after the
acquisition of any such Real Property, or of the termination or release of the
Lien of the CT Mortgage Lender on the CT Property, or of obtaining CT Mortgage
Lender’s consent to encumber the CT Property, as applicable (or such later time
as agreed to by Administrative Agent in its sole discretion), such Loan Party
shall deliver to Administrative Agent: (a) a fully executed and notarized
Mortgage, in proper form for creating a valid and enforceable lien on the Real
Property described therein once recorded in the appropriate real estate records
and in proper form for recording in such real estate records; (b) an opinion of
counsel in the jurisdiction in which such Real Property is located with respect
to the enforceability of such Mortgage




- 92 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



and such other matters as Administrative Agent may reasonably request, in each
case in form and substance reasonably satisfactory to Administrative Agent;
(c)(i) an ALTA extended mortgagee title insurance policy or an unconditional
commitment therefor with respect to such Mortgage (each, a “Title Policy”) from
a title company reasonably satisfactory to Administrative Agent (the “Title
Company”), in an amount not less than the fair market value of such Real Estate
Asset, together with a title report issued by the Title Company with respect
thereto, dated not more than thirty days prior to the date such Real Property
was acquired, released from the Lien of the CT Mortgage Lender or consented by
the CT Lender to be subjected to a second priority lien in favor of the
Administrative Agent (or such earlier time as agreed to by Administrative Agent
in its sole discretion), as applicable, and copies of all recorded documents
listed as exceptions to title or otherwise referred to therein, which Title
Policy shall be effective as of the date of the Mortgage and otherwise be in
form and substance reasonably satisfactory to Administrative Agent and (ii)
evidence satisfactory to Administrative Agent that such Loan Party has paid to
or deposited with the Title Company all expenses and premiums of the Title
Company and all other sums required in connection with the issuance of such
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage for such
Real Property in the appropriate real estate records; (d) to the extent required
by law, evidence of flood insurance with respect to such Real Property in
compliance with any applicable regulations of the Board of Governors of the
Federal Reserve System, and in form and substance reasonably satisfactory to
Administrative Agent; and (e) an ALTA/NSPS survey of such Real Property in form
sufficient to permit the Title Company to issue the Title Policy in the form
required by Administrative Agent and otherwise in form and substance
satisfactory to Administrative Agent, which shall be either (1) certified to
Administrative Agent and dated not more than sixty days prior to the date such
Real Property was acquired, released from the Lien of the CT Mortgage Lender or
consented by the CT Lender to be subjected to a second priority lien in favor of
Administrative Agent, as applicable (or such earlier time as agreed to by
Administrative Agent in its sole discretion), or (2) accompanied by a survey or
“no change” affidavit executed by the owner of such Real Property and acceptable
to the Title Company to issue the Title Policy in the form required by
Administrative Agent, as applicable. In addition to the foregoing, Borrowers
shall, at the request of Required Lenders, deliver to Administrative Agent an
appraisal of such Real Property to verify the amount of the Mortgage and/or
Title Policy, but only if required by applicable law or regulation.
bv.Further Assurances
. At any time or from time to time upon the request of Administrative Agent,
each Loan Party will, at its expense, promptly execute, acknowledge and deliver
such further documents and do such other acts and things as Administrative Agent
may reasonably request in order to effect fully the purposes of the Loan
Documents, including providing Lenders with any information reasonably requested
pursuant to Section 10.21. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Administrative Agent may
reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of the Loan Parties and all of the outstanding Capital Stock of the Company and
its Subsidiaries, in each case, to the extent constituting Collateral.
bw.Control Agreements, Etc
. Each Borrower and each Guarantor Subsidiary shall hold all of its cash and
Cash Equivalents in a Deposit Account or Securities Account that is, except for
Excluded Accounts, subject to a Control Agreement or Account Charge, as
applicable. All such Control Agreements governed under the laws of a state or
territory of the United States shall provide for “springing” cash dominion with
respect to each




- 93 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



such account, including each disbursement account that is not an Excluded
Account. With respect to each Control Agreement providing for “springing” cash
dominion, Administrative Agent will not deliver to the relevant depository
institution a notice or other instruction which provides for exclusive control
over such account by Administrative Agent unless an Event of Default has
occurred and is continuing.
bx.Post-Closing Matters
. Borrowers shall, and shall cause each of the Loan Parties to, satisfy the
requirements set forth on Schedule 5.14 on or before the date specified for such
requirement or such later date to be determined by Administrative Agent in its
sole discretion.
Article VI.


NEGATIVE COVENANTS
Each Loan Party covenants and agrees that, so long as any Term Loan Commitment
is in effect and until payment in full of all Obligations (other than any such
contingent obligations or liabilities hereunder that by the express terms
thereof survive such payment in full of all Obligations), such Loan Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Article VI.
by.Indebtedness
. No Loan Party shall, nor shall it permit any of the Company’s Subsidiaries to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness, except
Permitted Indebtedness.
bz.Liens
. No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Company or any of
its Subsidiaries, whether now owned or hereafter acquired, or any income or
profits therefrom, except Permitted Liens.
ca.Material Contracts
.
(a)    None of the Company or any of its Subidiaries shall agree to any set-off,
counterclaim or other deduction under or with respect to, other than any such
set-off, counter claim or other deduction, in each case, reasonably expected to
be in excess of, that is explicitly required by the terms of as in effect on the
date hereof. The Company and its Subsidiaries shall not materially breach the
BMS License Agreement, or otherwise default under the, in such a manner as could
reasonably be expected to give rise to a termination right of any other party
to. The Company and its Subsidiaries shall not amend or permit the amendment of
the result of which would negatively impact any of Company or its Subsidiary’s
rights with respect to any Product (Core), waive any of their respective rights
under, or terminate or permit termination of.
(b)    None of the Company or any of its Subsidiaries shall agree to any
material set-off, counterclaim or other deduction, in each case, reasonably
expected to be in excess of under or with




- 94 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



respect to any Material Contract, other than any such set-off, counterclaim or
other deduction that is expressly provided for by the terms of such Material
Contract as in effect on the date hereof (or in the case of a Material Contract
that does not exist on the date hereof, on the date on which such Material
Contract is entered into). The Company and its Subsidiaries shall not amend or
permit the amendment of any provision of any Material Contract the result of
which would adversely affect in any material respect any of Company or its
Subsidiary’s rights with respect to any Product (Core) or waive any of their
respective rights under any Material Contract in any manner adverse in any
material respect to the interests of the Company or its Subsidiaries.
cb.No Further Negative Pledges
. Except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to an Asset Sale permitted under Section 6.9(b), (b) restrictions under
the RPI Agreement, any Royalty Monetization Transaction, or any other Permitted
Royalty Transaction; provided that such restrictions are not more restrictive
than the provisions of this Agreement, and (c) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be) no Loan Party
nor any of the Company’s Subsidiaries shall enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets,
whether now owned or hereafter acquired.
cc.Restricted Junior Payments
. No Loan Party shall, nor shall it permit any of its Subsidiaries through any
manner or means or through any other Person to, directly or indirectly, pay or
make any Restricted Junior Payment, in each case, except for:
(134)the payment of dividends to Company’s equityholders in the form of Common
Stock;
(135)(i) the issuance of Capital Stock of Company upon the exercise of any
warrants, options or rights to acquire such Capital Stock, including upon
conversion of any Indebtedness that is convertible into or exchangeable for
Capital Stock of Company, and (y) cash payments in lieu of issuing fractional
shares in connection with the exercise of warrants, options or other securities
convertible or exchangeable into Capital Stock of Company;
(136)the payment of dividends or other Restricted Junior Payments by a
Subsidiary of the Company to the Company or such Subsidiary’s direct parent
company;
(137)the repurchase, retirement or other acquisition or retirement for value of
Company’s Capital Stock held by any future, present or former employee,
director, manager, officer or consultant (or any Affiliates, spouses, former
spouses, other immediate family members, successors, executors, administrators,
heirs, legatees or distributees of any of the foregoing) of Company or any of
its Subsidiaries pursuant to any employee, management, director or manager
equity plan, employee, management, director or manager stock option plan or any
other employee, management, director or manager benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any employee,
director, manager, officer or consultant of the Company or any Subsidiary;
provided that




- 95 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



the aggregate amounts of all such payments made pursuant to this clause (d),
shall not, in the aggregate, exceed;
(138)any payments with resepct to Royalty Monetization Transactions so long as
such Royalty Monetization Transaction is expressly permitted by Section 6.9(b);
(139)(i) any payment with respect to the Series A Preferred Shares issued to RPI
Finance Trust in April 2019, in an aggregate amount not to exceed and (ii) any
payment made pursuant to the formula specified for mandatory redemptions under
Company’s Amended and Restated Memorandum and Articles of Association as in
effect on Closing Date, as adjusted for the amount actually funded under that
certain Series B Preferred Share Purchase Agreement dated as of the Closing
Date, by and between Company and RPI 2019 Intermediate Finance Trust, as in
effect on the Closing Date;
(140)the purchase by the Company of Capital Stock (other than Disqualified
Capital Stock, but including pursuant to Permitted Equity Derivatives) of the
Company contemporaneously and otherwise in connection with Permitted Convertible
Indebtedness; provided that the aggregate consideration for such Capital Stock
shall not exceed 15% of the Net Proceeds received by the Company from the
incurrence of such Permitted Convertible Indebtedness; and
(141)the Loan Parties may purchase, redeem, retire or otherwise acquire for
value Capital Stock (and any related stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans) of a Person being acquired
in any Permitted Acquisition or other Investment permitted by Section 6.7 in
connection with such Permitted Acquisition or other Investment; provided that
such purchase, redemption, retirement or acquisition shall be a part of the
consideration or purchase price paid for such Permitted Acquisition (i.e.
subject to any applicable caps with respect to the purchase price of such
Permitted Acquisition).
cd.Restrictions on Subsidiary Distributions
. Except as provided herein, no Loan Party shall, nor shall it permit any of the
Company’s Subsidiaries to, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary of Company to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by Company or any
other Subsidiary of Company, (b) repay or prepay any Indebtedness owed by such
Subsidiary to Company or any other Subsidiary of Company, (c) make loans or
advances to Company or any other Subsidiary of Company, or (d) transfer any of
its property or assets to Company or any other Subsidiary of Company, in each
case, other than restrictions (i) in agreements evidencing purchase money
Indebtedness permitted by clause (h) of the definition of Permitted Indebtedness
that impose restrictions on the property so acquired, (ii) by reason of
customary provisions restricting assignments, change of control, subletting or
other transfers contained in leases, licenses, joint venture agreements and
other agreements (including, without limitation, Permitted Product Agreements,
but solely to the extent that such customary provisions are not broader than the
scope of the RPI Agreement, Royalty Monetization Transactions or Permitted
Product Agreements expressly permitted under this Agreement) entered into in the
ordinary course of business, and (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement.
No Loan Party shall, nor shall it permit its Subsidiaries to, enter into any
Contractual Obligations which would prohibit a Subsidiary of the Company from
being a Loan Party (other than Excluded Subsidiaries).




- 96 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



ce.Investments
. The Company shall not, nor shall it permit any of its Subsidiaries to,
directly or indirectly, make or own any Investment in any Person, including
without limitation any Joint Venture, except Permitted Investments.
Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.5.
cf.Minimum Qualified Cash
. The Loan Parties shall not permit Qualified Cash to be less than (a) during
the period commencing on the Closing Date to the day that is immediately prior
to the Credit Date in respect of the first Delayed Draw Term Loan made hereunder
and (b) commencing on the Credit Date in respect of the first Delayed Draw Term
Loan made hereunder, (after giving effect to such Delayed Draw Term Loan), in
each case of the foregoing clauses (a) and (b), plus the amount by which the
Loan Parties’ total accounts payable (under GAAP) is not paid by the 60th day
after the due date associated with such accounts. Notwithstanding the foregoing,
to the extent the Financial Covenant Waiver Period is in effect, the foregoing
financial covenant shall not be applicable with respect to such period.
cg.Fundamental Changes; Disposition of Assets
. No Loan Party shall, nor shall it permit any of its Subsidiaries to,
(a)    enter into any transaction of merger or consolidation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), including by
means of a “plan of division” under the Delaware Limited Liability Company Act
or any comparable transaction under any similar law, except:
(i)    (x) any Subsidiary of the Company that is a Loan Party may be merged with
or into a Borrower or any Guarantor Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to a Borrower or any Guarantor Subsidiary; and (y)
any Subsidiary of the Company that is not a Loan Party may be merged with or
into a Borrower or any other Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to a Borrower or any other Subsidiary; provided,
that in each case of clauses (x) and (y), in the case of such merger involving
the Company, the Company shall be the continuing or surviving Person, in the
case of such merger involving a Borrower, such Borrower shall be the continuing
or surviving Person, and in the case of such merger not involving a Borrower but
involving a Guarantor Subsidiary, such Guarantor Subsidiary shall be the
continuing or surviving person;
(ii)    Permitted Acquisitions, other Permitted Investments, and Asset Sales
permitted by Section 6.9(b); or
(iii)    any Subsidiary (other than a Borrower) may liquidate or dissolve or
change its legal form if the Borrowers determine in good faith that such action
is in the best interests of the Company and the Subsidiaries and is not
materially disadvantageous to the Lenders; provided that if such Subsidiary is a
Loan Party any assets held by such Loan Party shall be transferred to another
Loan Party or otherwise transferred in accordance with Section 6.9(b); or




- 97 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(b)    enter into or consummate any Asset Sale, in one transaction or a series
of transactions, all or any part of its business, assets or property of any kind
whatsoever (including, without limitation, any Product (including, without
limitation, any Intellectual Property rights related thereto), any Product
Agreement (including, without limitation, any Loan Party’s rights thereunder),
and any Registration), whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or, except for (and in each
case pursuant to arms’ length transactions on market terms and for fair market
value (in each case, as reasonably determined by the Company or the applicable
Subsidiary); provided that any such Asset Sales with any Affiliate of the
Company shall be subject to Section 6.12):
(i)    Permitted Royalty Transactions;
(ii)    any Royalty Monetization Transaction for any Product (other than a
Royalty Monetization Transaction (Core) with respect to Nurtec ODT and/or
Zavegepant);
(iii)    Permitted Acquisitions and other Permitted Investments;
(iv)    Asset Sales of royalty interests under the RPI Agreement as of the
Closing Date;
(v)    Asset Sales of inventory and immaterial assets in the ordinary course of
business;
(vi)    Asset Sales of obsolete or worn out, retired or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business;
(vii)    surrender or waiver of contractual rights and settlement or waiver of
contractual or litigation claims in the ordinary course of business;
(viii)    Asset Sales to the Borrowers or any Guarantor Subsidiary;
(ix)    Asset Sales by any Subsidiary that is not a Loan Party;
(x)    Asset Sales of any securities or Capital Stock of Kleo and BHVN Asia and,
in each case, their respective Subsidiaries;
(xi)    Asset Sales of marketing rights outside of the United States between the
Company and its Subsidiaries;
(xii)    Asset Sales of Real Property, including in connection with any
sale-leaseback transaction;
(xiii)    the disposition, unwinding or other termination of any Interest Rate
Agreement or any Permitted Equity Derivative or the entry into any Permitted
Equity Derivatives; and
(xiv)    other Asset Sales in an aggregate amount not to exceed.
Notwithstanding anything to the contrary contained herein, no assignment,
transfer, contribution, license, sublicense or other disposition of any Product
(Core), Product (Core) Patent or Registration with respect to any Product (Core)
is permitted hereunder except as specifically permitted under this Agreement.




- 98 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



ch.Disposal of Subsidiary Interests
. Except for any sale of all of its interests in the Capital Stock of any of its
Subsidiaries in compliance with the provisions of Section 6.9(b) and Liens
permitted by Section 6.2, no Loan Party shall, nor shall it permit any of the
Company’s Subsidiaries to, in each case solely with respect to the interests of
or in Loan Party, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Loan Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.
ci.Sales and Lease Backs
. Except as permitted by Section 6.9(b)(xii), no Loan Party shall, nor shall it
permit any of the Company’s Subsidiaries to, directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Loan Party (a) has sold or transferred or is to
sell or to transfer to any other Person (other than the Company or any of its
Subsidiaries) or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than the Company or any of its Subsidiaries) in connection
with such lease.
cj.Transactions with Shareholders and Affiliates
. No Loan Party shall, nor shall it permit any of the Company’s Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Company or of any such holder; provided, that
the Loan Parties and the Company’s Subsidiaries may enter into or permit to
exist any such transaction if Administrative Agent has consented thereto in
writing prior to the consummation thereof and the terms of such transaction are
not less favorable to the Company or that Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not such a holder
or Affiliate; further, provided, further, that the foregoing restrictions shall
not apply to any of the following:
(142)any transaction among the Company and its Subsidiaries expressly permitted
hereunder;
(143)reasonable and customary fees paid to members of the Board of Directors (or
similar governing body) of the Company and its Subsidiaries;
(144)compensation arrangements for officers and other employees of the Company
and its Subsidiaries entered into in the ordinary course of business; and
(145)transactions described in Schedule 6.12 (including without limitation, any
intercompany licenses or other arrangements existing on the Closing Date).
ck.Conduct of Business




- 99 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



. From and after the Closing Date, no Loan Party shall, nor shall it permit any
of its Subsidiaries to, engage in any business other than the businesses engaged
in by such Loan Party on the Closing Date (or any other business reasonably
related thereto).
cl.Changes to Organizational Documents
. No Loan Party shall amend or permit any amendments to any Loan Party’s
Organizational Documents in a manner materially adverse to the Administrative
Agent of the Lenders, including, without limitation, any amendment, modification
or change to any of Loan Party’s Organizational Documents to effect a division
or plan of division pursuant to Section 18-217 of the Delaware Limited Liability
Company Act (or any similar statute or provision under applicable law).
cm.Accounting Methods
. The Loan Parties will not and will not permit any of their Subsidiaries to
modify or change its fiscal year or its method of accounting (other than as may
be required to conform to GAAP).
cn.Deposit Accounts and Securities Accounts
. No Loan Party shall establish or maintain a Deposit Account or a Securities
Account that is not subject to a Control Agreement or Account Charge, except for
Excluded Accounts.
co.Prepayments of Certain Indebtedness
. No Loan Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness prior to its scheduled maturity, other
than (a) the Obligations, (b) to the extent constituting Indebtedness, amounts
prepayable under the RPI Preferred Equity, (c) Indebtedness secured by a
Permitted Lien if the asset securing such Indebtedness has been sold or
otherwise disposed of in accordance with Section 6.9(b), (d) converting (or
exchanging) any Indebtedness to (or for) Qualified Capital Stock of the Company,
(e) Indebtedness permitted by clauses (c), (d), (e), (h), (j), (l), (n), (q) and
(r) of the definition of Permitted Indebtedness, or (f) solely with the proceeds
of any Permitted Refinancing of such specific Indebtedness being prepaid as
permitted hereunder.
Notwithstanding the foregoing, and for the avoidance of doubt, this Section 6.17
shall not prohibit the conversion by holders of (excluding any cash payment upon
conversion), or required payment of any interest with respect to, any Permitted
Convertible Indebtedness, in each case, in accordance with the terms of the
indenture governing such Permitted Convertible Indebtedness.
Notwithstanding the foregoing, the Company may repurchase, exchange or induce
the conversion of Permitted Convertible Indebtedness by delivery of shares of
the Company’s Common Stock and/or other Qualified Capital Stock and/or a
different series of Permitted Convertible Indebtedness (which series matures no
earlier than, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the analogous date under the indenture governing
the Permitted Convertible Debt that are so repurchased, exchanged or converted)
(any such series of Permitted Convertible Indebtedness, “Refinancing Convertible
Indebtedness”) and/or by payment of cash (x) in lieu of any fractional shares,
(y) in respect of accrued and unpaid interest of such Permitted Convertible
Indebtedness and (z) additional cash in an amount that does not exceed the
proceeds received by the Company from the substantially concurrent issuance of
shares of the Company’s Common Stock and/or a Refinancing Convertible
Indebtedness.




- 100 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



cp.Anti-Terrorism Laws
. None of the Loan Parties, nor any of their Affiliates or agents shall:
(146)conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person,
(147)deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the OFAC Sanctions Programs or
(148)engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the OFAC Sanctions Programs, the USA PATRIOT Act or
any other Anti-Terrorism Law.
The Borrowers shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its sole discretion, confirming the
Loan Parties’ compliance with this Section 6.18.
cq.Anti-Corruption Laws
. No Loan Party shall use, or permit any of its Subsidiaries to use, directly or
indirectly, any of the proceeds of any Loan for the purpose of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Law.
cr.Use of Proceeds
. The Loan Parties will not and will not permit any of their Subsidiaries to use
the proceeds of any Loan to directly, or to any Loan Party’s knowledge after due
care and inquiry, indirectly, to make any payments to a Sanctioned Entity or a
Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or
a Sanctioned Person or in any other manner that would result in a violation of
Sanctions by any Person and no part of the proceeds of any Loan will be used
directly or, to any Loan Party’s knowledge after due care and inquiry,
indirectly in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Terrorism Laws.
cs.Permitted Activities of Biohaven Ireland and Other Subsidiaries
.
(a)    Biohaven Ireland shall not (i) incur, directly or indirectly, any
Indebtedness other than Indebtedness permitted under (1) clauses (a), (b), (c),
(d), (e), (f), (j), (p) and (o) of the definition of Permitted Indebtedness, (2)
clauses (n) and (q) of the definition of Permitted Indebtedness, in an aggregate
principal amount not to exceed and (3) other unsecured Indebtedness in an
aggregate principal amount not to exceed; (ii) create or suffer to exist any
Lien upon any property or assets now owned or hereafter acquired by it other
than (1) the Liens created under the Collateral Documents to which it is a
party, (2) Liens securing cash collateral supporting Indebtedness permitted to
be incurred pursuant to clauses (n) and (q) of the definition of Permitted
Indebtedness, (3) Liens permitted under clauses (c), (d), (e), (f), (h), (i),
(j), (q), (s), and (t) of the definition of Permitted Liens, and (4) Liens
permitted under




- 101 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



clause (p) of the definition of Permitted Liens; provided that the threshold for
an Event of Default under Section 8.1(h) for purposes of this Section
6.21(a)(ii)(4) shall be; (iii) engage in any business or activity or own any
assets other than those incidental to maintaining trading status in Ireland,
performing its obligations and activities incidental thereto under the Loan
Documents, making Restricted Junior Payments and Investments to the extent
permitted by this Agreement, performing its Contractual Obligations and
activities incidental thereto, and doing all things necessary to maintain and
utilize its assets in the ordinary course of business in a manner not otherwise
prohibited by the terms of the Loan Documents, including, without limitation,
Commercialization of any Products to which Biohaven Ireland has rights to do so;
(iv) hire more than 25 employees; provided that Company may request further
flexibility with respect to this clause (a)(iv) pursuant to a written notice to
Administrative Agent reflecting the request and the reasons behind such request,
and Administrative Agent shall evaluate such request in its discretion; (v) fail
to hold itself out to the public as a legal entity separate and distinct from
all other Persons; (vi) transfer, dispose or convey to any other Person any
rights it enjoys as of the Closing Date in any Material Contract or Product
(Core), except to any Loan Party (provided that any Material Contract or Product
(Core) that constitutes RPI Collateral may not be transferred, disposed of or
conveyed to any Person); or (vii) amend that certain Assignment and Assumption
Agreement, made as of July 30, 2020 between and among Company and Biohaven
Ireland as existing on the Closing Date.
(b)    BHVN CGRP shall not (i) incur, directly or indirectly, any Indebtedness
or any other obligation or liability whatsoever other than Indebtedness
permitted under clauses (a) and (b) of the definition of Permitted Indebtedness;
(ii) create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it other than the Liens created under the Collateral
Documents to which it is a party; (iii) engage in any business or activity or
own any assets other than those incidental to maintaining tax residency in the
British Virgin Islands, performing its obligations and activities incidental
thereto under the Loan Documents, making Restricted Junior Payments and
Investments to the extent permitted by this Agreement, and performing its
Contractual Obligations; (iv) hire any employees; (v) fail to hold itself out to
the public as a legal entity separate and distinct from all other Persons; (vi)
transfer, dispose or convey to any other Person any rights it enjoys as of the
Closing Date in any Material Contract or Product (Core), except to any Loan
Party (provided that any Material Contract or Product (Core) that constitutes
RPI Collateral may only be transferred, disposed of or conveyed to Biohaven
Ireland); or (vii) amend the IP Holdco Exclusive License, as existing on the
Closing Date.
(c)    For so long as any of BioShin Limited (Hong Kong) Ltd., BioShin
(Shanghai) Consulting Services Co., Ltd., and BHVN Asia are Subsidiaries of
Company, none of them shall (i) own any rights with respect to any Product
(Core) other than as specifically permitted under this Agreement, and (ii)
engage in any business or activity or own any assets other than those incidental
to activities in Australia, Cambodia, China, Hong Kong, India, Indonesia, Laos,
Macau, Malaysia, Myanmar, New Zealand, Pakistan, Philippines, Singapore, South
Korea, Taiwan, Thailand, Vietnam, and other immediately adjoining territories in
the Asia Pacific region.
(d)    Until disposed to a third party, BHVN Therapeutics shall continue to hold
all Capital Stock of Kleo that it owns as of the Closing Date or acquires
thereafter.
ct.RPI Collateral
. No Lien on the RPI Collateral, other than as permitted under the RPI
Agreement, shall be created until the RPI Agreement is terminated or amended to
permit such Liens.
cu.Products (Core)




- 102 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



. During the term of this Agreement, Company and its Subsidiaries shall not,
without the prior written consent of the Required Lenders, which consent may be
granted or withheld in the Required Lenders’ sole discretion, take any of the
following actions:
(a)    other than any Permitted Royalty Transaction, any Permitted Product
Agreement, or any transactions solely among the Loan Parties (and that does not
involve any party other than a Loan Party) which are otherwise permitted by the
terms of this Agreement, sell, assign, license, sublicense, pledge, encumber,
grant a security interest in or otherwise transfer any or all of the assets
related to any Product (Core) (other than non-exclusive licenses granted to
vendors or other service providers providing services on behalf of Company and
its Affiliates so long as such non-exclusive licenses are limited to services
performed on behalf of a Loan Party and in connection with, and are reasonably
necessary for, the research, development, manufacture or commercialization of
the Products (Core) in the ordinary course of business) or any of its royalties
on, or proceeds from, sales of any Product (Core) to any Person;
(b)    permit any third party to direct the development of any Product (Core);
or
(c)    other than any Permitted Royalty Transaction or Permitted Product
Agreement, enter into any agreement or other arrangement with any third party
providing for up-front payments, milestone payments, royalties or similar
development-, commercialization- or intellectual property-related payments to
third parties (other than payments made to vendors or other service providers
providing services on behalf of Company and its Affiliates so long as such
payments are limited to services performed on behalf of a Loan Party and such
payments are made in connection with, and are reasonably necessary for, the
research, development, manufacture or commercialization of the Products (Core)
in the ordinary course of business) applicable (or that, with further
development and commercialization, may become applicable) to a Product (Core).
Article VII.


GUARANTY
cv.Guaranty of the Obligations
. Subject to the provisions of Section 7.2, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).
cw.Contribution by Guarantors
. All Guarantors desire to allocate among themselves, in a fair and equitable
manner, their obligations arising under this Guaranty. Accordingly, in the event
any payment or distribution is made on any date by a Guarantor under this
Guaranty such that its Aggregate Payments exceeds its Fair Share as of such
date, such Guarantor shall be entitled to a contribution from each of the other
Guarantors in an amount sufficient to cause each Guarantor’s Aggregate Payments
to equal its Fair Share as of such date. “Fair Share” means, with respect to any
Guarantor as of any date of determination, an amount equal to (a) the ratio of
(i) the Fair Share Contribution Amount with respect to such Guarantor, to (ii)
the aggregate of the Fair Share Contribution Amounts with respect to all
Guarantors multiplied by, (b) the aggregate amount paid or distributed on or
before such date by all Guarantors under this Guaranty in respect of the




- 103 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



obligations Guaranteed. “Fair Share Contribution Amount” means, with respect to
any Guarantor as of any date of determination, the maximum aggregate amount of
the obligations of such Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any Guarantor
for purposes of this Section 7.2, any assets or liabilities of such Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Guarantor. “Aggregate Payments”
means, with respect to any Guarantor as of any date of determination, an amount
equal to (A) the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (B) the aggregate
amount of all payments received on or before such date by such Guarantor from
the other Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Guarantor. The
allocation among Guarantors of their obligations as set forth in this Section
7.2 shall not be construed in any way to limit the liability of any Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2.
cx.Payment by Guarantors
. Subject to Section 7.2, Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of any Borrower to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will upon demand
pay, or cause to be paid, in Cash, to Administrative Agent for the ratable
benefit of Beneficiaries, an amount equal to the sum of the unpaid principal
amount of all Guaranteed Obligations then due as aforesaid, accrued and unpaid
interest on such Guaranteed Obligations (including interest which, but for a
Borrower’s becoming the subject of a case under the Bankruptcy Code, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against such Borrower for such interest in the related bankruptcy case) and all
other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
cy.Liability of Guarantors Absolute
. Each Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full of the Guaranteed Obligations. In furtherance
of the foregoing and without limiting the generality thereof, each Guarantor
agrees as follows:
(149)this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;
(150)Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Beneficiary with respect to the existence of such Event of
Default;




- 104 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(151)the obligations of each Guarantor hereunder are independent of the
obligations of Borrowers and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrowers, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against a Borrower or any of such other guarantors and whether
or not any Borrower is joined in any such action or actions;
(152)payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
(153)any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any Borrower or any security for
the Guaranteed Obligations; and (vi) exercise any other rights available to it
under the Loan Documents; and
(154)this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
in cash of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the




- 105 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrowers or any of their Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which a Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
cz.Waivers by Guarantors
. Each Guarantor hereby waives, for the benefit of Beneficiaries: (a) any right
to require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against any Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from any Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account or credit on the books of any Beneficiary in
favor of any Borrower or any other Person, or (iv) pursue any other remedy in
the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of any
Borrower or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of any Borrower or any other Guarantor from any cause other than
payment in full in cash of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to any Borrower
and notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.
da.Guarantors’ Rights of Subrogation, Contribution, Etc.




- 106 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Until the Guaranteed Obligations shall have been indefeasibly paid in cash in
full and the Delayed Draw Term Loan Commitments have been terminated, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against any Borroewr or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against a Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against a Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Delayed Draw Term Loan
Commitments have been terminated, each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations, including,
without limitation, any such right of contribution as contemplated by Section
7.2. Each Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against a
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against a Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
db.Subordination of Other Obligations
. Any Indebtedness of any Borrower or any Guarantor now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by such Guarantor
after an Event of Default has occurred and is continuing shall be held in trust
for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of such Guarantor under any other provision
hereof.
dc.Continuing Guaranty
. This Guaranty is a continuing guaranty and shall remain in effect until all of
the Guaranteed Obligations shall have been indefeasibly paid in full and the
Delayed Draw Term Loan Commitments have been terminated. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.
dd.Authority of Guarantors or Borrowers




- 107 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



. It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Guarantor or any Borrower or the officers, directors or agents acting or
purporting to act on behalf of any of them.
de.Financial Condition of Borrowers
. Any Credit Extension may be made to Borrowers or continued from time to time
without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrowers at the time of any such grant or
continuation is entered into, as the case may be. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of a Borrower. Each Guarantor
has adequate means to obtain information from Borrowers on a continuing basis
concerning the financial condition of such Borrower and its ability to perform
its obligations under the Loan Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrowers and of all circumstances bearing upon the risk of non-payment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrowers now known or hereafter known
by any Beneficiary.
df.Bankruptcy, Etc.
(155)
(1)So long as any Guaranteed Obligations remain outstanding, no Guarantor shall,
without the prior written consent of Administrative Agent acting pursuant to the
instructions of Required Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against any Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, administration,
reorganization, liquidation, examinership or arrangement of any Borrower or any
other Guarantor or by any defense which any Borrower or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.
(2)Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve a Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, examiner, administrator, debtor in possession, assignee
for the benefit of creditors or similar person to pay Administrative Agent, or
allow the claim of Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.
(3)In the event that all or any portion of the Guaranteed Obligations are paid
by a Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and




- 108 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



any such payments which are so rescinded or recovered shall constitute
Guaranteed Obligations for all purposes hereunder.
dg.Discharge of Guaranty Upon Sale of Guarantor
. If all of the Capital Stock of any Guarantor or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) in accordance with the terms and conditions hereof, the
Guaranty of such Guarantor or such successor in interest, as the case may be,
hereunder shall automatically be discharged and released without any further
action by any Beneficiary or any other Person effective as of the time of such
Asset Sale.
Article VIII.


EVENTS OF DEFAULT
dh.Events of Default
. If any one or more of the following conditions or events shall occur:
(4)Failure to Make Payments When Due. Failure by a Borrower to pay (i) the
principal of and premium, if any, on any Term Loan whether at stated maturity,
by acceleration or otherwise; (ii) when due any installment of principal of any
Term Loan, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (iii) within three (3) Business Days when due any interest on any
Term Loan or any fee or any other amount due hereunder; or
(5)Default in Other Agreements. (i) Failure of any Loan Party or any Loan
Party’s Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount of
or more or with an aggregate principal amount of or more, in each case beyond
the grace period, if any, provided therefor, or (ii) breach or default by any
Loan Party with respect to any other material term of (A) one or more items of
Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above, or (B) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace or cure period, if any, provided therefor, if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) or to require the prepayment, redemption, repurchase or defeasance
of, or to cause the Company or any of the Company’s Subsidiaries to make any
offer to prepay, redeem, repurchase or defease such Indebtedness, prior to its
stated maturity or the stated maturity of any underlying obligation, as the case
may be; or
(6)Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Section 2.2, Section 5.1, Section 5.2,
Section 5.3, Section 5.5, Section 5.7, Section 5.8, Section 5.10, Section 5.13,
Section 5.14, or Article VI; or
(7)Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
the Company’s Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which




- 109 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



representations and warranties shall be true and correct in all respects subject
to such qualification) as of the date made or deemed made; or
(8)Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an officer of such Loan Party becoming
aware of such default, or (ii) receipt by Company of written notice from
Administrative Agent or any Lender of such default; or
(9)Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Company or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against the Company or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
administrator, examiner, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of its Subsidiaries, or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
receiver, examiner, administrator, trustee or other custodian of the Company or
any of its Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of the Company or any of its
Subsidiaries, and any such event described in the foregoing clause (i) or (ii)
shall continue for sixty (60) days without having been dismissed, bonded or
discharged; or
(10)Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Company or any
of its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
examiner, administrator, trustee or other custodian for all or a substantial
part of its property; or the Company or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or (ii) the Company or any of its
Subsidiaries shall be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; or the Board of
Directors (or similar governing body) of the Company or any of its Subsidiaries
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to herein or in Section 8.1(f); or
(11)Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
or (ii) in the aggregate at any time an amount in excess of (in either case to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has not denied coverage) shall be entered or
filed against the Company or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days (or in any event later than five (5) days prior to the
date of any proposed sale thereunder); or




- 110 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(12)Dissolution. Any order, judgment or decree shall be entered against any Loan
Party or any of its Subsidiaries decreeing the dissolution or split up of such
Loan Party or any of its Subsidiaries and such order shall remain undischarged
or unstayed for a period in excess of forty-five (45) days; or
(13)Change of Control. A Change of Control shall occur; or
(14)Guaranties, Collateral Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full in cash of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full in cash of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Administrative Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Administrative Agent or any Secured Party to
take any action within its control, or (iii) any Loan Party shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Loan Document to which it is a party; or
(15)Proceedings. The indictment of any Loan Party or any of its Subsidiaries
under any criminal statute, or commencement of criminal or civil proceedings
against any Loan Party or any of its Subsidiaries pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture to
any Governmental Authority of any material portion of the property of such
Person; or
(16)ERISA. (i) The occurrence of any ERISA Event which, individually or in the
aggregate, has resulted or could reasonably be expected to result in a Material
Adverse Effect, or (ii) the imposition of a Lien pursuant to the Internal
Revenue Code or ERISA on any Loan Party with respect to any Pension Plan or
Multiemployer Plan; or
(17)Material Contracts. The occurrence of a default, event of default,
termination event or an event identified in any Material Contract, in each case,
that could give rise to a termination of such Material Contract occurs; provided
that if such default, event of default, termination event or similar event can
be cured, or if any grace period applies with respect thereto (regardless of
whether such event can be cured), then no Event of Default shall occur pursuant
to this clause (n), unless such default, event of default, termination event or
similar event remains uncured on the date that is ten (10) Business Days prior
to the end of any specified cure period or the applicable grace period provided
under such Material Contract, and provided further, that if the applicable Loan
Party is contesting such default, event of default, termination event or similar
event and as a result of such contest, as evidenced by such Loan Party’s written
certification to Administrative Agent, such Loan Party believes that such
Material Contract cannot be validly terminated as a result of such purported
default, event of default, or event, Administrative Agent will give due regard
to any such evidence and analysis in exercising its good faith judgment in
determining, in its sole discretion, whether or not an Event of Default shall
have occurred pursuant to this clause (n); or
(18)Regulatory Event. (i) U.S. marketing approval of Nurtec ODT is suspended
pursuant to Section 505(e) of the Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 355(e)) on a finding




- 111 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



that there is an imminent hazard to the public health, or (ii) the Company or
any of its Affiliates receives a notification from FDA under Section 505(e) and
21 C.F.R. § 314.150 that FDA intends to withdraw U.S. marketing approval of
Nurtec ODT or such notification is published in the Federal Register (each, a
“Regulatory Withdrawal Notice”) and that, notwithstanding the Company’s
opportunity to request a hearing or otherwise oppose FDA’s actions, such
Regulatory Withdrawal Notice is reasonably likely to result in the FDA’s
withdrawal of U.S. marketing approval for Nurtec ODT (as determined by an
independent third party regulatory expert selected by Administrative Agent and
reasonably acceptable to Company pursuant to the procedure set forth below);
provided, however, that if the Company or any Loan Party owns or Controls the
exclusive U.S. rights to Commercialize another FDA-approved product that is
generating U.S. revenues in excess of per Fiscal Quarter for the last two
consecutive Fiscal Quarters (a “Qualifying Product”), then the Company and
Administrative Agent will have twenty (20) Business Days from the suspension in
(i) above or the receipt or publication of a Regulatory Withdrawal Notice in
(ii) above (each a “Regulatory Triggering Event”) to negotiate in good faith to
amend this Agreement to add such Qualifying Product to the definition of “Nurtec
ODT” and make such additional modifications to this Agreement as may be
reasonably requested by Administrative Agent to ensure such Qualifying Product
is included, and treated the same as, Nurtec ODT under this Agreement, and upon
execution of such amendment within such ten (10) Business Day period, such
Regulatory Triggering Event shall no longer constitute an Event of Default under
this Agreement.
With respect to an actual or potential Event of Default under Section 8.1(o)(ii)
above, Company and its Affiliates shall promptly (and no later than within three
(3) Business Days after receipt or publication of a Regulatory Withdrawal
Notice) notify Administrative Agent of the occurrence of a Regulatory Withdrawal
Notice. Within five (5) Business Days of receipt of such notice, Administrative
Agent shall propose three (3) independent regulatory experts, and Company shall
within five (5) Business Days of receipt of such proposal identify at least one
such regulatory expert that is reasonably acceptable to Company. Administrative
Agent shall promptly retain one of such experts that are reasonably acceptable
to Company. Company shall promptly provide to Administrative Agent (and the
designated independent regulatory expert subject to suitable confidentiality
restrictions) all documentation and other information reasonably requested by
Administrative Agent relating to such Regulatory Withdrawal Notice and the
events that led to it, including all correspondence with the FDA, and all data
and information pertinent thereto, to enable the independent regulatory expert
to make a determination as to whether such Regulatory Withdrawal Notice is
reasonably likely to result in the FDA’s withdrawal of U.S. marketing approval
for Nurtec ODT. In the event such independent regulatory expert is not
reasonably able to make such a determination within ten (10) Business Days of
being retained, Administrative Agent may agree to extend such period one or more
additional period(s) of time in its sole and absolute discretion, which
extension(s) must be in writing signed by Administrative Agent and specifically
reference this Section 8.1(o); provided that if the independent regulatory
expert is unable to make such a determination within such time period because
Company or any of its Affiliates has failed to promptly provide requested
information or documents within its possession, custody or control to
Administrative Agent, the failure to provide such information shall constitute
an Event of Default.
di.Remedies
. Upon the occurrence and during the continuance of any Event of Default,
Administrative Agent may, and shall at the request of the Required Lenders:
(19)declare that all or any portion of the Delayed Draw Term Loan Commitments
shall immediately terminate and the unpaid principal (including any capitalized
PIK Interest) amount of all outstanding Term Loans, all interest accrued and
unpaid thereon, and all other amounts owing or




- 112 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Loan Party; and/or
(20)exercise on behalf of themselves and the Lenders all rights and remedies
available to them and the Lenders under the Loan Documents or applicable law or
in equity or under any other instrument, document or agreement now existing or
hereafter arising;
provided, that upon the occurrence of any event specified in Section 8.1(f) or
(g) above, the unpaid principal amount of all outstanding Term Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of Administrative Agent or any Lender.
dj.Rights Not Exclusive
. The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.
Article IX.


ADMINISTRATIVE AGENT
dk.Appointment of Administrative Agent
.
(21)Sixth Street is hereby appointed Administrative Agent hereunder and under
the other Loan Documents and each Lender hereby authorizes Sixth Street, in such
capacity, to act as its agent in accordance with the terms hereof and the other
Loan Documents to perform, exercise and enforce any and all other rights and
remedies of the Lenders with respect to the Loan Parties, the Obligations or
otherwise related to any of same to the extent reasonably incidental to the
exercise by Administrative Agent of the rights and remedies specifically
authorized to be exercised by Administrative Agent by the terms of this
Agreement or any other Loan Parties.
(22)Administrative Agent hereby agrees to act upon the express conditions
contained herein and the other Loan Documents, as applicable. The provisions of
this Article IX are solely for the benefit of Administrative Agent and Lenders
and no Loan Party shall have any rights as a third party beneficiary of any of
the provisions thereof. In performing its functions and duties hereunder,
Administrative Agent shall act solely as an agent of Lenders and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for the Company or any of its Subsidiaries.
dl.Powers and Duties
. Each Lender irrevocably authorizes Administrative Agent to take such action on
such Lender’s behalf and to exercise such powers, rights and remedies hereunder
and under the other Loan Documents as are specifically delegated or granted to
Administrative Agent by the terms hereof and thereof, together with such powers,
rights and remedies as are reasonably incidental thereto. Administrative Agent
shall have only those duties and responsibilities that are expressly specified
herein and the other Loan Documents. Administrative Agent may exercise such
powers, rights and remedies and perform such




- 113 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



duties by or through its agents or employees Administrative Agent shall not
have, by reason hereof or any of the other Loan Documents, a fiduciary
relationship in respect of any Lender; and nothing herein or any of the other
Loan Documents, expressed or implied, is intended to or shall be so construed as
to impose upon Administrative Agent any obligations in respect hereof or any of
the other Loan Documents except as expressly set forth herein or therein.
dm.General Immunity
.
(23)No Responsibility for Certain Matters. Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by Administrative Agent to Lenders or by or on behalf of any
Loan Party to Administrative Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Loan Party or any other Person liable for
the payment of any Obligations, nor shall Administrative Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Loan
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Term Loans or the
component amounts thereof.
(24)Exculpatory Provisions. Neither Administrative Agent nor any of its
officers, partners, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by Administrative Agent under or in connection
with any of the Loan Documents except to the extent caused by Administrative
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable order. Administrative Agent
shall be entitled to refrain from any act or the taking of any action (including
the failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until Administrative Agent shall have
received instructions in respect thereof from Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.5) and,
upon receipt of such instructions from Required Lenders (or such other Lenders,
as the case may be), Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for the Company and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Loan Documents in accordance with the instructions of Required Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).
(25)Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to Events of Default in




- 114 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of the Lenders, unless Administrative Agent
shall have received written notice from a Lender or the Loan Party referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” Administrative Agent will notify the
Lenders of its receipt of any such notice. Administrative Agent shall take such
action with respect to any such Default or Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided, however, that
unless and until Administrative Agent has received any such direction,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.
dn.Administrative Agent Entitled to Act as Lender
. The agency hereby created shall in no way impair or affect any of the rights
and powers of, or impose any duties or obligations upon, Administrative Agent in
its individual capacity as a Lender hereunder. With respect to its participation
in the Term Loans, Administrative Agent shall have the same rights and powers
hereunder as any other Lender and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include
Administrative Agent in its individual capacity. Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with the Company or any of its Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
Borrowers for services in connection herewith and otherwise without having to
account for the same to Lenders.
do.Lenders’ Representations, Warranties and Acknowledgment
.
(26)Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Company and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of the
Company and its Subsidiaries. Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Term Loans or at any time or times
thereafter, and Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.
(27)Each Lender, by delivering its signature page to this Agreement and funding
its Term Loan on the Closing Date, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be approved by Administrative Agent, Required Lenders or Lenders, as
applicable on the Closing Date.
(28)Each Lender (i) represents and warrants that as of the Closing Date neither
such Lender nor its Affiliates or Related Funds owns or controls, or owns or
controls any Person owning or controlling, any trade debt or Indebtedness of any
Loan Party other than the Obligations or any Capital Stock of any Loan Party and
(ii) covenants and agrees that from and after the Closing Date neither such
Lender nor its Affiliates and Related Funds shall purchase any trade debt or
Indebtedness of any Loan




- 115 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Party other than the Obligations or Capital Stock described in clause (i) above
without the prior written consent of Administrative Agent.
dp.Right to Indemnity
. EACH LENDER, IN PROPORTION TO ITS PRO RATA SHARE, SEVERALLY AGREES TO
INDEMNIFY ADMINISTRATIVE AGENT, ITS AFFILIATES AND ITS RESPECTIVE OFFICERS,
PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS OF ADMINISTRATIVE AGENT
(EACH, AN “INDEMNITEE AGENT PARTY”), TO THE EXTENT THAT SUCH INDEMNITEE AGENT
PARTY SHALL NOT HAVE BEEN REIMBURSED BY ANY LOAN PARTY, FOR AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES (INCLUDING COUNSEL FEES AND DISBURSEMENTS) OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY OR ASSERTED AGAINST SUCH INDEMNITEE AGENT PARTY IN EXERCISING ITS POWERS,
RIGHTS AND REMEDIES OR PERFORMING ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS OR OTHERWISE IN ITS CAPACITY AS SUCH INDEMNITEE AGENT PARTY IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
PROVIDED, NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH INDEMNITEE AGENT PARTY’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL, NON-APPEALABLE ORDER. IF ANY INDEMNITY FURNISHED TO ANY
INDEMNITEE AGENT PARTY FOR ANY PURPOSE SHALL, IN THE OPINION OF SUCH INDEMNITEE
AGENT PARTY, BE INSUFFICIENT OR BECOME IMPAIRED, SUCH INDEMNITEE AGENT PARTY MAY
CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS
INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED; PROVIDED, IN
NO EVENT SHALL THIS SENTENCE REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE
AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION,
JUDGMENT, SUIT, COST, EXPENSE OR DISBURSEMENT IN EXCESS OF SUCH LENDER’S PRO
RATA SHARE THEREOF; AND PROVIDED FURTHER, THIS SENTENCE SHALL NOT BE DEEMED TO
REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY
LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST,
EXPENSE OR DISBURSEMENT DESCRIBED IN THE PROVISO IN THE IMMEDIATELY PRECEDING
SENTENCE.
dq.Successor Administrative Agent
.
(29)Administrative Agent may resign at any time by giving thirty days’ (or such
shorter period as shall be agreed by the Required Lenders) prior written notice
thereof to Lenders and Company. Upon any such notice of resignation, Required
Lenders shall have the right, upon five Business Days’ notice to Company, to
appoint a successor Administrative Agent. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring




- 116 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Administrative Agent may, on behalf of the Lenders appoint a successor
Administrative Agent from among the Lenders. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall promptly (i)
transfer to such successor Administrative Agent all sums, securities or Capital
Stock and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Loan Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article IX shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent hereunder.
(30)Notwithstanding anything herein to the contrary, Administrative Agent may
assign its rights and duties as Administrative Agent, as applicable, hereunder
to an Affiliate of Sixth Street without the prior written consent of, or prior
written notice to, Company or the Lenders; provided that Company and the Lenders
may deem and treat such assigning Administrative Agent as Administrative Agent
for all purposes hereof, unless and until such assigning Administrative Agent
provides written notice to Company and the Lenders of such assignment. Upon such
assignment such Affiliate shall succeed to and become vested with all rights,
powers, privileges and duties as Administrative Agent hereunder and under the
other Loan Documents.
(31)Administrative Agent may perform any and all of its duties and exercise its
rights and powers under this Agreement or under any other Loan Document by or
through any one or more sub-agents appointed by Administrative Agent.
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of Section
9.3, Section 9.6 and of this Section 9.7 shall apply to any of the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of Section
9.3, Section 9.6 and of this Section 9.7 shall apply to any such sub-agent and
to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory and rights to indemnification) and shall have
all of the rights, benefits and privileges of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of the Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have the rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.




- 117 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



dr.Collateral Documents and Guaranty
.
(32)Administrative Agent under Collateral Documents and Guaranty. Each Lender
hereby further authorizes Administrative Agent on behalf of and for the benefit
of Lenders, to be the agent for and representative of Lenders with respect to
the Guaranty, the Collateral and the Collateral Documents. Subject to Section
10.5, without further written consent or authorization from Lenders,
Administrative Agent may execute any documents or instruments necessary to (i)
release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented, (ii) enter into customary
non-disturbance or similar agreements in connection with the licensing of
Intellectual Property expressly permitted pursuant to this Agreement to the
extent reasonably requested by any Loan Party, subject to documentation to be
reasonably acceptable to Administrative Agent, or (iii) release any Guarantor
from the Guaranty pursuant to Section 7.12 or with respect to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented.
(33)Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, Borrowers,
Administrative Agent and each Lender hereby agree that (i) no Lender shall have
any right individually to realize upon any of the Collateral or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Administrative Agent, on behalf of Lenders
in accordance with the terms hereof and all powers, rights and remedies under
the Collateral Documents may be exercised solely by Administrative Agent, and
(ii) in the event of a foreclosure by Administrative Agent on any of the
Collateral pursuant to a public or private sale or any sale of the Collateral in
a case under the Bankruptcy Code, Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and Administrative
Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless Required Lenders
shall otherwise agree in writing) shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by Administrative Agent at such sale.
ds.Agency for Perfection
. Administrative Agent and each Lender hereby appoints each other Lender as
agent and bailee for the purpose of perfection the security interests in and
liens upon the Collateral in assets which, in accordance with Article 9 of the
UCC, can be perfected only by possession or control (or where the security
interest of a secured party with possession or control has priority over the
security interest of another secured party) and Administrative Agent and each
Lender hereby acknowledges that it holds possession of or otherwise controls any
such Collateral for the benefit of the Lenders as secured party. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify Administrative Agent thereof, and, promptly upon Administrative Agent’s
request therefore shall deliver such Collateral to Administrative Agent or in
accordance with Administrative Agent’s instructions. In addition, Administrative
Agent shall also have the power and authority hereunder to appoint such other
sub-agents as may be necessary or required under applicable state law or
otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents. Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.




- 118 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



dt.Reports and Other Information; Confidentiality; Disclaimers
. By becoming a party to this Agreement, each Lender:
(34)is deemed to have requested that Administrative Agent furnish such Lender or
Administrative Agent, promptly after it becomes available, a copy of each field
audit or examination report with respect to the Company or its Subsidiaries
(each a “Report” and collectively, “Reports”) prepared by or at the request of
Administrative Agent, and Administrative Agent shall so furnish each Lender with
such Reports,
(35)expressly agrees and acknowledges that Administrative Agent does not (i)
make any representation or warranty as to the accuracy of any Report, and (ii)
shall not be liable for any information contained in any Report,
(36)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Administrative Agent or other party performing any
audit or examination will inspect only specific information regarding the
Company and its Subsidiaries and will rely significantly upon the Company’s and
its Subsidiaries’ books and records, as well as on representations of such
Person’s personnel,
(37)agrees to keep all Reports and other material, non-public information
regarding the Company and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 10.17, and
(38)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Administrative Agent and any
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Borrowers, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of a Borrower, and (ii) to pay and protect, and indemnify,
defend and hold Administrative Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys’ fees and costs)
incurred by Administrative Agent and any such other Lender or agent preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender or Agent.
In addition to the foregoing: (x) any Lender may from time to time request of
Administrative Agent in writing that Administrative Agent provide to such Lender
a copy of any report or document provided by the Company or its Subsidiaries to
Administrative Agent that has not been contemporaneously provided by the Company
or such Subsidiary to such Lender, and, upon receipt of such request,
Administrative Agent promptly shall provide a copy of same to such Lender, (y)
to the extent that Administrative Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from the Company or
its Subsidiaries, any Lender may, from time to time, reasonably request
Administrative Agent to exercise such right as specified in such Lender’s notice
to Administrative Agent, whereupon Administrative Agent promptly shall request
of Company the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Company or such Subsidiary,
Administrative Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Administrative Agent renders to Company a statement regarding
the Loan Account, Administrative Agent shall send a copy of such statement to
each Lender.




- 119 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



du.Protective Advances
. Subject to the limitations set forth below, upon the occurrence and during the
continuance of Event of Default, Administrative Agent is authorized by Company
and the Lenders, from time to time in Administrative Agent’s sole discretion
(but Administrative Agent shall have absolutely no obligation to), to make
disbursements or advances to Borrowers, which the Administrative Agent, in its
sole discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (iii)
to pay any other amount chargeable to or required to be paid by Borrowers
pursuant to the terms of this Agreement and the other Loan Documents, including,
without limitation, payments of principal, interest, fees and reimbursable
expenses (any of such Loans are in this clause (c) referred to as “Protective
Advances”). Protective Advances may be made even if the conditions precedent set
forth in Article III have not been satisfied. The interest rate on all
Protective Advances shall be at the Base Rate plus the Applicable Margin. Each
Protective Advance shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder. The
Protective Advances shall constitute Obligations hereunder which may be charged
to the Loan Account in accordance with Section 2.12(i). Borrowers shall pay the
unpaid principal amount and all unpaid and accrued interest of each Protective
Advance on the earlier of the Term Loan Maturity Date and the date on which
demand for payment is made by Administrative Agent. Administrative Agent shall
notify each Lender and Company in writing in advance of each such Protective
Advance, which notice shall include a description of the purpose of such
Protective Advance. Without limitation to its obligations pursuant to Section
9.6, each Lender agrees that it shall make available to Administrative Agent,
upon the Administrative Agent’s demand, in Dollars in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Protective
Advance. If such funds are not made available to Administrative Agent by such
Lender, Administrative Agent shall be entitled to recover such funds on demand
from such Lender, together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Administrative Agent, at
the Federal Funds Rate for three (3) Business Days and thereafter at the Base
Rate.
Article X.


MISCELLANEOUS
dv.Notices
.
(39)Notices Generally. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given to a Loan Party,
Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Loan Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served, telexed or sent by facsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
facsimile, or three (3) Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided, no notice to
Administrative Agent shall be effective until received by Administrative Agent.
(40)Electronic Communications.




- 120 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(xiii)Administrative Agent and the Loan Parties may, in their discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including email and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication.
(xiv)Unless Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
dw.Expenses
. Whether or not the transactions contemplated hereby shall be consummated,
Borrowers agree to pay promptly (a) all of Administrative Agent’s actual and
reasonable out-of-pocket costs and expenses of preparation, negotiation,
execution and administration of the Loan Documents and any consents, amendments,
waivers or other modifications thereto; (b) all the reasonable fees, expenses
and disbursements of counsel to Administrative Agent in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrowers; (c) all the actual documented costs
and reasonable expenses of creating and perfecting Liens in favor of
Administrative Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to Administrative Agent and of counsel providing any opinions that
Administrative Agent or Required Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (d) all of
Administrative Agent ‘s actual documented costs and reasonable and documented
out-of-pocket fees, expenses for, and disbursements of any of Administrative
Agent’s auditors, accountants, consultants or appraisers whether internal or
external, and all reasonable and documented out-of-pocket attorneys’ fees
(including allocated costs of internal counsel and expenses and disbursements of
outside counsel) incurred by Administrative Agent; (e) all the actual documented
costs and reasonable and documented expenses (including the reasonable and
documented out-of-pocket fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Administrative Agent
and its counsel) in connection with the custody or preservation of any of the
Collateral; (f) all the actual documented costs and reasonable and documented
out-of-pocket expenses of Administrative Agent and Lenders in connection with
the attendance at any meetings in connection with this Agreement and the other
Loan Documents (including the meetings referred to in Section 5.7); (g) all
other actual and reasonable costs and expenses incurred by Administrative Agent
in connection with the syndication of the Loans and Term Loan Commitments and
the negotiation, preparation and execution of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (h) after the occurrence and during the
continuance of an Event of




- 121 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Default, all costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel) and costs of settlement, incurred by
Administrative Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.
dx.Indemnity
.
(41)IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 10.2, WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH LOAN PARTY
AGREES TO DEFEND (SUBJECT TO INDEMNITEES’ SELECTION OF COUNSEL), INDEMNIFY, PAY
AND HOLD HARMLESS, ADMINISTRATIVE AGENT AND LENDER, THEIR AFFILIATES AND THEIR
RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS OF
ADMINISTRATIVE AGENT AND EACH LENDER (EACH, AN “INDEMNITEE”), FROM AND AGAINST
ANY AND ALL INDEMNIFIED LIABILITIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE
NEGLIGENCE OF SUCH INDEMNITEE; PROVIDED, NO LOAN PARTY SHALL HAVE ANY OBLIGATION
TO ANY INDEMNITEE HEREUNDER WITH RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE
EXTENT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL,
NON-APPEALABLE ORDER, OF THAT INDEMNITEE OR ANY OF ITS AFFILIATES. TO THE EXTENT
THAT THE UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN
THIS SECTION 10.3 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE
VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL
CONTRIBUTE THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES
INCURRED BY INDEMNITEES OR ANY OF THEM.
(42)To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against each other party hereto and
their respective Affiliates, directors, employees, attorneys or agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each party
hereto hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
dy.Set-Off




- 122 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



. In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender, and their respective Affiliates is hereby authorized by
each Loan Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Loan Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts (in whatever currency)) and any
other Indebtedness at any time held or owing by such Lender to or for the credit
or the account of any Loan Party (in whatever currency) against and on account
of the obligations and liabilities of any Loan Party to such Lender hereunder,
the participations under the other Loan Documents, including all claims of any
nature or description arising out of or connected hereto, or with any other Loan
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder, (b) the principal of or the interest on the Term Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Article II and although such obligations and liabilities, or any of them, may be
contingent or unmatured or (c) such obligation or liability is owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligation or such Indebtedness.
dz.Amendments and Waivers
.
(43)Required Lenders’ Consent. Subject to Section 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written consent of Administrative Agent and the
Required Lenders.
(44)Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:
(xv)extend the scheduled final maturity of any Loan or Note;
(xvi)waive, reduce or postpone any scheduled repayment (but not prepayment);
(xvii)reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.6) or
any fee payable hereunder;
(xviii)extend the time for payment of any such interest or fees;
(xix)reduce the principal amount of any Loan;
(xx)amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);
(xxi)amend the definition of “Required Lenders” or “Pro Rata Share”;
(xxii)release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly provided in the Loan
Documents;




- 123 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



(xxiii)subordinate any of the Obligations or any Lien created by this Agreement
or any other Loan Document; or
(xxiv)consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document.
(45)Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall amend, modify, terminate or waive any provision of Article IX
as the same applies to Administrative Agent, or any other provision hereof as
the same applies to the rights or obligations of Administrative Agent, in each
case without the consent of Administrative Agent.
(46)Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the consent of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 10.5 shall be binding upon
each Lender at the time outstanding, each future Lender and, if signed by a Loan
Party, on such Loan Party.
ea.Successors and Assigns; Participations
.
(47)Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Loan Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Loan Party without the prior written consent of all Lenders. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, Indemnitee Agent Parties under Section 9.6,
Indemnitees under Section 10.3, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of Administrative Agent and Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(48)Register. Borrowers, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Term Loan Commitments and Loans listed therein for all purposes
hereof, and no assignment or transfer of any such Term Loan Commitment or Loan
shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by Administrative Agent and recorded in the Register as provided in
Section 10.6(e). Prior to such recordation, all amounts owed with respect to the
applicable Term Loan Commitment or Loan shall be owed to the Lender listed in
the Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding Term Loan
Commitments or Loans.
(49)Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Term Loan
Commitment or Loans owing to it or other Obligations (provided,




- 124 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



however, that each such assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any Loan and
any related Term Loan Commitments):
(xxv)to any Person meeting the criteria of clause (a) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Company and
Administrative Agent;
(xxvi)to any Person otherwise constituting an Eligible Assignee, so long as the
Term Loan Commitment or Loans sold, assigned or transferred does not result in
the Lenders as of the Closing Date, their Affiliates or their Related Funds
having a Pro Rata Share (calculated in accordance with clause (c) of the
definition thereof) of less than 50.1%, with the consent of Administrative
Agent;
(xxvii)to any Person otherwise constituting an Eligible Assignee, if the Term
Loan Commitment, Loans or other Obligations sold, assigned or transferred does
result in the Lenders as of the Closing Date, their Affiliates or their Related
Funds having a Pro Rata Share (calculated in accordance with clause (c) of the
definition there) of less than 50.1%, with the consent of the Company (which
shall not be unreasonably withheld, delayed or conditioned and if Company shall
not have responded in writing within five (5) Business Days after receipt of
written notice of the proposed assignment, Company shall be deemed to have
approved such assignment) and Administrative Agent; and
(xxviii)if an Event of Default as occurred and is continuing, to any Person
constituting an Eligible Assignee, with the consent of Administrative Agent;
provided, that (x) each assignment pursuant to Section 10.6(c)(ii) and (iii)
shall be in an aggregate amount of not less than (or such lesser amount as may
be agreed to by Company and Administrative Agent) and (y) with respect to any
assignment of a Delayed Draw Term Loan Commitment pursuant to Section
10.6(c)(ii), if the assignee shall fail to fund its Delayed Draw Term Loan
Commitment on the applicable Credit Date, the assignor shall fund such Delayed
Draw Term Loan Commitment (it being understood that any assignor making an
assignment pursuant to Section 10.6(c)(ii) may ask for Company’s consent (which
shall not be unreasonably withheld, delayed or conditioned and if Company shall
not have responded in writing within five (5) Business Days after receipt of
written notice of the proposed assignment, Company shall be deemed to have
approved such assignment) at the time of such assignment and if Company’s
consent is given, the assignor shall be relieved of its commitment to fund such
Delayed Draw Term Loan Commitments.
(50)Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms or certificates with respect to Tax withholding matters as the assignee
under such Assignment Agreement may be required to deliver to Administrative
Agent pursuant to Section 2.15(d).
(51)Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms or certificates required by this
Agreement in connection therewith, Administrative Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
prompt notice thereof to Company and shall maintain a copy of such Assignment
Agreement.
(52)Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable Term Loan
Commitments or




- 125 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



Loans, as the case may be; (iii) it will make or invest in, as the case may be,
its Term Loan Commitments or Loans for its own account in the ordinary course of
its business and without a view to distribution of such Term Loan Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws; and (iv) such Lender does not own or control, or own or
control any Person owning or controlling, any trade debt or Indebtedness of any
Loan Party other than the Obligations or any Capital Stock of any Loan Party.
(53)Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the later (i) of the “Effective Date” specified in the applicable
Assignment Agreement or (ii) the date such assignment is recorded in the
Register: (A) the assignee thereunder shall have the rights and obligations of a
“Lender” hereunder to the extent such rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement and shall thereafter be a
party hereto and a “Lender” for all purposes hereof; (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned thereby pursuant to such Assignment Agreement, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Loan Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (C) the Term Loan Commitments shall be modified to reflect
the Term Loan Commitment of such assignee and any Term Loan Commitment of such
assigning Lender, if any; and (D) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrowers shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Term Loan Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.
(54)Participations.
(xxix)Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the Company, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Term Loan Commitments, Loans or
in any other Obligation. The holder of any such participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except with
respect to any amendment, modification or waiver that would (i) extend the final
scheduled maturity of any Term Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any post
default increase in interest rates) or reduce the principal amount thereof, or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Term Loan Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Term Loan Commitment or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Loan Party of any of
its rights and obligations under this Agreement, or (iii) release all or
substantially all of the Collateral under the Collateral Documents or all or
substantially all of the Guarantors from the Guaranty (in each case, except as
expressly provided in the Loan Documents) supporting the Loans hereunder in
which such participant is participating. Borrowers agree that each participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.19(c) to the same
extent as if it




- 126 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



were a Lender and had acquired its interest by assignment pursuant to Section
10.6(c); provided, a participant shall not be entitled to the benefits of
Section 2.15 unless, at the time such participant is claiming such benefits,
Company is notified of the participation sold to such participant and such
participant agrees, for the benefit of Borrowers, to comply with Section 2.15 as
though it were a Lender. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.
(xxx)In the event that any Lender sells participations in its Term Loan
Commitments, Loans or in any other Obligation hereunder, such Lender shall,
acting solely for this purpose as a non-fiduciary agent of Borrowers, maintain a
register on which it enters the name and address of all participants in the Term
Loan Commitments, Loans or Obligations held by it and the principal amount (and
stated interest thereon) of the portion of such Term Loan Commitments, Loans or
Obligations which are the subject of the participation (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. A Term Loan Commitment, Loan or
Obligation hereunder may be participated in whole or in part only by
registration of such participation on the Participant Register (and each Note
shall expressly so provide). The Participant Register shall be available for
inspection by Company at any reasonable time and from time to time upon
reasonable prior notice. For the avoidance of doubt, Administrative Agent (in
its capacity as administrative agent) shall not have any responsibility for
maintaining a Participant Register.
(55)Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender or the Administrative Agent may
assign, pledge and/or grant a security interest in, all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender or the Administrative Agent or any of their
Affiliates to any Person providing any loan, letter of credit or other extension
of credit or financial arrangement to or for the account of such Lender or the
Administrative Agent or any of their Affiliates and any agent, trustee or
representative of such Person (without the consent of, or notice to, or any
other action by, any other party hereto), including, without limitation, any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank; provided, no Lender or the Administrative
Agent, as between Borrowers and such Lender or the Administrative Agent, shall
be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; provided further, in no event shall such Person, agent,
trustee or representative of such Person or the applicable Federal Reserve Bank
be considered to be a “Lender” or “Agent” or be entitled to require the
assigning Lender or the Administrative Agent to take or omit to take any action
hereunder.
eb.Independence of Covenants
. All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception




- 127 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
ec.Survival of Representations, Warranties and Agreements
. All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.14, 2.15, 2.19(c), 10.2,
10.3, 10.4, and 10.10 and the agreements of Lenders set forth in Section 2.13,
9.3(b) and 9.6 shall survive the payment of the Term Loans and the termination
hereof.
ed.No Waiver; Remedies Cumulative
. No failure or delay on the part of Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to Administrative Agent and each Lender hereby are cumulative
and shall be in addition to and independent of all rights, powers and remedies
existing by virtue of any statute or rule of law or in any of the other Loan
Documents. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.
ee.Marshalling; Payments Set Aside
. Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of any Loan Party or any other Person or against or
in payment of any or all of the Obligations. To the extent that any Loan Party
makes a payment or payments to Administrative Agent or Lenders (or to
Administrative Agent, on behalf of Lenders), or Administrative Agent or Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.
ef.Severability
. In case any provision in or obligation hereunder or any Note or other Loan
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
eg.Obligations Several; Independent Nature of Lenders’ Rights
. The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Term Loan Commitment of any other Lender
hereunder. Nothing contained herein or in any other Loan Document, and no action
taken by Lenders pursuant hereto or thereto, shall be deemed to




- 128 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 9.8, each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Loan Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.
eh.Headings
. Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.
ei.APPLICABLE LAW
. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE
STATE OF NEW YORK.
ej.CONSENT TO JURISDICTION
.
(56)ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 OR TO ANY
PROCESS AGENT SELECTED FOR SUCH LOAN PARTY IN ACCORDANCE WITH SECTION 3.1(U) OR
SECTION 5.10 IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
LOAN PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (IV) AGREES THAT
ADMINSTRATIVE AGENT AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.
(57)EACH LOAN PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED
IN SECTION 10.1 OR WITH RESPECT TO ANY LOAN PARTY NOT ORGANIZED IN THE UNITED
STATES OR ANY STATE THEREOF, TO C T CORPORATION SYSTEM, LOCATED AT 28 LIBERTY
STREET, NEW YORK, NY 10005. AND HEREBY APPOINTS C T CORPORATION SYSTEM (OR
ANOTHER AGENT APPOINTED PURSUANT TO SECTION 10.22) AS ITS AGENT TO RECEIVE SUCH
SERVICE OF PROCESS. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY
SUCH ACTION,




- 129 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY LOAN PARTY IF GIVEN BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR
MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.
ek.WAIVER OF JURY TRIAL
. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.15(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
el.Confidentiality
. Administrative Agent and Lender shall hold all non-public information
regarding Company and its Subsidiaries and their businesses identified as such
by Company and obtained by such Lender from Company or its Subsidiaries pursuant
to the requirements hereof in accordance with such Lender’s customary procedures
for handling confidential information of such nature, it being understood and
agreed by the Loan Parties that, in any event, Administrative Agent or Lender
may make (i) disclosures of such information to Affiliates of Administrative
Agent or Lender and to their agents, advisors, directors, officers, and
shareholders (and to other persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by any such Lender of any Loans or any participations
therein, (iii) disclosure to any rating agency when required by it, (iv)
disclosure to any Lender’s financing sources, provided that prior to any
disclosure, such financing source is informed of the confidential nature of the
information, (v) disclosures of such information to any actual or potential
investors, members, and partners of Administrative Agent any Lender or their
Affiliates, provided that prior to any disclosure, such investor or partner is
informed




- 130 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



of the confidential nature of the information, and (vi) disclosure required or
requested in connection with any public filings, whether pursuant to any
securities laws or regulations or rules promulgated therefor (including the
Investment Company Act of 1940 or otherwise) or representative thereof or by the
National Association of Insurance Commissioners (and any successor thereto) or
pursuant to legal or judicial process; provided, unless specifically prohibited
by applicable law or court order, Administrative Agent and Lender shall make
reasonable efforts to notify Company of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information. Notwithstanding
anything to the contrary set forth herein, each party (and each of their
respective employees, representatives or other agents) may disclose to any and
all persons, without limitations of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure. However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates. Notwithstanding the foregoing, on or after the Closing Date,
Administrative Agent and any Lender may, at its own expense, issue news releases
and publish “tombstone” advertisements and other announcements relating to this
transaction in newspapers, trade journals and other appropriate media (which may
include use of logos of one or more of the Loan Parties) (collectively, “Trade
Announcements”). No Loan Party shall issue any Trade Announcement or disclose
the name of any Administrative Agent or any Lender except (A) disclosures
required by applicable law, regulation, legal process or the rules of the
Securities and Exchange Commission, so long as Administrative Agent has received
a copy of such disclosure at least three (3) Business Days prior to such
disclosure and if Administrative Agent provides comments on such disclosure,
Company will incorporate any such reasonable comments in good faith, to the
extent not prohibited by law, or (B) with the prior approval of Administrative
Agent and such Lender.
em.Usury Savings Clause
. Notwithstanding any other provision herein, the aggregate interest rate
charged or agreed to be paid with respect to any of the Obligations, including
all charges or fees in connection therewith deemed in the nature of interest
under applicable law shall not exceed the Highest Lawful Rate. If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, Borrowers shall pay to Administrative Agent an amount equal to
the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect. Notwithstanding the foregoing, it is the intention of Lenders and
Borrowers to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if




- 131 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to Borrowers. In determining
whether the interest contracted for, charged, or received by Administrative
Agent or a Lender exceeds the Highest Lawful Rate, such Person may, to the
extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest,
throughout the contemplated term of the Obligations hereunder.
en.Counterparts
. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “execute”, “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby
(including without limitation Assignment Agreement, amendments, Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by Administrative Agent, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. For the purposes of
section 8(1) of the Electronic Transactions Act, 2001 of the British Virgin
Islands, each party to this Agreement irrevocably consents to receiving the
electronic signature of any other party to this Agreement that uses an
electronic signature to execute this Agreement. For the purposes of this Section
10.19, “electronic signature” shall be construed so as to include the electronic
signature of each witness, if any, of an electronic signature used to execute
this Agreement.
eo.Effectiveness
. This Agreement shall become effective upon the execution of a counterpart
hereof by each of the parties hereto and receipt by Company and Administrative
Agent of written notification of such execution and authorization of delivery
thereof.
ep.PATRIOT Act Notice
. Each Lender and the Adminstrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the PATRIOT Act, it may be required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of the Loan Parties and other information that will allow such Lender or Agent,
as applicable, to identify the Loan Parties in accordance with the PATRIOT Act
or other Anti-Terrorism Laws of the Loan Parties and other information that will
allow such Lender or Agent, as applicable, to identify the Loan Parties in
connection with the PATRIOT Act.
eq.Service of Process




- 132 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



. Each Loan Party that is organized outside of the United States shall appoint C
T Corporation System, or other agent for service of process reasonably
acceptable to Administrative Agent, as its agent for the purpose of accepting
service of any process in the United States with respect to any Loan Document
and the transactions contemplated thereby.
er.Waiver of Immunity
. To the extent that any Loan Party has or hereafter may acquire (or may be
attributed, whether or not claimed) any immunity (sovereign or otherwise) from
any legal action, suit or proceeding, from jurisdiction of any court or from
set-off or any legal process (whether service of process or notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) with respect to itself or any of its property, such Loan
Party hereby irrevocably waives and agrees not to plead or claim, to the fullest
extent permitted by law, such immunity in respect of (a) its obligations under
the Loan Documents, (b) any legal proceedings to enforce such obligations and
(c) any legal proceedings to enforce any judgment rendered in any proceedings to
enforce such obligations. Each Loan Party hereby agrees that the waivers set
forth in this Section 10.23 shall be to the fullest extent permitted under the
Foreign Sovereign Immunities Act and are intended to be irrevocable for purposes
of the Foreign Sovereign Immunities Act.
es.Administrative Borrower
. Each Borrower hereby designates the Company as its administrative borrower
(the “Administrative Borrower”) to act as its representative and agent on its
behalf, for the purposes of issuing Funding Notices and notices of conversion or
continuation, giving instructions with respect to the disbursement of the
proceeds of the Loans, selecting interest rate options, giving and receiving all
other notices and consents hereunder or under any of the other Loan Documents
and taking all other actions on behalf of each Borrower under the Loan
Documents. Administrative Agent and each Lender may regard any notice or other
communication pursuant to any Loan Document from the Company in its capacity as
Administrative Borrower as a notice or communication from each Borrower. Each
warranty, covenant, agreement and undertaking made on behalf of each Borrower by
the Company in its capacity as Administrative Borrower for the Borrowers shall
be deemed for all purposes to have been made by each Borrower and shall be
binding upon and enforceable against each Borrower to the same extent as it if
the same had been made directly by each of the Borrowers. Such appointment shall
remain in full force and effect unless and until Administrative Agent shall have
received written notice signed by each Borrower terminating such appointment.
The Borrowers shall have the right, to appoint another Borrower as
Administrative Borrower with the prior written consent of each Agent (such
consent not to be unreasonably withheld or delayed). It is understood that the
handling of the loan account and Collateral of the Borrowers in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
the Borrowers in order to utilize the collective borrowing powers of the
Borrowers in the most efficient and economical manner and at their request, and
that neither Administrative Agent nor the Lenders shall incur liability to the
Borrowers as a result hereof. Each of the Borrowers expects to derive benefit,
directly or indirectly, from the handling of the loan account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group. To
induce Administrative Agent and the Lenders to do so, and in consideration
thereof, each of the Borrowers hereby jointly and severally agrees to indemnify
the Indemnitees and hold the Indemnitees harmless against any and all liability,
expense, loss or claim of damage or injury, made against such Indemnitee by any
of the Borrowers or by any third party whosoever, arising from or incurred by
reason of (a) the handling of the loan account and Collateral of the Borrowers
as herein provided, (b) Administrative Agent and the Lenders relying on any
instructions of




- 133 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



the Administrative Borrower, or (c) any other action taken by Administrative
Agent or any Lender hereunder or under the other Loan Documents, in each case,
subject to the terms of Section 10.3.
et.Joint and Several Liability of Borrowers
.
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Beneficiaries under the Loan Documents, for the mutual
benefit, directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 10.25), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
(d)    The Obligations of each Borrower under the provisions of this Section
10.25 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
10.25(d)) or any other circumstances whatsoever.
(e)    Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Administrative Agent or Lenders under or in respect of any
of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Administrative Agent or Lenders at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Administrative Agent or Lenders in respect of any of
the Obligations, and the taking, addition, substitution or release, in whole or
in part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of Administrative Agent
or Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but




- 134 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



for the provisions of this Section 10.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 10.25, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 10.25 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 10.25 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any other
Borrower or Administrative Agent or any Lender.
(f)    Each Borrower represents and warrants to Administrative Agent and Lenders
that such Borrower is currently informed of the financial condition of Borrowers
and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations. Each Borrower further
represents and warrants to Administrative Agent and Lenders that such Borrower
has read and understands the terms and conditions of the Loan Documents. Each
Borrower hereby covenants that such Borrower will continue to keep informed of
Borrowers’ financial condition and of all other circumstances which bear upon
the risk of nonpayment or nonperformance of the Obligations.
(g)    The provisions of this Section 10.25 are made for the benefit of each
Beneficiary, and its successors and assigns, and may be enforced by it or them
from time to time against any or all Borrowers as often as occasion therefor may
arise and without requirement on the part of each Beneficiary, or any of its
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any Borrower or to exhaust any remedies
available to it or them against any Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations hereunder or to elect any
other remedy. The provisions of this Section 10.25 shall remain in effect until
all of the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
10.25 will forthwith be reinstated in effect, as though such payment had not
been made.
(h)    Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Administrative Agent or Lenders with respect to any of
the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Beneficiary
hereunder or under any Interest Rate Agreement are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.
(i)    Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by




- 135 -

US-DOCS\116826573.25

--------------------------------------------------------------------------------



such Borrower as trustee for Administrative Agent, and such Borrower shall
deliver any such amounts to Administrative Agent for application to the
Obligations in accordance with this Agreement.
eu.Acknowledgement and Consent to Bail-In of Affected Financial Institutions
. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
[Remainder of page intentionally left blank]






- 136 -

US-DOCS\116826573.25


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.,
as a Borrower
By:Name:Title:


BIOHAVEN PHARMACEUTICALS, INC.,
as a Borrower




By: _________________________________
Name:
Title:




BIOHAVEN BIOSCIENCE IRELAND LIMITED,
as a Guarantor Subsidiary


By: _________________________________
Name:
Title:






BIOHAVEN THERAPEUTICS LTD,
as a Guarantor Subsidiary




By: _________________________________
Name:
Title:




BIOHAVEN PHARMACEUTICAL IRELAND DESIGNATED ACTIVITY COMPANY,
as a Guarantor Subsidiary




By: _________________________________
Name:
Title:


BIOHAVEN CGRP IP LTD,
as a Guarantor Subsidiary




By: _________________________________
Name:
Title:





[Signature Page to Financing Agreement]

--------------------------------------------------------------------------------





SIXTH STREET SPECIALTY LENDING, INC.,
as Administrative Agent and a Lender






By:Name:Title:









--------------------------------------------------------------------------------



TAO TALENTS, LLC,
as Lender






By:Name:Title:





[Signature Page to Financing Agreement]


--------------------------------------------------------------------------------



APPENDIX A-1
TO FINANCING AGREEMENT
Initial Term Loan Commitment





US-DOCS\116826573.25

--------------------------------------------------------------------------------





APPENDIX A-2
TO FINANCING AGREEMENT
Delayed Draw Term Loan Commitments





--------------------------------------------------------------------------------





APPENDIX B
TO FINANCING AGREEMENT
Notice Addresses





--------------------------------------------------------------------------------







Schedule 4.1
Jurisdictions of Organization and Qualification





--------------------------------------------------------------------------------







Schedule 4.2
Capital Stock and Ownership







--------------------------------------------------------------------------------





Schedule 4.12
Real Property





--------------------------------------------------------------------------------





Schedule 4.15
Material Contracts





--------------------------------------------------------------------------------





Schedule 4.23
Intellectual Property





--------------------------------------------------------------------------------





Schedule 4.24
Insurance





--------------------------------------------------------------------------------





Schedule 4.27
Bank Accounts and Securities Accounts





--------------------------------------------------------------------------------







Schedule 4.34
Government Contracts







--------------------------------------------------------------------------------





Schedule 5.14


Post-Closing Matters





--------------------------------------------------------------------------------



Schedule 6.1


Certain Indebtedness





--------------------------------------------------------------------------------





Schedule 6.2


Certain Liens





--------------------------------------------------------------------------------



Schedule 6.7


Certain Investments







--------------------------------------------------------------------------------





Schedule 6.12


Certain Affiliate Transactions







--------------------------------------------------------------------------------





Exhibit A-1


Funding Notice







--------------------------------------------------------------------------------





Exhibit A-2


Conversion/Continuation Notice





--------------------------------------------------------------------------------





Exhibit B


Compliance Certificate





--------------------------------------------------------------------------------





Exhibit C


Assignment Agreement





--------------------------------------------------------------------------------





Exhibit D


Certificate Regarding Non-Bank Status





--------------------------------------------------------------------------------





Exhibit E


Closing Date Certificate





--------------------------------------------------------------------------------





Exhibit F


Solvency Certificate





--------------------------------------------------------------------------------





Exhibit G


Counterpart Agreement





--------------------------------------------------------------------------------





Exhibit H


IP Holdco Exclusive License







